Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of September 13, 2010

among

AIRGAS, INC.

and

CERTAIN OF ITS SUBSIDIARIES IDENTIFIED HEREIN,

as the Borrowers,

THE SEVERAL LENDERS

FROM TIME TO TIME PARTY HERETO,

BANK OF AMERICA, N.A.,

as Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agent,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

GOLDMAN SACHS BANK USA,

MIZUHO CORPORATE BANK, LTD.,

PNC BANK NA,

SUMITOMO MITSUI BANKING CORP., NEW YORK,

SUNTRUST BANK,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

BANC OF AMERICA SECURITIES LLC

and

WELLS FARGO SECURITIES LLC.

as Joint Lead Arrangers and Co-Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS    1

1.1

   Definitions    1

1.2

   Computation of Time Periods; Times of Day    19

1.3

   Accounting Terms    19

1.4

   U.S. Letter of Credit Amounts    20

1.5

   Additional Foreign Currencies    20

1.6

   Change of Currency    20

1.7

   Exchange Rates; Currency Equivalents    21 ARTICLE II U.S. DOLLAR CREDIT
FACILITIES    21

2.1

   U.S. Revolving Loans    21

2.2

   U.S. Letter of Credit Subfacility    23

2.3

   U.S. Swingline Loan Subfacility    29 ARTICLE III FOREIGN CURRENCY LOANS   
31

3.1

   Foreign Currency Loans    31

3.2

   Foreign Borrowers    33

3.3

   Foreign Swingline Loan Subfacilities    34 ARTICLE IV OTHER PROVISIONS
RELATING TO CREDIT FACILITIES    36

4.1

   Default Rate    36

4.2

   Extension and Conversion    37

4.3

   Prepayments    38

4.4

   Termination and Reduction of Commitments; Increase of Commitments    39

4.5

   Fees    41

4.6

   Capital Adequacy    42

4.7

   Inability To Determine Interest Rate    43

4.8

   Illegality    43

4.9

   Requirements of Law    44

4.10

   Taxes    45

4.11

   Indemnity    53

4.12

   Payments Generally; Agent’s Clawback    53

4.13

   Sharing of Payments    55

4.14

   Computations of Interest and Fees    55

4.15

   Cash Collateral    56

4.16

   Defaulting Lenders    57

4.17

   Mitigation Obligations    58 ARTICLE V CONDITIONS    59

5.1

   Closing Conditions    59

5.2

   Conditions to all Extensions of Credit    60 ARTICLE VI REPRESENTATIONS AND
WARRANTIES    61

6.1

   Financial Condition    61

6.2

   Organization; Existence; Compliance with Law    61

6.3

   Power; Authorization; Enforceable Obligations    62

6.4

   No Legal Bar    62

6.5

   No Default    62

6.6

   Ownership of Property; Liens    62

6.7

   Intellectual Property    62

6.8

   No Burdensome Restrictions    63

6.9

   Taxes    63

6.10

   ERISA    63

6.11

   Governmental Regulations, Etc    64

6.12

   Subsidiaries    64

6.13

   Purpose of Loans and U.S. Letters of Credit    65

 

i



--------------------------------------------------------------------------------

6.14

   Environmental Matters    65

6.15

   Solvency    65

6.16

   Foreign Borrowers    66 ARTICLE VII AFFIRMATIVE COVENANTS    67

7.1

   Information Covenants    67

7.2

   Preservation of Existence and Franchises    69

7.3

   Books and Records    69

7.4

   Compliance with Law    69

7.5

   Payment of Taxes    69

7.6

   Insurance    69

7.7

   Maintenance of Property    69

7.8

   Use of Proceeds    70

7.9

   Audits/Inspections    70

7.10

   Consolidated Leverage Ratio    70

7.11

   Compliance with Dutch Financial Supervision Act    70 ARTICLE VIII NEGATIVE
COVENANTS    70

8.1

   Subsidiary Indebtedness    70

8.2

   Liens    70

8.3

   Nature of Business    72

8.4

   Consolidation, Merger, or Sales of Assets    72

8.5

   Use of Proceeds    73

8.6

   Transactions with Affiliates    73 ARTICLE IX EVENTS OF DEFAULT    73

9.1

   Events of Default    73

9.2

   Acceleration; Remedies    75

9.3

   Allocation of Payments After Acceleration    76

9.4

   CAM Exchange    77 ARTICLE X AGENCY PROVISIONS    78

10.1

   Appointment and Authority    78

10.2

   Rights as a Lender    78

10.3

   Exculpatory Provisions    78

10.4

   Reliance by the Agent    79

10.5

   Delegation of Duties    79

10.6

   Resignation of Agent    80

10.7

   Non-Reliance on Agent and Other Lenders    80

10.8

   No Other Duties; Etc    81

10.9

   Agent May File Proofs of Claim    81 ARTICLE XI MISCELLANEOUS    81

11.1

   Notices and Other Communications; Facsimile Copies    81

11.2

   Right of Set-Off    83

11.3

   Benefit of Agreement    84

11.4

   No Waiver; Remedies Cumulative    87

11.5

   Payment of Expenses, Etc    88

11.6

   Amendments, Waivers and Consents    89

11.7

   Counterparts    90

11.8

   Headings    91

11.9

   Survival    91

11.10

   Governing Law; Submission to Jurisdiction; Venue    91

11.11

   Severability    92

11.12

   Entirety    92

11.13

   Binding Effect; Termination    93

11.14

   Confidentiality    93

11.15

   Conflict    93

 

ii



--------------------------------------------------------------------------------

11.16

   USA PATRIOT Act Notice    94

11.17

   Replacement of Lenders    94

11.18

   No Advisory or Fiduciary Responsibility    94

11.19

   Judgment Currency    95

11.20

   Payments Set Aside    95

11.21

   Interest Rate Limitation    96 ARTICLE XII GUARANTY    96

12.1

   The Guaranty    96

12.2

   Obligations Unconditional    96

12.3

   Reinstatement    97

12.4

   Certain Additional Waivers    98

12.5

   Remedies    98

12.6

   Guarantee of Payment; Continuing Guarantee    98

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedules    Schedule 1.1A    Existing U.S. Letters of Credit Schedule 1.1B   
Mandatory Cost Formulae Schedule 2.1(a)    Lenders and Commitments Schedule 6.12
   Subsidiaries Schedule 8.2    Liens Schedule 11.1    Certain Notices Exhibits
   Exhibit 2.1(b)(i)    Form of Notice of U.S. Borrowing Exhibit 3.1(b)(i)   
Form of Notice of Foreign Currency Borrowing Exhibit 3.2(a)    Form of Foreign
Borrower Request Exhibit 3.2(b)    Form of Foreign Borrower Joinder Agreement
Exhibit 3.3    Form of Foreign Swingline Facility Notice Exhibit 4.2    Form of
Notice of Extension/Conversion Exhibit 4.4    Form of New Commitment Agreement
Exhibit 7.1(c)    Form of Officer’s Compliance Certificate Exhibit 11.3    Form
of Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of September 13, 2010 (the “Credit Agreement”),
is by and among AIRGAS, INC., a Delaware corporation (“Airgas” and also a
“Borrower”), AIRGAS CANADA INC., a Canada corporation, RED-D-ARC LIMITED, an
Ontario corporation, RED-D-ARC (UK) LIMITED, a limited liability company
incorporated under the laws of England and Wales with registered number 06533996
and RED-D-ARC (NETHERLANDS) B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) (each a “Foreign
Borrower”), the other Foreign Subsidiaries of Airgas that become Borrowers from
time to time, the several lenders identified on the signature pages hereto as
Lenders and such other lenders as may from time to time become a party hereto as
Lenders, and BANK OF AMERICA, N.A., as administrative agent for the Lenders (in
such capacity, the “Agent”).

W I T N E S S E T H

WHEREAS, Airgas has requested that (i) the U.S. Lenders agree to extend credit
to Airgas in an aggregate principal amount of up to $650,000,000, and (ii) the
Foreign Currency Lenders agree to extend credit to Airgas and the Foreign
Borrowers in an aggregate principal amount of up to $100,000,000, each for the
purposes set forth in this Credit Agreement. The Lenders have indicated their
willingness to agree to extend credit to the Borrowers from time to time in such
amounts on the terms and conditions of this Credit Agreement

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions.

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

“Acquisition”, by any Consolidated Party, means the acquisition (whether or not
involving a merger or consolidation) by such Consolidated Party of all or a
majority of the Capital Stock or all or substantially all of the Property or a
line of business or division of another Person.

“Additional Commitment” means, with respect to any Person which executes a New
Commitment Agreement in accordance with Section 4.4(b), the commitment of such
Lender in an aggregate principal amount up to the amount specified in such New
Commitment Agreement (i) to (A) make U.S. Revolving Loans in accordance with the
provisions of Section 2.1(a), (B) purchase participation interests in U.S.
Letters of Credit in accordance with the provisions of Section 2.2(c), and
(C) purchase participation interests in the U.S. Swingline Loans in accordance
with the provisions of Section 2.3(b)(iii), and/or (ii) to (A) make Foreign
Currency Loans in accordance with the provisions of Section 3.1(a) and
(B) purchase participation interests in the Foreign Swingline Loans in
accordance with the provisions of Section 3.3(d).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. For purposes of this definition, “control” when used
with respect to any Person means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agent” has the meaning specified in the heading of this Credit Agreement,
together with any successors or assigns.

“Agent’s Fee Letter” means that certain letter agreement, dated as of July 16,
2010, between the Agent, BAS and Airgas, as amended, modified, supplemented or
replaced from time to time.

“Airgas” has the meaning specified in the heading of this Credit Agreement,
together with any successors.

“Applicable Percentage” means: (a) for any U.S. Revolving Lender, the percentage
(carried out to the ninth decimal place) of the U.S. Revolving Committed Amount
represented by such Lender’s U.S. Revolving Commitment at such time; provided
that if the commitment of each U.S. Revolving Lender to make U.S. Revolving
Loans and the obligation of the U.S. Issuing Lenders to issue or amend U.S.
Letters of Credit have been terminated pursuant to Section 9.2 or if the U.S.
Revolving Commitments have expired, then the Applicable Percentage of each U.S.
Revolving Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments; and
(b) for any Foreign Currency Lender, the percentage (carried out to the ninth
decimal place) of the Foreign Currency Committed Amount represented by such
Lender’s Foreign Currency Commitment at such time; provided that if the
commitment of each Foreign Currency Lender to make Foreign Currency Loans has
been terminated pursuant to Section 9.2 or if the Foreign Currency Commitments
have expired, then the Applicable Percentage of each Foreign Currency Lender
shall be determined based on the Applicable Percentage of such Lender most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.1(a) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable. The Applicable Percentages
shall be subject to adjustment as provided in Section 4.16.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rates

Pricing
Level

  

Debt Rating

   Eurocurrency Loans and
Issuance Fees for
standby U.S. Letters of
Credit   U.S. Base Rate
Loans   Drawing Fees
for trade U.S.
Letters of Credit   U.S. Revolving
Commitment
Unused Fee and
Foreign Currency
Commitment
Unused Fee I    ³ A-/ ³A3    1.625%   0.625%   0.8125%   0.200% II    BBB+/Baa1
   1.875%   0.875%   0.9375%   0.250% III    BBB/Baa2    2.125%   1.125%  
1.0625%   0.350% IV    BBB-/Baa3    2.375%   1.375%   1.1875%   0.450% V    £
BB+ or unrated by S&P / £ Ba1 or unrated by Moody’s    2.875%   1.875%   1.4375%
  0.550%

 

2



--------------------------------------------------------------------------------

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of Airgas’
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by Moody’s and S&P differ by one level, then the
Pricing Level for the higher of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level I being the highest and the Debt Rating for Pricing
Level V being the lowest) and (b) if the respective Debt Ratings issued by
Moody’s and S&P differ by more than one level, then the Pricing Level which is
one level lower than the Pricing Level corresponding to the higher Debt Rating.

Initially, the Applicable Rate shall be Pricing Level III. Thereafter, each
change in the Applicable Rate resulting from a publicly announced change in the
Debt Rating shall be effective on the date of the public announcement thereof
and ending on the date immediately preceding the effective date of the next such
change.

“Applicable Time” means, with respect to any borrowing and payment in any
Foreign Currency, the local time in the place of settlement for such Foreign
Currency as may be determined by the Agent or the U.S. Issuing Lender, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of such borrowing or
payment.

“Applicant Foreign Borrower” has the meaning specified in Section 3.2.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit 11.3 or any other form approved by the Agent.

“Attributed Principal Amount” means, on any day, with respect to any
Securitization Transaction, the aggregate principal amount outstanding
thereunder.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means the U.S. Bankruptcy Code in Title 11 of the United
States Code, the Bankruptcy and Insolvency Act of Canada, the Dutch Bankruptcy
Act, the UK Insolvency Act 1986 or any other applicable debtor relief laws in
any case, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or ordering the
winding up or liquidation of its affairs; or (ii) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property and such
decree or order shall remain undismissed for a period of sixty (60) consecutive
days; or (iii) there shall be commenced against such Person an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or any case, proceeding or other action for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of such Person or for any substantial part of its Property or
for the winding up or liquidation of its affairs, and such involuntary case or
other case, proceeding or other action shall remain undismissed, undischarged or
unbonded for a period of sixty (60) consecutive days; or (iv) such Person shall
commence a

 

3



--------------------------------------------------------------------------------

voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property
or make any general assignment for the benefit of creditors; or (v) such Person
shall be unable to, or shall admit in writing its inability to, pay its debts
generally as they become due.

“BAS” means Banc of America Securities LLC and its successors.

“Borrower Materials” has the meaning specified in Section 7.1.

“Borrowers” means a collective reference to each of (a) Airgas, (b) the Foreign
Borrowers and (c) the Foreign Swingline Borrowers.

“Borrowing Minimum” means (a) in the case of a Foreign Currency Loan denominated
in U.S. Dollars, $500,000 and (b) in the case of a Foreign Currency Loan
denominated in a Foreign Currency, the smallest amount of such Foreign Currency
that is a multiple of 100,000 units of such Foreign Currency and has a
U.S. Dollar Equivalent (using the applicable Spot Rate determined as of the
relevant date of determination) equal to or exceeding $500,000.

“Borrowing Multiple” means (a) in the case of a Foreign Currency Loan
denominated in U.S. Dollars, $500,000 and (b) in the case of a Foreign Currency
Loan denominated in a Foreign Currency, 100,000 units of such Foreign Currency.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s office with respect to Obligations
denominated in U.S. Dollars is located and: (a) if such day relates to any
interest rate settings as to a Eurocurrency Loan denominated in U.S. Dollars,
any fundings, disbursements, settlements and payments in U.S. Dollars in respect
of any such Eurocurrency Loan, or any other dealings in U.S. Dollars to be
carried out pursuant to this Credit Agreement in respect of any such
Eurocurrency Loan, means any such day on which dealings in deposits in U.S.
Dollars are conducted by and between banks in the London interbank eurodollar
market; (b) if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Credit Agreement in respect
of any such Eurocurrency Loan, means a TARGET Day; (c) if such day relates to
any interest rate settings as to a Eurocurrency Loan denominated in a currency
other than U.S. Dollars or Euro, means any such day on which dealings in
deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than U.S. Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than U.S. Dollars or Euro, or any other dealings
in any currency other than U.S. Dollars or Euro to be carried out pursuant to
this Credit Agreement in respect of any such Eurocurrency Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency; provided, however, (i) when used in connection with a Foreign Currency
Loan made to a Canadian Borrower, the term Business Day shall not include any
day on which banking institutions in Toronto, Ontario are authorized by law or
other governmental actions to close and (ii) when used in connection with a
Foreign Swingline Loan, the term Business Day shall not include any day on which
the applicable lending office of the Foreign Swingline Lender is authorized by
law or governmental actions to close, or is in fact closed).

“Canadian Borrowers” means (a) Airgas Canada Inc., a Canada corporation,
(b) Red-D-Arc Limited, an Ontario corporation, and (c) any other Foreign
Borrower that is organized under the laws of Canada in each case together with
any successors or assigns.

 

4



--------------------------------------------------------------------------------

“Canadian Dollars” and “C$” means dollars in lawful currency of Canada.

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, the U.S. Issuing Lenders, the U.S. Swingline
Lender or the Foreign Swingline Lenders (as applicable) and the Lenders, as
collateral for U.S. LOC Obligations, Obligations in respect of U.S. Swingline
Loans, Obligations in respect of Foreign Swingline Loans, or obligations of
Lenders to fund participations in respect of any of the foregoing (as the
context may require), cash or deposit account balances or, if the U.S. Issuing
Lenders, the U.S. Swingline Lender or the Foreign Swingline Lenders benefitting
from such collateral shall agree in its (or their) sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Agent and (b) the U.S. Issuing Lenders, the U.S.
Swingline Lender or the Foreign Swingline Lenders (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Closing Date” means September 13, 2010.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor thereto, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time. References to sections
of the Code shall be construed also to refer to any successor sections.

“Commitment” means (a) with respect to each U.S. Revolving Lender, the U.S.
Revolving Commitment of such Lender, and (b) with respect to each Foreign
Currency Lender, the Foreign Currency Commitment of such Lender.

“Consolidated Capital Expenditures” means, for any period, all capital
expenditures of the Consolidated Parties on a consolidated basis during such
period, as determined in accordance with GAAP; provided, however, that
Consolidated Capital Expenditures shall not include (i) capital expenditures
constituting an acquisition (whether or not constituting a capital expenditure,
but not constituting an Acquisition) of assets or any business (or any
substantial part thereof) used or useful in the same or a similar or ancillary
line of business as Airgas and its Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansion thereof) made with the proceeds
of any disposition of any or all of the Property (including without limitation
the Capital Stock of a Subsidiary) of any Consolidated Party whether by sale,
lease, licensing, transfer or otherwise or (ii) Acquisitions.

“Consolidated EBITDA” means, for any period, the sum of (i) Consolidated Net
Income for such period, plus (ii) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (A) Consolidated
Interest Expense, (B) total federal, state, local and foreign income, value
added and similar taxes, (C) depreciation and amortization expense,
(D) non-cash, non-recurring charges, (E) any losses realized upon the
disposition of Property other than the disposition of inventory in the ordinary
course of business, (F) one-time cash expenses incurred in connection with the
refinancing of

 

5



--------------------------------------------------------------------------------

the Existing Credit Agreement, (G) legal, advisory and other expenses and
charges incurred in connection with or relating to any takeover attempt
(including any tender offer or proxy contest) in an aggregate amount not to
exceed $50,000,000 during any year, and (H) other non-cash expenses (excluding
any non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period), minus (ii) an amount which, in the
determination of Consolidated Net Income for such period, has been included for
(A) non-cash gains during such period and (B) any gains realized upon the
disposition of Property other than the disposition of inventory in the ordinary
course of business, all as determined in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the sum of (i) interest
expense (including the amortization of debt discount and premium, the interest
component under Capital Leases and Synthetic Leases) of the Consolidated Parties
on a consolidated basis and (ii) the implied interest component and all other
fees and expenses under Securitization Transactions.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (i) Funded Indebtedness of the Consolidated Parties on a consolidated basis
as of such date to (ii) Consolidated EBITDA for the period of the four fiscal
quarters most recently ended on or prior to such date.

“Consolidated Net Income” means, for any period, the sum of (i) the sum, without
duplication, of net income (excluding extraordinary items) after taxes for such
period of the Consolidated Parties, plus (ii) to the extent not included in the
amount determined pursuant to clause (i) above and to the extent paid in cash to
a Consolidated Party, equity earnings of unconsolidated Affiliates for such
period minus (iii) to the extent included in the amount determined pursuant to
clause (i) above and to the extent not paid in cash to a Consolidated Party,
equity earnings of Affiliates that are not consolidated (on the consolidation
basis) with Airgas for such period, all as determined in accordance with GAAP.

“Consolidated Parties” means a collective reference to each of Airgas and its
Subsidiaries.

“Credit Documents” means a collective reference to this Credit Agreement, the
U.S. LOC Documents, any promissory notes issued by the Foreign Borrowers to the
Foreign Currency Lenders hereunder, any Foreign Borrower Joinder Agreements, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 4.15 and the Agent’s Fee Letter.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than U.S.
Letter of Credit fees payable pursuant to Section 4.5(b), an interest rate equal
to (i) the U.S. Base Rate plus (ii) the Applicable Rate, if any, applicable to
U.S. Base Rate Loans plus (iii) 2% per annum; provided, however, that with
respect to a Eurocurrency Loan, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable Rate) otherwise applicable to
such Loan plus 2% per annum, in each case to the fullest extent permitted by
applicable laws and (b) when used with respect to U.S. Letter of Credit fees
payable pursuant to Section 4.5(b), a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 4.16(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of U.S. Letters of Credit, U.S. Swingline Loans or Foreign Swingline
Loans, within three Business Days of the date required to be funded by it
hereunder, (b) has notified Airgas or the Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, or (c) has, or has a direct or
indirect parent company that has, (i) become the subject of a Bankruptcy Event,
(ii) had a receiver, conservator, trustee, administrator, assignee for the

 

6



--------------------------------------------------------------------------------

benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) indicated
its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Maturity Date (other than any Capital Stock that would constitute
Disqualified Capital Stock solely because the holders of the Capital Stock have
the right to require Airgas to repurchase the Capital Stock upon the occurrence
of a change of control or an asset sale).

“Dutch Borrower” means Red-D-Arc (Netherlands) B.V. and any additional Borrower
incorporated or organized in The Netherlands.

“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act (Wet
op het financieel toezicht) dated 28 September 2006 published in the Dutch
government gazette nr. 475 on 31 October 2006, as amended from time to time.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.3(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.3(b)(iii))

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“English Borrower” means Red-D-Arc (UK) Limited and any additional Borrower
incorporated under the laws of England and Wales.

“Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.

“ERISA Affiliate” means an entity which is under common control with Airgas or
any Subsidiary of Airgas within the meaning of Section 4001(a)(14) of ERISA, or
is a member of a group which includes Airgas or any Subsidiary of Airgas and
which is treated as a single employer under Sections 414(b), (c), (m), or (o) of
the Code.

 

7



--------------------------------------------------------------------------------

“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Loan, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurocurrency Base Rate” for such Interest Period shall be the rate per
annum determined by the Agent to be the rate at which deposits in the relevant
currency for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period

(b) for any interest calculation with respect to a U.S. Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for U.S. Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Agent to be the rate at
which deposits in U.S. Dollars for delivery on the date of determination in same
day funds in the approximate amount of the U.S. Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurocurrency Loan” means any Loan bearing interest at a rate based on clause
(a) of definition of Eurocurrency Rate.

“Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Loan, a rate per annum determined by the Agent to be equal to the
quotient obtained by dividing (i) the Eurocurrency Base Rate for such
Eurocurrency Loan for such Interest Period by (ii) one minus the Eurocurrency
Reserve Percentage for such Eurocurrency Loan for such Interest Period and
(b) for any day with respect to any U.S. Base Rate Loan the interest rate on
which is determined by reference to the Eurocurrency Rate, a rate per annum
equal to the Eurocurrency Base Rate for such U.S. Base Rate Loan for such day.

“Eurocurrency Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Board of Governors of the Federal Reserve System of the United
States for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurocurrency
Rate for each outstanding Eurocurrency Loan shall be adjusted automatically as
of the effective date of any change in the Eurocurrency Reserve Percentage.

“European Union” means the economic and monetary union in accordance with the
Treaty of Rome 1957, as amended from time to time.

 

8



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 9.1.

“Executive Officer” means, in respect of any Person, the chief executive
officer, chief operating officer, treasurer or chief financial officer of such
Person.

“Existing Credit Agreement” means that certain Twelfth Amended and Restated
Credit Agreement, dated as of June 25, 2006, among Airgas, certain of its
Subsidiaries, the lenders party thereto, Bank of America, as United States
agent, and The Bank of Nova Scotia, as Canadian agent, as amended.

“Existing U.S. Letters of Credit” means the letters of credit described by date
of issuance, letter of credit number, undrawn amount, name of beneficiary and
date of expiry on Schedule 1.1A.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of  1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

“Finance Party” has the meaning specified in Section 4.10(h)(i).

“Foreign Borrower” means each wholly-owned Foreign Subsidiary (whether directly
or indirectly) of Airgas that is designated and approved as a “Foreign Borrower”
under this Credit Agreement pursuant to Section 3.2.

“Foreign Borrower Joinder Agreement” has the meaning specified in Section 3.2.

“Foreign Borrower Request” has the meaning specified in Section 3.2.

“Foreign Currency” means (a) with respect to Foreign Currency Loans, each of
Euro, Sterling, Canadian Dollars and each other currency (other than U.S.
Dollars) that is approved by the Agent and the Foreign Currency Lenders in
accordance with Section 1.5; (b) with respect to U.S. Letters of Credit, each of
Euro, Sterling, Canadian Dollars and each other currency (other than U.S.
Dollars) that is approved by the Agent and the U.S. Issuing Lender in accordance
with Section 1.5; and (c) with respect to a Foreign Swingline Facility, such
foreign currency(ies) agreed to between Airgas, the applicable Foreign Swingline
Borrower(s) and the applicable Foreign Swingline Lender.

“Foreign Currency Commitment” means, with respect to each Foreign Currency
Lender, the commitment of such Foreign Currency Lender in an aggregate principal
amount at any time outstanding of up to such Foreign Currency Lender’s
Applicable Percentage of the Foreign Currency Committed Amount (i) to make
Foreign Currency Loans in accordance with the provisions of Section 3.1(a) and
(ii) to purchase participation interests in the Foreign Swingline Loans in
accordance with the provisions of Section 3.3(d).

“Foreign Currency Commitment Unused Fee” has the meaning specified in
Section 4.5(a)(ii).

“Foreign Currency Committed Amount” has the meaning specified in Section 3.1(a).

 

9



--------------------------------------------------------------------------------

“Foreign Currency Lenders” means those Lenders that have Foreign Currency
Commitments, together with their successors and assigns, and as the context
requires includes any foreign branch or Affiliate of a Foreign Currency Lender
as is referenced in Section 3.1(b)(iii) or Section 3.3.

“Foreign Currency Loans” has the meaning specified in Section 3.1(a).

“Foreign Obligations” means without duplication, all of the obligations of the
Foreign Borrowers and the Foreign Swingline Borrowers to the Foreign Currency
Lenders, the Foreign Swingline Lenders and the Agent, whenever arising, under
this Credit Agreement, any of the other Credit Documents or otherwise with
respect to any Loan (including, but not limited to, any interest owed with
respect to such obligations which has accrued after the occurrence of a
Bankruptcy Event with respect to any Foreign Borrower or Foreign Swingline
Borrower, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).

“Foreign Subsidiary” means any direct or indirect Subsidiary of Airgas which is
not is incorporated or organized under the laws of any State of the United
States or the District of Columbia.

“Foreign Swingline Borrower” has the meaning specified in Section 3.3(a).

“Foreign Swingline Facility” has the meaning specified in Section 3.3(a).

“Foreign Swingline Facility Notice” has the meaning specified in Section 3.3(a).

“Foreign Swingline Facility Reserve” means, at any time, the U.S. Dollar
Equivalent of the aggregate of the Foreign Swingline Sublimits then in effect
for all Foreign Swingline Facilities.

“Foreign Swingline Lender” has the meaning specified in Section 3.3(a).

“Foreign Swingline Loan” has the meaning specified in Section 3.3(b).

“Foreign Swingline Sublimit” has the meaning specified in Section 3.3(a).

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the U.S. Issuing Lenders, such Defaulting Lender’s Applicable
Percentage of the outstanding U.S. LOC Obligations other than U.S. LOC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, (b) with respect to the U.S. Swingline Lender, such Defaulting
Lender’s Applicable Percentage of U.S. Swingline Loans other than U.S. Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof and (c) with respect to the Foreign Swingline Lenders, such Defaulting
Lender’s Applicable Percentage of Foreign Swingline Loans other than Foreign
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, with respect to any Person, without duplication,
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (iii) all obligations of such
Person issued or assumed as the deferred purchase price of Property or services
purchased by such Person

 

10



--------------------------------------------------------------------------------

(other than trade debt incurred in the ordinary course of business) which would
appear as liabilities on a balance sheet of such Person, (iv) the implied
principal component of all obligations of such Person under Capital Leases,
(v) all Guaranty Obligations of such Person with respect to Funded Indebtedness
of another Person, (vi) all net obligations of such Person in respect of Hedging
Agreements, (vii) the maximum available amount of, and all unreimbursed drawings
under, all standby letters of credit or acceptances issued or created for the
account of such Person (provided, however, in connection with any calculation
hereunder of Funded Indebtedness of the Consolidated Parties on a consolidated
basis, there shall be excluded any standby letter of credit or acceptance
(together with any unreimbursed drawings under such letter of credit or
acceptance) which supports any Funded Indebtedness of any Consolidated Party
that would otherwise be included in such calculation), (viii) the principal
portion of all obligations of such Person under Synthetic Leases, (ix) all
Disqualified Stock of such Person, and (x) the Attributed Principal Amount under
any Securitization Transaction of such Person or any of its Receivables
Subsidiaries, and (xi) all Funded Indebtedness of others secured by (or for
which the holder of such Funded Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed. The Funded Indebtedness of any
Person (a) shall include the Funded Indebtedness of any partnership or joint
venture in which such Person is a general partner or joint venturer to the
extent that such Person is legally liable for such Funded Indebtedness and
(b) shall not include any Indebtedness of a Consolidated Party owing to another
Consolidated Party.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” means any Federal, state, provincial, local or foreign
court or governmental agency, authority, instrumentality or regulatory body.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements to the extent such
agreements or arrangements constitute a legally binding monetary obligation) for
the benefit of any holder of Indebtedness of such other Person, (iii) to lease
or purchase Property, securities or services primarily for the purpose of
assuring the holder of such Indebtedness, or (iv) to otherwise assure or hold
harmless the holder of such Indebtedness against loss in respect thereof. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made.

“Hedging Agreements” means any interest rate protection agreement, commodities
purchase agreement or foreign currency exchange agreement.

“HMRC DT Treaty Passport Scheme” means the United Kingdom HM Revenue & Customs
DT Treaty Passport scheme for companies or other fiscally opaque entities
resident in a country with which the United Kingdom has a double taxation treaty
that provides for relief from United Kingdom income tax on interest arising in
the United Kingdom.

“Indebtedness” of any Person means, without duplication, (i) all Funded
Indebtedness of such Person, (ii) all Guaranty Obligations of such Person,
(iii) all obligations of such Person under conditional sale

 

11



--------------------------------------------------------------------------------

or other title retention agreements relating to Property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business) and
(iv) all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements. The Indebtedness of any Person (a) shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or joint venturer to the extent that such Person is legally
liable for such Indebtedness and (b) shall not include any Indebtedness of a
Consolidated Party owing to another Consolidated Party.

“Interest Payment Date” means (i) as to any U.S. Base Rate Loan, the last day of
each March, June, September and December, the date of repayment of principal of
such Loan and the Maturity Date, (ii) as to any Eurocurrency Loan or any U.S.
Swingline Loan, the last day of each Interest Period for such Loan, the date of
repayment of principal of such Loan and the Maturity Date, and in addition where
the applicable Interest Period is more than three months, then also on the date
three months from the beginning of the Interest Period, and each three months
thereafter. If an Interest Payment Date falls on a date which is not a Business
Day, such Interest Payment Date shall be deemed to be the next succeeding
Business Day, except that in the case of Eurocurrency Loans where the next
succeeding Business Day falls in the next succeeding calendar month, then on the
next preceding Business Day. Notwithstanding the forgoing, as to any Foreign
Swingline Loans, “Interest Payment Date” shall be the dates agreed to by the
applicable Borrower(s) and the applicable Foreign Swingline Lender for the
payments of interest in respect of such Foreign Swingline Loan.

“Interest Period” means (i) as to any Eurocurrency Loan, a period of one, two,
three, six or twelve month’s duration, as the applicable Borrower may elect,
commencing in each case, on the date of the borrowing (including conversions,
extensions and renewals), and (ii) as to any U.S. Swingline Loan, a period
commencing in each case on the date of the borrowing and ending on the date
agreed to by Airgas and the U.S. Swingline Lender in accordance with the
provisions of Section 2.3(b)(i) (such ending date in any event to be not more
than thirty (30) days from the date of borrowing); provided, however, (A) if any
Interest Period would end on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (except that in the
case of Eurocurrency Loans where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day), (B) no
Interest Period shall extend beyond the Maturity Date, and (C) in the case of
Eurocurrency Loans, where an Interest Period begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month in which the Interest Period is to end), such Interest
Period shall end on the last Business Day of such calendar month in which the
Interest Period is to end.

“ISP” means, with respect to any U.S. Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Lenders” means each U.S. Revolving Lender, each Foreign Currency Lender and, as
the context requires, the U.S. Issuing Lenders, the U.S. Swingline Lender and
the Foreign Swingline Lenders, together with their successors and permitted
assigns.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction, the Personal Property
Security Act (Ontario) or other similar recording or notice statute, and any
lease in the nature thereof).

“Loan” or “Loans” means the U.S. Revolving Loans, the Foreign Currency Loans,
the U.S. Swingline Loans and/or the Foreign Swingline Loans, individually or
collectively, as appropriate.

 

12



--------------------------------------------------------------------------------

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1B.

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets or liabilities of the
Consolidated Parties taken as a whole, (ii) the ability of the Borrowers taken
as a whole to perform any material obligation under the Credit Documents or
(iii) the material rights and remedies of the Lenders under the Credit
Documents.

“Material Subsidiary” means Subsidiaries of Airgas constituting, individually or
in the aggregate (as if such Subsidiaries constituted a single Subsidiary), a
“significant subsidiary” in accordance with Rule 1-02 under Regulation S-X under
the Securities Exchange Act of 1934, as amended.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maturity Date” means September 13, 2014.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA.

“Multiple Employer Plan” means a Plan which a Consolidated Party or any ERISA
Affiliate and at least one employer other than a Consolidated Party or any ERISA
Affiliate are contributing sponsors.

“New Commitment Agreement” has the meaning specified in Section 4.4(b).

“Non-Excluded Taxes” has the meaning specified in Section 4.10(a)(ii).

“Notice of Borrowing” means (a) in the case of U.S. Revolving Loans, a written
notice of borrowing in substantially the form of Exhibit 2.1(b)(i), as required
by Section 2.1(b)(i), or (b) in the case of Foreign Currency Loans, a written
notice of borrowing in substantially the form of Exhibit 3.1(b)(i), as required
by Section 3.1(b)(i).

“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Exhibit 4.2, as required by Section 4.2.

“Obligations” means without duplication, all of the obligations of the Borrowers
to the Lenders and the Agent, whenever arising, under this Credit Agreement, any
of the other Credit Documents or otherwise with respect to any Loan or U.S.
Letter of Credit (including, but not limited to, any interest accruing after the
occurrence of a Bankruptcy Event with respect to any Borrower, regardless of
whether such interest is an allowed claim under the Bankruptcy Code).

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Agent or the

 

13



--------------------------------------------------------------------------------

U.S. Issuing Lender, as the case may be, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in a Foreign Currency, the rate of interest per annum at which overnight
deposits in the applicable Foreign Currency, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day by a branch or Affiliate of Bank of America in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Participant” has the meaning specified in Section 11.3(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.

“Permitted Lien” means any Lien permitted by Section 8.2.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which Airgas, any Subsidiary of
Airgas or any ERISA Affiliate is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” within the
meaning of Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 7.1.

“PMP” means a professional market party (professionele marktpartij) within the
meaning of the Dutch Financial Supervision Act.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“PTR Scheme” means the Provisional Treaty Relief Scheme as described in the
United Kingdom HM Revenue & Customs Guidelines dated January 2003 and
administered by HM Revenue & Customs Residency, and any successor scheme
thereto.

“Quoted Rate” means, with respect to any Quoted Rate U.S. Swingline Loan, the
fixed percentage rate per annum offered by the U.S. Swingline Lender and
accepted by Airgas with respect to such U.S. Swingline Loan as provided in
accordance with the provisions of Section 2.3.

“Quoted Rate U.S. Swingline Loan” means a U.S. Swingline Loan bearing interest
at a Quoted Rate.

“Receivables Subsidiary” means (i) Radnor Funding Corp., a Delaware corporation,
and (ii) any other Subsidiary or Affiliate of Airgas to which any Consolidated
Party sells, contributes or otherwise conveys any Securitization Assets in
connection with a Securitization Transaction.

“Recipient” has the meaning specified in Section 4.10(h)(ii) for the purposes of
that subsection.

“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.

 

14



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles containing any Materials of Environmental Concern).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the post-event notice requirement is
waived under PBGC Reg. Section 4043.

“Required Foreign Currency Lenders” means, at any time, Foreign Currency Lenders
holding in the aggregate more than 50% of (a) the unfunded Foreign Currency
Commitments and the U.S. Dollar Equivalent of the outstanding Foreign Currency
Loans, Foreign Swingline Loans and participations therein or (b) if the Foreign
Currency Commitments have been terminated, the U.S. Dollar Equivalent of the
outstanding Foreign Currency Loans and Foreign Swingline Loans. The unfunded
Foreign Currency Commitments of, and the outstanding Obligations held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Foreign Currency Lenders.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, U.S. LOC
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, U.S. LOC Obligations and participations
therein. The unfunded Commitments of, and the outstanding Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required U.S. Lenders” means, at any time, Lenders holding in the aggregate
more than 50% of (a) the unfunded U.S. Revolving Commitments and the outstanding
Loans (other than Foreign Currency Loans and Foreign Swingline Loans), U.S. LOC
Obligations and participations therein or (b) if the U.S. Revolving Commitments
have been terminated, the outstanding Loans (other than Foreign Currency Loans
and Foreign Swingline Loans), U.S. LOC Obligations and participations therein.
The unfunded U.S. Revolving Commitments of, and the outstanding Obligations held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required U.S. Lenders.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property.

“Responsible Officer” means an Executive Officer, president, assistant treasurer
or controller of a Borrower, and, solely for purposes of notices given pursuant
to Article II and Article III, any other officer or employee of the applicable
Borrower so designated by any of the foregoing officers in a notice to the
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Borrower shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Borrower.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a borrowing of a Foreign Currency Loan denominated in a Foreign
Currency, (ii) each date of an extension of a Foreign Currency Loan denominated
in a Foreign Currency pursuant to Section 4.2, and (iii) such additional dates
during the continuance of an Event of Default as the Agent shall reasonably
request or the Required Foreign Currency Lenders shall require and (b) with
respect to any U.S. Letter of Credit, each of the following: (i) each date of
issuance of a U.S. Letter of Credit denominated in a Foreign Currency, (ii) each

 

15



--------------------------------------------------------------------------------

date of an amendment of any such U.S. Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the U.S. Issuing Lender under any U.S. Letter
of Credit denominated in a Foreign Currency, and (iv) such additional dates
during the continuance of an Event of Default as the Agent or the U.S. Issuing
Lender shall determine or the Required U.S. Lenders shall require.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc., or any successor or assignee of the business of
such division in the business of rating securities.

“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in any other currency, same day or other funds as may be determined by
the Agent or the U.S. Issuing Lender, as the case may be, to be customary in the
place of disbursement or payment for the settlement of international banking
transactions in the relevant currency.

“Securitization Assets” means any accounts or trade receivable, notes
receivable, rights to future lease payments or residuals or capital, or any
other asset or a portion or interest therein that is or could be securitized,
together with certain related property relating thereto and the right to
collections thereon, which are subject to a Securitization Transaction.

“Securitization Transaction” means any transaction or series of transactions
pursuant to which a Person may sell, convey or otherwise transfer to (i) a
Subsidiary or Affiliate, or (ii) any other Person, or may grant a security
interest in, any Securitization Assets (or any portion or interest therein) of
such Person, including, without limitation, any sale, lease, whole loan sale,
secured loan or other transfer.

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Special Notice Currency” means at any time a Foreign Currency, other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for any currency means the rate quoted by the Agent or the U.S.
Issuing Lender, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Agent or the
U.S. Issuing Lender may obtain such spot rate from another financial institution
designated by the Agent or the U.S. Issuing Lender if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency and provided further that the U.S. Issuing Lender may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any U.S. Letter of Credit denominated in a Foreign Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subject Party” has the meaning specified in Section 4.10(h)(ii).

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
Person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time. Unless otherwise specified, “Subsidiary” means a
Subsidiary of Airgas.

 

16



--------------------------------------------------------------------------------

“Supplier” has the meaning specified in Section 4.10(h)(ii) for the purposes of
that subsection.

“Syndicate Manager” has the meaning specified in Section 4.10(f).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease under GAAP.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Termination Event” means (i) with respect to any Plan, the occurrence of a
Reportable Event or the substantial cessation of operations (within the meaning
of Section 4062(e) of ERISA); (ii) the withdrawal by Airgas, any Subsidiary of
Airgas or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan;
(iii) the distribution of a notice of intent to terminate or the actual
termination of a Single Employer Plan pursuant to Section 4041(a) or pursuant to
Section 4041A of ERISA for a Multiemployer Plan; (iv) the institution of
proceedings to terminate or the actual termination of a Single Employer Plan by
the PBGC under Section 4042 of ERISA; (v) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Single Employer Plan; or (vi) the
complete or partial withdrawal of any Consolidated Party or any ERISA Affiliate
from a Multiemployer Plan.

“UK Borrower” means a Foreign Borrower which is incorporated in the United
Kingdom or is incorporated outside of the United Kingdom but resident for tax
purposes in the United Kingdom.

“United Kingdom Tax” has the meaning specified in Section 4.10(e).

“United States” means the United States of America.

“U.S. Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus  1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurocurrency Rate plus 1.0% The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“U.S. Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the U.S. Base Rate.

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than U.S. Dollars, the equivalent amount
thereof in U.S. Dollars as determined by the Agent or the U.S. Issuing Lender,
as the case may be at such time on the basis of the Spot Rate (determined as of
the most recent Revaluation Date, unless otherwise specified herein) for the
purchase of U.S. Dollars with such other currency.

 

17



--------------------------------------------------------------------------------

“U.S. Dollars” and “$” means dollars in lawful currency of the United States.

“U.S. Issuing Lender” means, with respect to a particular U.S. Letter of Credit,
(i) Bank of America, in its capacity as issuer of such U.S. Letter of Credit or
(ii) such other U.S. Revolving Lender selected by Airgas and consented to by
such U.S. Revolving Lender (upon notice to the Agent) from time to time to issue
such U.S. Letter of Credit. In the event there is more than one U.S. Issuing
Lender at any time, references herein and in the other Credit Documents to the
U.S. Issuing Lender shall be deemed to refer to the U.S. Issuing Lender in
respect of the applicable U.S. Letter of Credit or to all U.S. Issuing Lenders,
as the context requires.

“U.S. Letter of Credit” means (i) any standby or trade letter of credit issued
by the U.S. Issuing Lender for the account of Airgas (or its Subsidiaries) in
accordance with the terms of Section 2.2 and (ii) any Existing U.S. Letter of
Credit. U.S. Letters of Credit may be denominated in U.S. Dollars or in a
Foreign Currency.

“U.S. LOC Documents” means, with respect to any U.S. Letter of Credit, such U.S.
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
U.S. Letter of Credit) governing or providing for (i) the rights and obligations
of the parties concerned or at risk or (ii) any collateral security for such
obligations.

“U.S. LOC Obligations” means, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under U.S.
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such U.S. Letters of Credit plus (ii) the aggregate
amount of all drawings under U.S. Letters of Credit honored by the U.S. Issuing
Lender but not theretofore reimbursed. For purposes of computing the amount
available to be drawn under any U.S. Letter of Credit, the amount of such U.S.
Letter of Credit shall be determined in accordance with Section 1.4. For all
purposes of this Credit Agreement, if on any date of determination a U.S. Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such U.S. Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

“U.S. LOC Sublimit” means an amount equal to the lesser of (a) $65,000,000 and
(b) the U.S. Revolving Committed Amount. The U.S. LOC Sublimit is part of, an
not in addition to, the U.S. Revolving Committed Amount.

“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.

“U.S. Revolving Commitment” means, with respect to each U.S. Revolving Lender,
the commitment of such U.S. Revolving Lender in an aggregate principal amount at
any time outstanding of up to such U.S. Revolving Lender’s Applicable Percentage
of the U.S. Revolving Committed Amount, (i) to make U.S. Revolving Loans in
accordance with the provisions of Section 2.1(a), (ii) to purchase participation
interests in U.S. Letters of Credit in accordance with the provisions of
Section 2.2(c), and (iii) to purchase participation interests in the U.S.
Swingline Loans in accordance with the provisions of Section 2.3(b)(iii).

“U.S. Revolving Commitment Unused Fee” has the meaning specified in
Section 4.5(a)(i).

“U.S. Revolving Committed Amount” has the meaning specified in Section 2.1(a).

 

18



--------------------------------------------------------------------------------

“U.S. Revolving Lenders” means (i) those Lenders that have U.S. Revolving
Commitments and are identified as Lenders on the signature pages attached hereto
and (ii) any Person which becomes a U.S. Revolving Lender by executing a New
Commitment Agreement pursuant to Section 4.4(b), together with their successors
and assigns.

“U.S. Revolving Loans” has the meaning specified in Section 2.1(a).

“U.S. Swingline Lender” means Bank of America.

“U.S. Swingline Loan” means a loan made pursuant to and defined in
Section 2.3(a).

“U.S. Swingline Sublimit” means an amount equal to the lesser of (a) $50,000,000
and (b) the U.S. Revolving Committed Amount. The U.S. Swingline Sublimit is part
of, an not in addition to, the U.S. Revolving Committed Amount.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 4.10(b)(ii)(C).

“VAT” means (a) within the European Union, tax levied in accordance with (but
subject to derogations from) European Counsel Directive 2006/112/EC, and
(b) outside the European Union, any tax levied by reference to added value or
sales.

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

1.2 Computation of Time Periods; Times of Day.

(a) For purposes of computation of periods of time hereunder, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.”

(b) Unless otherwise specified, all references herein to times of day shall be
references to Eastern standard time or Eastern daylight time, as applicable.

1.3 Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis; provided,
however, that calculations of the implied principal component of all obligations
under any Synthetic Lease or the implied interest component of any rent paid
under any Synthetic Lease shall be made by Airgas in accordance with accepted
financial practice and consistent with the terms of such Synthetic Lease. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 7.1 (or, prior to
the delivery of the first financial statements pursuant to Section 7.1,
consistent with the financial statements as of March 31, 2010); provided,
however, if (a) Airgas shall object to determining such compliance on such basis
at the time of delivery of such financial statements due to any change in GAAP
or the rules promulgated with respect thereto or (b) the Agent or the Required
Lenders shall so object in writing within thirty days after delivery of such
financial statements, then such calculations shall be made on a basis consistent
with the most recent financial statements delivered by Airgas to the Lenders as
to which no such objection shall have been made.

 

19



--------------------------------------------------------------------------------

1.4 U.S. Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a U.S. Letter of Credit at any
time shall be deemed to be the U.S. Dollar Equivalent of the stated amount of
such U.S. Letter of Credit in effect at such time; provided, however, that with
respect to any U.S. Letter of Credit that, by its terms or the terms of any U.S.
LOC Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such U.S. Letter of Credit shall be
deemed to be the U.S. Dollar Equivalent of the maximum stated amount of such
U.S. Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at such time.

1.5 Additional Foreign Currencies.

(a) Airgas may from time to time request that Foreign Currency Loans be made
and/or U.S. Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Foreign Currency”; provided that such
requested currency is a lawful currency (other than U.S. Dollars) that is
readily available and freely transferable and convertible into U.S. Dollars. In
the case of any such request with respect to the making of Foreign Currency
Loans, such request shall be subject to the approval of the Agent and the
Foreign Currency Lenders; and in the case of any such request with respect to
the issuance of U.S. Letters of Credit, such request shall be subject to the
approval of the Agent and the U.S. Issuing Lender.

(b) Any such request shall be made to the Agent not later than 11:00 a.m., ten
Business Days prior to the date of the desired borrowing or desired issuance of
a U.S. Letter of Credit (or, if requested by Airgas, such other time or date as
may be agreed by the Agent and, in the case of any such request pertaining to
U.S. Letters of Credit, the U.S. Issuing Lender, in its or their sole
discretion). In the case of any such request pertaining to Foreign Currency
Loans, the Agent shall promptly notify each Foreign Currency Lender thereof.
Each Foreign Currency Lender (in the case of any such request pertaining to
Foreign Currency Loans) or the U.S. Issuing Lender (in the case of a request
pertaining to U.S. Letters of Credit) shall notify the Agent, not later than
11:00 a.m., five Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Foreign Currency Loans or the
issuance of U.S. Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Foreign Currency Lender or the U.S. Issuing Lender, as the
case may be, to respond to such request within the time period specified in
Section 1.5(b) shall be deemed to be a refusal by such Foreign Currency Lender
or the U.S. Issuing Lender, as the case may be, to permit Foreign Currency Loans
to be made or U.S. Letters of Credit to be issued in such requested currency. If
the Agent and all the Foreign Currency Lenders consent to making Foreign
Currency Loans in such requested currency, the Agent shall so notify Airgas and
such currency shall thereupon be deemed for all purposes to be a Foreign
Currency hereunder for purposes of any borrowings of Foreign Currency Loans; and
if the Agent and the U.S. Issuing Lender consent to the issuance of U.S. Letters
of Credit in such requested currency, the Agent shall so notify Airgas and such
currency shall thereupon be deemed for all purposes to be a Foreign Currency
hereunder for purposes of any U.S. Letter of Credit issuances. If the Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.5, the Agent shall promptly so notify Airgas.

1.6 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU

 

20



--------------------------------------------------------------------------------

Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Credit Agreement in respect of
that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such borrowing, at the end of the then current Interest Period.

(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Agent may from time to time specify, after
consultation with Airgas, to be appropriate to reflect the adoption of the Euro
by any member state of the European Union and any relevant market conventions or
practices relating to the Euro.

(c) Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Agent may from time to time specify,
after consultation with Airgas, to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

1.7 Exchange Rates; Currency Equivalents.

The Agent or the U.S. Issuing Lender, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating U.S. Dollar
Equivalent amounts of Foreign Currency Loans and/or U.S. Letters of Credit, as
applicable, denominated in Foreign Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Airgas hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
U.S. Dollars) for purposes of the Credit Documents shall be such U.S. Dollar
Equivalent amount as so determined by the Agent or the U.S. Issuing Lender, as
applicable.

ARTICLE II

U.S. DOLLAR CREDIT FACILITIES

2.1 U.S. Revolving Loans.

(a) U.S. Revolving Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each U.S.
Revolving Lender severally agrees to make available to Airgas such U.S.
Revolving Lender’s Applicable Percentage of revolving credit loans requested by
Airgas in U.S. Dollars (“U.S. Revolving Loans”) from time to time from the
Closing Date until the Maturity Date, or such earlier date as the U.S. Revolving
Commitments shall have been terminated as provided herein; provided, however,
that the aggregate principal amount of outstanding U.S. Revolving Loans shall
not exceed SIX HUNDRED FIFTY MILLION U.S. DOLLARS ($650,000,000) (as such
aggregate maximum amount may be increased or reduced from time to time as
provided in Section 4.4, the “U.S. Revolving Committed Amount”); provided,
further, (i) with regard to each U.S. Revolving Lender individually, such U.S.
Revolving Lender’s outstanding U.S. Revolving Loans shall not exceed such U.S.
Revolving Lender’s Applicable Percentage of the U.S. Revolving Committed Amount
and (ii) with regard to the U.S. Revolving Lenders collectively, the aggregate
principal amount of outstanding U.S. Revolving Loans plus the aggregate
principal amount of outstanding U.S. Swingline Loans plus the aggregate U.S. LOC
Obligations outstanding shall not exceed the U.S. Revolving Committed Amount.
U.S. Revolving Loans may consist of U.S. Base Rate Loans or Eurocurrency Loans,
or a combination thereof, as Airgas may

 

21



--------------------------------------------------------------------------------

request, and may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, that no more than eleven (11) Eurocurrency Loans
which are U.S. Revolving Loans shall be outstanding hereunder at any time. For
purposes hereof, Eurocurrency Loans with different Interest Periods shall be
considered as separate Eurocurrency Loans, even if they begin on the same date,
although borrowings, extensions and conversions may, in accordance with the
provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurocurrency Loan with a single Interest Period.

(b) U.S. Revolving Loan Borrowings.

(i) Notice of Borrowing. Airgas (through a Responsible Officer) shall request a
U.S. Revolving Loan borrowing by written notice (or telephone notice promptly
confirmed in writing) to the Agent not later than 11:00 A.M. on the Business Day
of the requested borrowing in the case of U.S. Base Rate Loans, and on the third
Business Day prior to the date of the requested borrowing in the case of
Eurocurrency Loans. Each such request for borrowing shall be irrevocable and
shall specify (A) that a U.S. Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed, and (D) whether the borrowing shall be comprised of U.S.
Base Rate Loans, Eurocurrency Loans or a combination thereof, and if
Eurocurrency Loans are requested, the Interest Period(s) therefor. If Airgas
shall fail to specify in any such Notice of Borrowing (I) an applicable Interest
Period in the case of a Eurocurrency Loan, then such notice shall be deemed to
be a request for an Interest Period of one month, or (II) the type of U.S.
Revolving Loan requested, then such notice shall be deemed to be a request for a
U.S. Base Rate Loan hereunder. The Agent shall give notice to each U.S.
Revolving Lender promptly upon receipt of each Notice of Borrowing pursuant to
this Section 2.1(b)(i), specifying the contents thereof and each such U.S.
Revolving Lender’s share of any borrowing to be made pursuant thereto.

(ii) Minimum Amounts. Each Eurocurrency Loan or U.S. Base Rate Loan shall be in
a minimum aggregate principal amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof (or the remaining amount of the U.S. Revolving
Committed Amount, if less).

(iii) Advances. Each U.S. Revolving Lender will make its Applicable Percentage
of each U.S. Revolving Loan borrowing available to the Agent for the account of
Airgas by 1:00 P.M. on the date specified in the applicable Notice of Borrowing
in U.S. Dollars and in Same Day Funds to the Agent. Such borrowing will then be
made available to Airgas by the Agent in like funds as received by the Agent by
(A) crediting the account of Airgas on the books of the Agent with the amount of
such funds or (B) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Agent by Airgas.

(c) Repayment. Airgas promises to pay the principal amount of all U.S. Revolving
Loans in full on the Maturity Date.

(d) Interest. Subject to the provisions of Section 4.1,

(i) U.S. Base Rate Loans. During such periods as U.S. Revolving Loans shall be
comprised in whole or in part of U.S. Base Rate Loans, such U.S. Base Rate Loans
shall bear interest at a per annum rate equal to the U.S. Base Rate plus the
Applicable Rate; and

(ii) Eurocurrency Loans. During such periods as U.S. Revolving Loans shall be
comprised in whole or in part of Eurocurrency Loans, such Eurocurrency Loans
shall bear interest at a per annum rate equal to the Eurocurrency Rate plus the
Applicable Rate.

 

22



--------------------------------------------------------------------------------

Airgas promises to pay interest on U.S. Revolving Loans in arrears on each
applicable Interest Payment Date (or at such other times as may be specified
herein).

2.2 U.S. Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the U.S. LOC
Documents, if any, and any other terms and conditions which the U.S. Issuing
Lender may reasonably require, and in reliance upon the agreements of Airgas and
U.S. Revolving Lenders set forth herein, the U.S. Issuing Lender agrees to issue
U.S. Letters of Credit for the account of Airgas or its Subsidiaries in U.S.
Dollars or in one or more Foreign Currencies from the Closing Date until the
Maturity Date, as Airgas may request, in a form acceptable to the U.S. Issuing
Lender; and subject to the terms and conditions hereof, the U.S. Revolving
Lenders severally agree to participate in U.S. Letters of Credit issued for the
account of Airgas or its Subsidiaries and any drawings thereunder; provided,
however, that (i) the U.S. LOC Obligations outstanding shall not at any time
exceed the U.S. LOC Sublimit and (ii) the sum of the aggregate principal amount
of outstanding U.S. Revolving Loans plus the aggregate principal amount of
outstanding U.S. Swingline Loans plus the aggregate U.S. LOC Obligations
outstanding shall not at any time exceed the U.S. Revolving Committed Amount. No
U.S. Letter of Credit shall (x) subject to Section 2.2(b)(iv), have an original
expiry date more than one year from the date of issuance, or (y) as originally
issued or as extended, have an expiry date extending beyond the Maturity Date.
Each U.S. Letter of Credit shall comply with the related U.S. LOC Documents. The
issuance date of each U.S. Letter of Credit shall be a Business Day.

The U.S. Issuing Lender shall not be under any obligation to issue any U.S.
Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the U.S. Issuing Lender from
issuing such U.S. Letter of Credit, or any law applicable to the U.S. Issuing
Lender or any directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the U.S. Issuing Lender shall
prohibit, or direct that the U.S. Issuing Lender refrain from, the issuance of
letters of credit generally or such U.S. Letter of Credit in particular or shall
impose upon the U.S. Issuing Lender with respect to such U.S. Letter of Credit
any restriction, reserve or capital requirement (for which the U.S. Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the U.S. Issuing Lender any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the U.S.
Issuing Lender in good faith deems material to it;

(ii) the issuance of such U.S. Letter of Credit would violate one or more
policies of the U.S. Issuing Lender applicable to letters of credit generally;

(iii) the U.S. Issuing Lender does not as of the issuance date of such requested
U.S. Letter of Credit issue letters of credit in the requested currency; or

(iv) any Lender is at that time a Defaulting Lender, unless the U.S. Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to the U.S. Issuing Lender (in its sole discretion) with
Airgas or such U.S. Revolving Lender to eliminate the U.S. Issuing Lender’s
actual or potential Fronting Exposure (after giving effect to
Section 4.16(a)(iv)) with respect to the Defaulting Lender arising from either
the U.S. Letter of Credit then proposed to be issued or that U.S. Letter of
Credit and all other U.S. LOC Obligations as to which the U.S. Issuing Lender
has actual or potential Fronting Exposure, as it may elect in its reasonable
discretion.

 

23



--------------------------------------------------------------------------------

(b) Procedures of Issuance; Reports.

(i) The request for the issuance of a U.S. Letter of Credit shall be submitted
by Airgas (through a Responsible Officer) to the U.S. Issuing Lender with a copy
to the Agent at least three (3) Business Days prior to the requested date of
issuance (or such later date and time as the Agent and the U.S. Issuing Lender
may agree in a particular instance in their sole discretion). Such request shall
be submitted using the form of letter of credit application in use by the U.S.
Issuing Lender at such time. In the case of a request for an initial issuance of
a U.S. Letter of Credit, such letter of credit application shall specify in form
and detail reasonably satisfactory to the U.S. Issuing Lender: (A) the proposed
issuance date of the requested U.S. Letter of Credit (which shall be a Business
Day); (B) the amount and currency thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested U.S. Letter of Credit;
and (H) such other matters as the U.S. Issuing Lender may reasonably require. In
the case of a request for an amendment of any outstanding U.S. Letter of Credit,
such letter of credit application shall specify in form and detail reasonably
satisfactory to the U.S. Issuing Lender (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as the U.S.
Issuing Lender may reasonably require. Additionally, Airgas shall furnish to the
U.S. Issuing Lender and the Agent such other documents and information
pertaining to such requested U.S. Letter of Credit issuance or amendment,
including any LOC Documents, as the U.S. Issuing Lender or the Agent may
reasonably require.

(ii) Promptly after receipt of any letter of credit application, the U.S.
Issuing Lender will confirm with the Agent (by telephone or in writing) that the
Agent has received a copy of such letter of credit application from Airgas and,
if not, the U.S. Issuing Lender will provide the Agent with a copy thereof.
Unless the U.S. Issuing Lender has received written notice from any Lender, the
Agent or any Borrower, at least one Business Day prior to the requested date of
issuance of the applicable U.S. Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, the U.S. Issuing Lender shall, on the requested
date, issue a U.S. Letter of Credit for the account of Airgas or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the U.S. Issuing Lender’s usual and customary business
practices.

(iii) Promptly after its delivery of any U.S. Letter of Credit or any amendment
to a U.S. Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the U.S. Issuing Lender will also deliver to Airgas and the
Agent a true and complete copy of such U.S. Letter of Credit or amendment.
Airgas shall promptly examine a copy of each U.S. Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Airgas’ instructions or other irregularity, Airgas will
immediately notify the U.S. Issuing Lender.

(iv) If Airgas so requests in any applicable letter of credit application, the
U.S. Issuing Lender may, in its sole discretion, agree to issue a U.S. Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the U.S. Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such U.S. Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such U.S. Letter of Credit is issued. Unless otherwise directed
by the U.S. Issuing Lender, Airgas shall not be required to make a specific
request to the U.S. Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the U.S. Revolving Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such

 

24



--------------------------------------------------------------------------------

Letter of Credit at any time to an expiry date not later than the Maturity Date;
provided, however, that the U.S. Issuing Lender shall not permit any such
extension if (A) the U.S. Issuing Lender has determined that it would not be
permitted, or would have no obligation, at such time to issue such U.S. Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.2(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Agent that the
Required U.S. Lenders have elected not to permit such extension or (2) from the
Agent, any Lender or any Borrower that one or more of the applicable conditions
specified in Section 5.2 is not then satisfied, and in each case directing the
U.S. Issuing Lender not to permit such extension.

(v) The U.S. Issuing Lender will, at least quarterly and more frequently upon
request, disseminate to the Agent and each of the U.S. Revolving Lenders a
detailed report specifying the U.S. Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of the prior report, and including therein, among other things, the
beneficiary, the face amount, expiry date as well as any payment or expirations
which may have occurred.

(c) Participation. Each U.S. Revolving Lender, upon issuance of a U.S. Letter of
Credit (or, in the case of each Existing U.S. Letter of Credit, on the Closing
Date), shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase without recourse a risk participation from the U.S. Issuing Lender in
such U.S. Letter of Credit and the obligations arising thereunder, in each case
in an amount equal to its Applicable Percentage of the amount such U.S. Letter
of Credit and shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and be obligated to pay to the U.S. Issuing
Lender therefor and discharge when due, its Applicable Percentage of the
obligations arising under such U.S. Letter of Credit. Without limiting the scope
and nature of each U.S. Revolving Lender’s participation in any U.S. Letter of
Credit, to the extent that the U.S. Issuing Lender has not been reimbursed as
required hereunder or under any such U.S. Letter of Credit, each such U.S.
Revolving Lender shall pay to the U.S. Issuing Lender its Applicable Percentage
of such unreimbursed drawing in U.S. Dollars and in Same Day Funds on the day of
notification by the U.S. Issuing Lender of an unreimbursed drawing pursuant to
the provisions of Section 2.2(d). The obligation of each U.S. Revolving Lender
to so reimburse the U.S. Issuing Lender shall be absolute and unconditional and
shall not be affected by the occurrence of a Default, an Event of Default or any
other occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of Airgas to reimburse the U.S. Issuing Lender under any
U.S. Letter of Credit, together with interest as hereinafter provided.

(d) Drawings and Reimbursement. Upon receipt from the beneficiary of any U.S.
Letter of Credit of any notice of drawing under such U.S. Letter of Credit, the
U.S. Issuing Lender shall notify Airgas and the Agent thereof. Unless Airgas
shall immediately notify the U.S. Issuing Lender that Airgas intends to
otherwise reimburse the U.S. Issuing Lender for such drawing, Airgas shall be
deemed to have requested that the U.S. Revolving Lenders make a U.S. Revolving
Loan in the U.S. Dollar Equivalent amount of the drawing as provided in
Section 2.2(e) on the related U.S. Letter of Credit, the proceeds of which will
be used to satisfy the related reimbursement obligations. Airgas promises to
reimburse the U.S. Issuing Lender on the day (or the next succeeding Business
Day if Airgas receives notice of the drawing after 12:00 noon on such day) of
drawing under any U.S. Letter of Credit (either with the proceeds of a U.S.
Revolving Loan obtained hereunder or otherwise) in Same Day Funds; in the case
of a drawing under a U.S. Letter of Credit denominated in a Foreign Currency
with respect to which Airgas has notified the U.S. Issuing Lender as provided in
the immediately preceding sentence, such reimbursement shall be made in the
applicable Foreign Currency, unless (A) the U.S. Issuing Lender (at its option)
shall have specified in such notice that it will require reimbursement in U.S.
Dollars, or (B) in the absence of any such requirement for reimbursement in U.S.
Dollars, Airgas shall have notified the U.S. Issuing Lender promptly following
receipt of the notice of drawing that Airgas will reimburse the U.S. Issuing
Lender in U.S. Dollars. If Airgas shall fail to reimburse

 

25



--------------------------------------------------------------------------------

the U.S. Issuing Lender as provided hereinabove, the unreimbursed amount of such
drawing shall bear interest at a per annum rate equal to the Default Rate.
Airgas’ reimbursement obligations hereunder shall be absolute and unconditional
under all circumstances irrespective of any rights of setoff, counterclaim or
defense to payment Airgas may claim or have against the U.S. Issuing Lender, the
Agent, the U.S. Revolving Lenders, the beneficiary of the U.S. Letter of Credit
drawn upon or any other Person, including without limitation any defense based
on: (i) any failure of Airgas to receive consideration, (ii) the legality,
validity, regularity or unenforceability of a U.S. Letter of Credit, (iii) any
draft, demand, certificate or other document presented under a U.S. Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect, (iv) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under a U.S. Letter of Credit; or (v) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing,
including any other circumstance that might otherwise constitute a defense
available to, or a discharge of, Airgas. The Agent will promptly notify the U.S.
Revolving Lenders of the U.S. Dollar Equivalent amount of any unreimbursed
drawing under any U.S. Letter of Credit, and each U.S. Revolving Lender shall
promptly pay to the Agent for the account of the U.S. Issuing Lender in U.S.
Dollars and in immediately available funds, the amount of such U.S. Revolving
Lender’s Applicable Percentage of such unreimbursed drawing. Such payment shall
be made on the day such notice is received by such U.S. Revolving Lender from
the U.S. Issuing Lender if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 NOON on the Business Day
next succeeding the day such notice is received. If such U.S. Revolving Lender
does not pay such amount to the U.S. Issuing Lender in full upon such request,
such U.S. Revolving Lender shall, on demand, pay to the Agent for the account of
the U.S. Issuing Lender interest on the unpaid amount during the period from the
date of such drawing until such U.S. Revolving Lender pays such amount to the
U.S. Issuing Lender in full at a rate per annum equal to, if paid within two
(2) Business Days of the date that such U.S. Revolving Lender is required to
make payments of such amount pursuant to the preceding sentence, the Federal
Funds Rate and thereafter at a rate equal to the U.S. Base Rate. Each U.S.
Revolving Lender’s obligation to make such payment to the U.S. Issuing Lender,
and the right of the U.S. Issuing Lender to receive the same, shall be absolute
and unconditional, shall not be affected by any circumstance whatsoever and
without regard to the termination of this Credit Agreement or the Commitments
hereunder, the existence of a Default or Event of Default or the acceleration of
the obligations of Airgas hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever. Simultaneously with the making
of each such payment by a U.S. Revolving Lender to the U.S. Issuing Lender, such
U.S. Revolving Lender shall, automatically and without any further action on the
part of the U.S. Issuing Lender or such U.S. Revolving Lender, acquire a
participation in an amount equal to such payment (excluding the portion of such
payment constituting interest owing to the U.S. Issuing Lender) in the related
unreimbursed drawing portion of the U.S. LOC Obligation and in the interest
thereon and in the related U.S. LOC Documents, and shall have a claim against
Airgas with respect thereto. Any notice given by the U.S. Issuing Lender or the
Agent pursuant to this Section 2.2(d) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(e) Repayment with U.S. Revolving Loans. On any day on which Airgas shall have
requested, or shall be deemed to have requested, a U.S. Revolving Loan advance
to reimburse a drawing under a U.S. Letter of Credit, the Agent shall give
notice to the U.S. Revolving Lenders that a U.S. Revolving Loan has been
requested or deemed requested by Airgas to be made in connection with a drawing
under a U.S. Letter of Credit, in which case a U.S. Revolving Loan advance
comprised of U.S. Base Rate Loans (or Eurocurrency Loans to the extent Airgas
has complied with the procedures of Section 2.1(b)(i) with respect thereto)
shall be immediately made to Airgas by all U.S. Revolving Lenders
(notwithstanding any termination of the Commitments pursuant to Section 9.2) pro
rata based on the respective Applicable Percentages of the U.S. Revolving
Lenders and the proceeds thereof shall be paid directly to the U.S. Issuing
Lender for application to the respective U.S. LOC Obligations. Each U.S.
Revolving Lender hereby irrevocably agrees to make its Applicable Percentage of
each such U.S. Revolving Loan immediately upon any such request or deemed
request in the amount, in the manner and on the date specified in the preceding

 

26



--------------------------------------------------------------------------------

sentence notwithstanding (i) the amount of such borrowing may not comply with
the minimum amount for advances of U.S. Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 5.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for U.S. Revolving Loan to
be made by the time otherwise required hereunder, (v) whether the date of such
borrowing is a date on which U.S. Revolving Loans are otherwise permitted to be
made hereunder or (vi) any termination of the Commitments relating thereto
immediately prior to or contemporaneously with such borrowing. In the event that
any U.S. Revolving Loan cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to Airgas), then each
U.S. Revolving Lender hereby agrees that it shall forthwith purchase (as of the
date such borrowing would otherwise have occurred, but adjusted for any payments
received from Airgas on or after such date and prior to such purchase) from the
U.S. Issuing Lender in U.S. Dollars such participation in the outstanding U.S.
LOC Obligations as shall be necessary to cause each U.S. Revolving Lender to
share in such U.S. LOC Obligations ratably (based upon the respective Applicable
Percentages of the U.S. Revolving Lenders), provided that at the time any
purchase of participation pursuant to this sentence is actually made, the
purchasing U.S. Revolving Lender shall be required to pay to the U.S. Issuing
Lender, to the extent not paid to the U.S. Issuing Lender by Airgas in
accordance with the terms of Section 2.2(d), interest on the principal amount of
participation purchased for each day from and including the day upon which such
borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate equal to, if paid within two (2) Business Days
of the date of the U.S. Revolving Loan advance, the Federal Funds Rate, and
thereafter at a rate equal to the U.S. Base Rate. Until each U.S. Revolving
Lender funds its U.S. Revolving Loan or purchases its participation pursuant to
this Section 2.2(e) to reimburse the U.S. Issuing Lender for any amount drawn
under any U.S. Letter of Credit, interest in respect of such U.S. Revolving
Lender’s Applicable Percentage of such amount shall be solely for the account of
the U.S. Issuing Lender.

(f) Repayment of Participations.

(i) At any time after the U.S. Issuing Lender has made a payment under any U.S.
Letter of Credit and has received from any U.S. Revolving Lender such U.S.
Revolving Lender’s payment of its participation interest in respect of such
payment in accordance with Section 2.2(e), if the Agent receives for the account
of the U.S. Issuing Lender any payment in respect of the related unreimbursed
drawing or interest thereon (whether directly from Airgas or otherwise,
including proceeds of cash collateral applied thereto by the Agent), the Agent
will distribute to such U.S. Revolving Lender its Applicable Percentage thereof
in U.S. Dollars and in the same funds as those received by the Agent.

(ii) If any payment received by the Agent for the account of the U.S. Issuing
Lender pursuant to Section 2.2(e) is required to be returned under any of the
circumstances described in Section 11.20 (including pursuant to any settlement
entered into by the U.S. Issuing Lender in its discretion), each U.S. Revolving
Lender shall pay to the Agent for the account of the U.S. Issuing Lender its
Applicable Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such U.S.
Revolving Lender, at a rate per annum equal to the Federal Funds Rate from time
to time in effect. The obligations of the U.S. Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Credit Agreement.

(g) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Credit Agreement, including without limitation
Section 2.2(a), a U.S. Letter of Credit issued hereunder may contain a statement
to the effect that such U.S. Letter of Credit is issued for the account of a
Subsidiary of Airgas, provided that notwithstanding such statement, Airgas shall
be the actual account party for all purposes of this Credit Agreement for such
U.S. Letter of Credit and such statement shall not affect Airgas’ reimbursement
obligations hereunder with respect to such U.S. Letter of Credit.

 

27



--------------------------------------------------------------------------------

(h) Renewal, Extension. The renewal or extension of any U.S. Letter of Credit
shall, for purposes hereof, be treated in all respects the same as the issuance
of a new U.S. Letter of Credit hereunder.

(i) Applicability of ISP and UCP. Unless otherwise expressly agreed by the U.S.
Issuing Lender and Airgas when a U.S. Letter of Credit is issued (including any
such agreement applicable to an Existing U.S. Letter of Credit), (i) the rules
of the ISP shall apply to each standby U.S. Letter of Credit, and (ii) the rules
of the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each trade U.S. Letter of Credit.

(j) Indemnification; Nature of U.S. Issuing Lender’s Duties.

(i) Airgas agrees to indemnify and hold harmless the U.S. Issuing Lender, each
other U.S. Revolving Lender, the Agent and each of their respective officers,
directors, affiliates, employees or agents (the “Indemnitees”) from and against
any and all claims and damages, losses, liabilities, costs and expenses which
the Indemnitees may incur (or which may be claimed against any Indemnitee) by
any Person by reason of or in connection with the issuance or transfer of or
payment or failure to pay under any U.S. Letter of Credit; provided that Airgas
shall not be required to indemnify any Indemnitee for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
(A) caused by the willful misconduct or gross negligence of such Indemnitee in
determining whether a request presented under any U.S. Letter of Credit complied
with the terms of such U.S. Letter of Credit or (B) caused by the U.S. Issuing
Lender’s failure to pay under any U.S. Letter of Credit after the presentation
to it of a request strictly complying with the terms and conditions of such U.S.
Letter of Credit (unless such payment is prohibited by any law, regulation,
court order or decree).

(ii) Airgas agrees, as between Airgas and the U.S. Issuing Lender, Airgas shall
assume all risks of the acts, omissions or misuse of any U.S. Letter of Credit
by the beneficiary thereof.

(iii) The U.S. Issuing Lender shall not, in any way, be liable for any failure
by the U.S. Issuing Lender or anyone else to pay any drawing under any U.S.
Letter of Credit as a result of any cause beyond the control of the U.S. Issuing
Lender.

(iv) Nothing in this Section 2.2(j) is intended to limit the reimbursement
obligations of Airgas contained in Section 2.2(d). The obligations of Airgas
under this Section 2.2(j) shall survive the termination of this Credit
Agreement. No act or omissions of any current or prior beneficiary of a U.S.
Letter of Credit shall in any way affect or impair the rights of the U.S.
Issuing Lender to enforce any right, power or benefit under this Credit
Agreement.

(v) Notwithstanding anything to the contrary contained in this Section 2.2(j),
Airgas shall have no obligation to indemnify the U.S. Issuing Lender in respect
of any liability incurred by the U.S. Issuing Lender (A) arising out of the
gross negligence or willful misconduct of the U.S. Issuing Lender, or (B) caused
by the U.S. Issuing Lender’s failure to pay under any U.S. Letter of Credit
after presentation to it of a request strictly complying with the terms and
conditions of such U.S. Letter of Credit, as determined by a court of competent
jurisdiction, unless such payment is prohibited by any law, regulation, court
order or decree.

 

28



--------------------------------------------------------------------------------

(k) Responsibility of U.S. Issuing Lender. It is expressly understood and agreed
that the obligations of the U.S. Issuing Lender hereunder to the U.S. Revolving
Lenders are only those expressly set forth in this Credit Agreement and that the
U.S. Issuing Lender shall be entitled to assume that the conditions precedent
set forth in Section 5.2 have been satisfied unless it shall have acquired
actual knowledge that any such condition precedent has not been satisfied;
provided, however, that nothing set forth in this Section 2.2 shall be deemed to
prejudice the right of any U.S. Revolving Lender to recover from the U.S.
Issuing Lender any amounts made available by such U.S. Revolving Lender to the
U.S. Issuing Lender pursuant to this Section 2.2 in the event that it is
determined by a court of competent jurisdiction that the payment with respect to
a U.S. Letter of Credit constituted gross negligence or willful misconduct on
the part of the U.S. Issuing Lender. Each Lender and the Borrowers agree that,
in paying any drawing under a U.S. Letter of Credit, the U.S. Issuing Lender
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by such U.S. Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the U.S. Issuing Lender, the Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the U.S.
Issuing Lender shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
requisite Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or U.S. LOC Document. In furtherance and not in
limitation of the foregoing, the U.S. Issuing Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
U.S. Issuing Lender shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
U.S. Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason.

(l) Conflict with U.S. LOC Documents. In the event of any conflict between this
Credit Agreement and any U.S. LOC Document (including any letter of credit
application), this Credit Agreement shall control.

(m) Role of Agent. Airgas and each U.S. Issuing Lender agree to provide the
Agent with a copy of any notice or report otherwise required to be furnished by
such Person to any other Person pursuant to Sections 2.2(a), 2.2(b) or 2.2(d).
Furthermore, all payments required to be made by any U.S. Revolving Lender to a
U.S. Issuing Lender pursuant to Section 2.2 shall be made to the Agent, for the
account of such U.S. Issuing Lender, and the Agent shall distribute such
payments to such U.S. Issuing Lender.

2.3 U.S. Swingline Loan Subfacility.

(a) U.S. Swingline Loans. Subject to the terms and conditions set forth herein
and in reliance upon the agreements of the other U.S. Revolving Lenders set
forth in this Section 2.3, the U.S. Swingline Lender shall make revolving credit
loans requested by Airgas in U.S. Dollars to Airgas (each a “U.S. Swingline
Loan” and, collectively, the “U.S. Swingline Loans”) from time to time from the
Closing Date until the Maturity Date, unless (x) any U.S. Revolving Lender at
such time is a Defaulting Lender and (y) the U.S. Swingline Lender has not
entered into arrangements reasonably satisfactory to it with Airgas or such
Defaulting Lender to eliminate the U.S. Swingline Lender’s Fronting Exposure
with respect to such Defaulting Lender (including by operation of
Section 4.16(a)(iv)), in which case the U.S. Swingline Lender may in its
discretion, make such U.S. Swingline Loans; provided, however, (i) the aggregate
principal amount of U.S. Swingline Loans outstanding at any time shall not
exceed the U.S. Swingline Sublimit, and (ii) the aggregate principal amount of
outstanding U.S. Revolving Loans plus the aggregate principal amount of
outstanding U.S. Swingline Loans plus the aggregate U.S. LOC Obligations
outstanding shall not exceed the U.S. Revolving Committed Amount. U.S. Swingline
Loans hereunder shall be made as U.S. Base Rate Loans or Quoted Rate U.S.
Swingline Loans as Airgas may request in accordance with the provisions of this
Section 2.3, and may be repaid and reborrowed in accordance with the provisions
hereof.

 

29



--------------------------------------------------------------------------------

(b) U.S. Swingline Loan Advances.

(i) Notices; Disbursement. Whenever Airgas desires a U.S. Swingline Loan advance
hereunder, a Responsible Officer shall give written notice (or telephone notice
promptly confirmed in writing) to the U.S. Swingline Lender not later than 2:00
P.M. on the Business Day of the requested U.S. Swingline Loan advance. Each such
notice shall be irrevocable and shall specify (A) that a U.S. Swingline Loan
advance is requested, (B) the date of the requested U.S. Swingline Loan advance
(which shall be a Business Day) and (C) the principal amount of the U.S.
Swingline Loan advance requested. Each U.S. Swingline Loan shall be made as a
U.S. Base Rate Loan or a Quoted Rate U.S. Swingline Loan and shall have such
maturity date as the U.S. Swingline Lender and Airgas shall agree upon receipt
by the U.S. Swingline Lender of any such notice from Airgas. The U.S. Swingline
Lender shall credit the funds requested to an Airgas account maintained with the
Swingline Lender by 3:00 P.M. on the Business Day of the requested borrowing.

(ii) Minimum Amounts. Each U.S. Swingline Loan advance shall be in a minimum
principal amount of $100,000 and in integral multiples thereof (or the remaining
amount of the U.S. Swingline Sublimit, if less).

(iii) Repayment of U.S. Swingline Loans. Airgas promises to pay the principal
amount of all U.S. Swingline Loans on the earlier of (A) the maturity date
agreed to by the U.S. Swingline Lender and Airgas with respect to such U.S.
Swingline Loan (which maturity date shall not be a date more than thirty
(30) days from the date of advance thereof) or (B) the Maturity Date. The U.S.
Swingline Lender may, at any time, in its sole discretion, by written notice to
Airgas and the U.S. Revolving Lenders, demand repayment of its U.S. Swingline
Loans by way of a U.S. Revolving Loan advance, in which case Airgas shall be
deemed to have requested a U.S. Revolving Loan advance comprised solely of U.S.
Base Rate Loans in the amount of such U.S. Swingline Loans; provided, however,
that any such demand (if not made prior thereto) shall be deemed to have been
given one Business Day prior to the Maturity Date and on the date of the
occurrence of any Event of Default described in Section 9.1 (or if such date is
not a Business Day, the first Business Day succeeding such date) and upon
acceleration of the Obligations and the exercise of remedies in accordance with
the provisions of Section 9.2. Each U.S. Revolving Lender hereby irrevocably
agrees to make its Applicable Percentage of each such U.S. Revolving Loan in the
amount, in the manner and on the date specified in the preceding sentence
notwithstanding (I) the amount of such borrowing may not comply with the minimum
amount for advances of U.S. Revolving Loans otherwise required hereunder, (II)
whether any conditions specified in Section 5.2 are then satisfied, (III)
whether a Default or an Event of Default then exists, (IV) failure of any such
request or deemed request for a U.S. Revolving Loan to be made by the time
otherwise required hereunder, (V) whether the date of such borrowing is a date
on which U.S. Revolving Loans are otherwise permitted to be made hereunder or
(VI) any termination of the Commitments relating thereto immediately prior to or
contemporaneously with such borrowing. In the event that any U.S. Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to Airgas), then each U.S. Revolving Lender hereby
agrees that it shall forthwith purchase (as of the date such borrowing would
otherwise have occurred, but adjusted for any payments received from Airgas on
or after such date and prior to such purchase) from the U.S. Swingline Lender
such participations in the outstanding U.S. Swingline Loans as shall be
necessary to cause each U.S. Revolving Lender to share in such U.S. Swingline
Loans ratably based upon its Applicable Percentage of the U.S. Revolving
Committed Amount, provided that (A) all interest payable on the U.S. Swingline
Loans shall be for the account of the U.S. Swingline Lender until the date as of
which the respective participation is

 

30



--------------------------------------------------------------------------------

purchased and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing U.S. Revolving Lender shall be
required to pay to the U.S. Swingline Lender, to the extent not paid to the U.S.
Swingline Lender by Airgas in accordance with the terms of Section 2.3(c)(ii),
interest on the principal amount of participation purchased for each day from
and including the day upon which such borrowing would otherwise have occurred to
but excluding the date of payment for such participation, at the rate equal to
the Federal Funds Rate.

(c) Interest on U.S. Swingline Loans. (i) Subject to the provisions of
Section 4.1, each U.S. Swingline Loan shall bear interest as follows:

(A) U.S. Base Rate Loans. If such U.S. Swingline Loan is a U.S. Base Rate Loan,
at a per annum rate (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be) equal to the U.S. Base Rate
plus the Applicable Rate; and

(B) Quoted Rate U.S. Swingline Loans. If such U.S. Swingline Loan is a Quoted
Rate U.S. Swingline Loan, at a per annum rate (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to the Quoted Rate
applicable thereto.

Notwithstanding any other provision to the contrary set forth in this Credit
Agreement, in the event that the principal amount of any Quoted Rate U.S.
Swingline Loan is not repaid on the last day of the Interest Period for such
Loan, then such Loan shall be automatically converted into a U.S. Base Rate Loan
at the end of such Interest Period.

(ii) Payment of Interest. Airgas promises to pay interest on U.S. Swingline
Loans in arrears on each applicable Interest Payment Date (or at such other
times as may be specified herein).

ARTICLE III

FOREIGN CURRENCY LOANS

3.1 Foreign Currency Loans.

(a) Foreign Currency Commitment. Subject to the terms and conditions hereof and
in reliance upon the representations and warranties set forth herein, each
Foreign Currency Lender severally agrees to make available to Airgas and the
Foreign Borrowers such Foreign Currency Lender’s Applicable Percentage of
revolving credit loans requested by Airgas or the applicable Foreign Borrower in
U.S. Dollars or one or more Foreign Currencies (“Foreign Currency Loans”) from
time to time from the Closing Date until the Maturity Date, or such earlier date
as the Foreign Currency Commitments shall have been terminated as provided
herein; provided, however, that the U.S. Dollar Equivalent of the aggregate
principal amount of outstanding Foreign Currency Loans shall not exceed ONE
HUNDRED MILLION U.S. DOLLARS ($100,000,000) (as such aggregate maximum amount
may be increased or reduced from time to time as provided in Section 4.4, the
“Foreign Currency Committed Amount”); provided, further, (i) with regard to each
Foreign Currency Lender individually, the U.S. Dollar Equivalent of such Foreign
Currency Lender’s outstanding Foreign Currency Loans shall not exceed such
Foreign Currency Lender’s Applicable Percentage of the Foreign Currency
Committed Amount and (ii) with regard to the Foreign Currency Lenders
collectively, the U.S. Dollar Equivalent of the aggregate principal amount of
outstanding Foreign Currency Loans plus the Foreign Swingline Facility Reserve
shall not exceed the Foreign Currency Committed Amount. Foreign Currency Loans
denominated in Foreign Currencies shall consist of Eurocurrency Loans. Foreign
Currency Loans denominated in U.S. Dollars may consist of (A) in the case of
borrowings by Airgas, U.S. Base Rate Loans, Eurocurrency Loans or a combination
thereof, as Airgas may request, and (B) in the

 

31



--------------------------------------------------------------------------------

case of any Foreign Borrower, Eurocurrency Loans only. Foreign Currency Loans
may be repaid and reborrowed in accordance with the provisions hereof; provided,
however, that no more than eleven (11) Eurocurrency Loans which are Foreign
Currency Loans (combined) shall be outstanding hereunder at any time. For
purposes hereof, Eurocurrency Loans with different Interest Periods shall be
considered as separate Loans, even if they begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
Eurocurrency Loan with a single Interest Period.

(b) Foreign Currency Loan Borrowings.

(i) Notice of Borrowing. Airgas and each Foreign Borrower (through a Responsible
Officer) shall request a Foreign Currency Loan borrowing by written notice (or,
in the case of borrowings by Airgas denominated in U.S. Dollars, telephone
notice promptly confirmed in writing) to the Agent not later than 11:00 A.M.
(1) three Business Days prior to the requested date of any borrowing of
Eurocurrency Loans denominated in U.S. Dollars, (2) three Business Days (or four
Business Days in the case of a Special Notice Currency) prior to the requested
date of any borrowing of Eurocurrency Loans denominated in Foreign Currencies,
and (3) on the requested date of any borrowing of U.S. Base Rate Loans. Each
such request for borrowing shall be irrevocable and shall specify (A) that a
Foreign Currency Loan is requested, (B) the date of the requested borrowing
(which shall be a Business Day), (C) the aggregate principal amount to be
borrowed, (D) the currency of such borrowing, (E) in the case of a Foreign
Currency Loan to be denominated in U.S. Dollars, whether the borrowing shall be
comprised of U.S. Base Rate Loans, Eurocurrency Loans or a combination thereof
and (F) if applicable, the Interest Period(s) therefor. If Airgas or the
applicable Foreign Borrower shall fail to specify in any such Notice of
Borrowing (I) an applicable Interest Period, then such notice shall be deemed to
be a request for an Interest Period of one month, (II) the currency of Foreign
Currency Loan requested, then such notice shall be rejected until a currency is
specified or (III) in the case of a Foreign Currency Loan denominated in U.S.
Dollars, the type of Foreign Currency Loan requested, then (A) with respect to
any borrowing by Airgas, such notice shall be deemed to be a request for a U.S.
Base Rate Loan hereunder and (B) with respect to any borrowing by any Foreign
Borrower, such notice shall be deemed to be a request for a Eurocurrency Loan
with an Interest Period of one month. The Agent shall give notice to each
Foreign Currency Lender promptly upon receipt of each Notice of Borrowing
pursuant to this Section 3.1(b)(i), specifying the contents thereof and each
such Foreign Currency Lender’s share of any borrowing to be made pursuant
thereto.

(ii) Minimum Amounts. Each Foreign Currency Loan shall be in a minimum aggregate
principal amount not less than the Borrowing Minimum and integral multiples of
the Borrowing Multiple in excess thereof (or the remaining amount of the Foreign
Currency Committed Amount, if less).

(iii) Advances. Each Foreign Currency Lender will make its Applicable Percentage
of each Foreign Currency Loan borrowing available to the Agent for the account
of Airgas or the applicable Foreign Borrower in Same Day Funds at the Agent’s
office for the applicable currency not later than (x) 1:00 p.m., in the case of
any Foreign Currency Loan denominated in U.S. Dollars, and (y) the Applicable
Time specified by the Agent in the case of any Foreign Currency Loan in a
Foreign Currency, in each case on the Business Day specified in the applicable
Notice of Borrowing. Such borrowing will then be made available to Airgas or the
applicable Foreign Borrower by the Agent in like funds as received by the Agent
by (A) crediting the account of Airgas or such Foreign Borrower on the books of
the Agent with the amount of such funds or (B) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Agent by Airgas or such Foreign Borrower, as the case may be. Each
Foreign Currency Lender, at its option, may make any Foreign Currency Loan by
causing any domestic or

 

32



--------------------------------------------------------------------------------

foreign branch or Affiliate of such Lender to make such Loan, provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Credit
Agreement.

(c) Repayment. Airgas and each Foreign Borrower promises to pay the principal
amount of all Foreign Currency Loans owing by Airgas or such Foreign Borrower,
as the case may be, in full on the Maturity Date. The Obligations of each
Foreign Borrower shall be several in nature, although Airgas shall guarantee the
Foreign Obligations as provided in Article XII.

(d) Interest. Subject to the provisions of Section 4.1:

(i) U.S. Base Rate Loans. During such periods as Foreign Currency Loans shall be
comprised in whole or in part of U.S. Base Rate Loans, such U.S. Base Rate Loans
shall bear interest at a per annum rate equal to the U.S. Base Rate plus the
Applicable Rate; and

(ii) Eurocurrency Loans. During such periods as Foreign Currency Loans shall be
comprised in whole or in part of Eurocurrency Loans, such Eurocurrency Loans
shall bear interest at a per annum rate equal to the Eurocurrency Rate plus the
Applicable Rate plus (in the case of a Eurocurrency Loan of any Foreign Currency
Lender which is lent from a lending office in the United Kingdom or a
Participating Member State) the Mandatory Cost (it being understood that the
interest calculated pursuant to this clause (ii) with respect to any Foreign
Currency Lender shall be increased by the Mandatory Cost only to the extent that
such Foreign Currency Lender is required to pay such Mandatory Cost).

Airgas and each Foreign Borrower promises to pay interest on the Foreign
Currency Loans owing by such Person in arrears on each applicable Interest
Payment Date (or at such other times as may be specified herein).

3.2 Foreign Borrowers.

(a) Effective as of the Closing Date, each of (i) Red-D-Arc Limited, (ii) Airgas
Canada, Inc., (iii) Red-D-Arc (UK) Limited and (iv) Red-D-Arc (Netherlands) B.V.
shall be a “Foreign Borrower” hereunder and may receive Foreign Currency Loans
for its account on the terms and conditions set forth in this Credit Agreement.

(b) Airgas may at any time, upon not less than ten (10) Business Days’ notice
from Airgas to the Agent (or, if requested by Airgas, such shorter period as may
be agreed by the Agent in its sole discretion), request that any additional
wholly-owned Foreign Subsidiary of Airgas (an “Applicant Foreign Borrower”) be
designated as a Foreign Borrower to receive Foreign Currency Loans hereunder by
delivering to the Agent (which shall promptly deliver counterparts thereof to
each Foreign Currency Lender) a duly executed notice in substantially the form
of Exhibit 3.2(a) (a “Foreign Borrower Request”). If the Agent and the Foreign
Currency Lenders agree that an Applicant Foreign Borrower shall be entitled to
receive Foreign Currency Loans hereunder, then the Agent and the Foreign
Currency Lenders shall send an agreement in substantially the form of
Exhibit 3.2(b) (a “Foreign Borrower Joinder Agreement”) to Airgas specifying
(i) the additional terms and conditions applicable to extensions of credit to
such Applicant Foreign Borrower and (ii) the effective date upon which the
Applicant Foreign Borrower shall constitute a Foreign Borrower for purposes
hereof, whereupon the execution thereof by Airgas and such Applicant Foreign
Borrower, such Foreign Borrower shall be permitted to receive Foreign Currency
Loans hereunder, on the terms and conditions set forth herein and therein, and
such Foreign Borrower otherwise shall be a Borrower for all purposes of this
Agreement. The parties hereto acknowledge and agree that prior to any Applicant
Foreign Borrower becoming entitled to utilize the credit facilities provided for
in this Article III the Agent and the Foreign Currency Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of

 

33



--------------------------------------------------------------------------------

counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Agent, as may be required by the Agent or the
Foreign Currency Lenders in their reasonable discretion. Notwithstanding the
forgoing, to the extent that Airgas submits a Foreign Borrower Request with
respect to an Applicant Foreign Borrower that is incorporated or otherwise
organized under the laws of The Netherlands, Canada or the United Kingdom, such
Applicant Foreign Borrower may become a Foreign Borrower upon the execution and
delivery of a Foreign Borrower Joinder Agreement (which must only be signed by
the Agent and which shall not contain any additional terms and conditions
applicable to such Applicant Foreign Borrower); provided that the Agent shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Agent.

(c) The Obligations of all Foreign Borrowers shall be several in nature.

(d) Each Foreign Subsidiary of Airgas that is or becomes a “Foreign Borrower”
pursuant to this Section 3.2 which is a UK Borrower shall, upon becoming a
Foreign Borrower, make any filings (and provide copies of such filings) as
required by, and in accordance with, Section 4.10(g).

(e) Each Foreign Subsidiary of Airgas that is or becomes a “Foreign Borrower”
pursuant to this Section 3.2 hereby irrevocably appoints Airgas as its agent for
all purposes relevant to this Credit Agreement and each of the other Credit
Documents, including (i) the giving and receipt of notices, and (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Foreign Borrowers, or by each Foreign
Borrower acting singly, shall be valid and effective if given or taken only by
Airgas, whether or not any such other Foreign Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to Airgas in accordance with the terms of this Credit
Agreement shall be deemed to have been delivered to each Foreign Borrower.

(f) Airgas may from time to time, upon not less than five (5) Business Days’
written notice from Airgas to the Agent (or such shorter period as may be agreed
by the Agent in its sole discretion), terminate a Foreign Borrower’s status as
such, provided that there are no outstanding Foreign Currency Loans payable by
such Foreign Borrower, or other amounts payable by such Foreign Borrower on
account of any Foreign Currency Loans made to it, as of the effective date of
such termination. The Agent will promptly notify the Foreign Currency Lenders of
any such termination of a Foreign Borrower’s status.

3.3 Foreign Swingline Loan Subfacilities.

(a) Establishment of Foreign Swingline Facilities. Airgas may at any time and
from time to time establish one or more additional swingline facilities (each a
“Foreign Swingline Facility”) with a Foreign Currency Lender (or a branch or
affiliate of a Foreign Currency Lender) by delivering, with the consent of such
Foreign Currency Lender (or such branch of affiliate) to the Agent a notice in
substantially the form of Exhibit 3.3 (each such notice a “Foreign Swingline
Facility Notice”), provided that immediately after giving effect to such Foreign
Swingline Facility, the aggregate amount of all Foreign Swingline Sublimits
shall not exceed the Foreign Currency Committed Amount. Each Foreign Swingline
Facility Notice shall set forth (i) the name and contact information (including
address, telecopier number, electronic mail address and telephone number) of the
Foreign Currency Lender (or a branch or affiliate of a Foreign Currency Lender)
that will act as the swingline lender for such additional swingline facility
(the “Foreign Swingline Lender”), (ii) the name(s) of the Foreign
Subsidiary(ies) of Airgas that will be permitted to borrow thereunder (each such
Foreign Subsidiary, a “Foreign Swingline Borrower”), (iii) the applicable
currency(ies) available for borrowing thereunder and (iv) the maximum principal
amount (expressed in U.S. Dollars) of borrowings that may at any time be
outstanding thereunder (the “Foreign Swingline Sublimit”). Each Foreign
Swingline Facility Notice shall be executed by Airgas, the Foreign Swingline
Lender and the Foreign Swingline

 

34



--------------------------------------------------------------------------------

Borrower(s) that will be permitted to borrow thereunder. On the date five
(5) Business Days (or such shorter period as may be agreed to by the Agent)
after receipt by the Agent of the Foreign Swingline Facility Notice, such
Foreign Swingline Facility shall become effective for purposes of this Credit
Agreement and the other Credit Documents and all borrowings thereunder on and
after such date shall be deemed Foreign Swingline Loans. Notwithstanding the
foregoing, to the extent the outstanding principal amount of Foreign Swingline
Loans under any Foreign Swingline Facility exceeds such Foreign Swingline
Sublimit (other than a result solely of foreign currency fluctuations), such
excess (and any accrued interest or fees on such excess) shall not constitute
“Obligations” for purposes of the Credit Documents.

(b) Foreign Swingline Loans. Subject to the terms and conditions set forth
herein and in reliance upon the agreements of the other Foreign Currency Lenders
set forth in this Section 3.3, each Foreign Swingline Lender shall make
revolving credit loans requested by to the applicable Foreign Swingline
Borrower(s) and in the currency(ies) set forth in the applicable Foreign
Swingline Facility Notice (each a “Foreign Swingline Loan” and, collectively,
the “Foreign Swingline Loans”) from time to time from the effective date of the
applicable Foreign Swingline Facility until the Maturity Date in an aggregate
amount not to exceed at any time outstanding the amount of the applicable
Foreign Swingline Sublimit, notwithstanding the fact that such Foreign Swingline
Loans, when aggregated with the Applicable Percentage of the outstanding
principal amount of Foreign Currency Loans of the Foreign Currency Lender acting
as such Foreign Swingline Lender, may exceed the amount of such Foreign Currency
Lender’s Foreign Currency Commitment, unless (x) any Foreign Currency Lender at
such time is a Defaulting Lender and (y) such Foreign Swingline Lender has not
entered into arrangements reasonably satisfactory to it with Airgas or such
Defaulting Lender to eliminate such Foreign Swingline Lender’s Fronting Exposure
with respect to such Defaulting Lender (including by operation of
Section 4.16(a)(iv)), in which case each Foreign Swingline Lender may in its
discretion, make such Foreign Swingline Loans; provided, however, (i) the
aggregate principal amount of Foreign Swingline Loans outstanding at any time
shall not exceed the Foreign Swingline Sublimit for the applicable Foreign
Swingline Facility, and (ii) the aggregate principal amount of all outstanding
Foreign Currency Loans plus the Foreign Swingline Facility Reserve shall not
exceed the Foreign Currency Committed Amount. Foreign Swingline Loans may be
repaid and reborrowed in accordance with the provisions hereof.

(c) Foreign Swingline Loan Advances.

(i) The borrowing procedures for each Foreign Swingline Facility shall be as
agreed to by the applicable Foreign Swingline Borrower(s) and the applicable
Foreign Swingline Lender.

(ii) The applicable Foreign Swingline Lender shall not make any Foreign
Swingline Loan if it has received notice (by telephone or in writing) from the
Agent (including at the request of any Lender) prior to the date of any proposed
borrowing of Foreign Swingline Loans (A) directing such Foreign Swingline Lender
not to make such Foreign Swingline Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 3.3(b), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied.

(d) Repayment of Foreign Swingline Loans. The applicable Foreign Swingline
Borrower(s) promise to pay the principal amount of all Foreign Swingline Loans
on the earlier of (A) the maturity date agreed to by the applicable Foreign
Swingline Lender and the applicable Foreign Swingline Borrower(s) or (B) the
Maturity Date. Each Foreign Currency Lender hereby agrees that, upon written
notice from a Foreign Swingline Lender, it shall forthwith purchase from such
Foreign Swingline Lender (or, if such purchase from the Foreign Swingline Lender
is prohibited by applicable law, from an Affiliate or other branch office of
such Foreign Swingline Lender) such participations in such Foreign Swingline
Lender’s outstanding Foreign Swingline Loans as shall be necessary to cause each
Foreign Currency Lender to share in such Foreign Swingline Loans ratably based
upon its Applicable Percentage of the Foreign Currency Committed Amount (such
participations to be denominated in U.S. Dollars at the U.S Dollar Equivalent
amount), provided that

 

35



--------------------------------------------------------------------------------

(A) all interest payable on such Foreign Swingline Loans shall be for the
account of the Foreign Swingline Lender until the date as of which the
respective participation is purchased and (B) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing
Foreign Currency Lender shall be required to pay to the applicable Foreign
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which such written notice was delivered
to but excluding the date of payment for such participation, at the rate equal
to the Overnight Rate. In connection with any such purchase of participation
interests in Foreign Swingline Loans pursuant to this subsection (d), the
applicable Foreign Swingline Borrower and Airgas each agree (A) if the interest
received by a participating Lender on account thereof is less than the interest
such Lender would have received had the interest rate per annum applicable to
such participations equaled an interest rate per annum equal to the sum of rate
specified in clause (c) of the definition of U.S. Base Rate plus the Applicable
Rate for U.S. Base Rate Loans, to pay such Lender additional amounts equal to
the difference and (B) to reimburse each participant in respect of any taxes
applicable to such participation in the manner, and subject to the limitations,
prescribed in Section 4.10.

(e) Interest on Foreign Swingline Loans. Subject to the provisions of
Section 4.1, each Foreign Swingline Loan shall bear interest at a rate per annum
agreed to by the applicable Foreign Swingline Borrower(s) and the applicable
Foreign Swingline Lender. Each applicable Foreign Swingline Borrower promises to
pay interest on its Foreign Swingline Loans in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein). Each
Foreign Swingline Lender shall be responsible for invoicing the applicable
Foreign Swingline Borrower(s) for interest on the Foreign Swingline Loans made
by such Foreign Swingline Lender. Until each Foreign Currency Lender funds its
risk participation pursuant to this Section 3.3 to refinance such Lender’s
Applicable Percentage of any Foreign Swingline Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Foreign Swingline
Lender that made such Foreign Swingline Loan. Interest payable on outstanding
Foreign Swingline Loans (including risk participations therein) is subject to
adjustment as provided in Section 4.5(a)(ii).

(f) Payments Directly to Foreign Swingline Lender. The applicable Foreign
Swingline Borrower(s) shall make all payments of principal and interest in
respect of Foreign Swingline Loans directly to the applicable Foreign Swingline
Lender.

ARTICLE IV

OTHER PROVISIONS RELATING TO CREDIT FACILITIES

4.1 Default Rate.

(a) Payment Defaults. Upon the occurrence, and during the continuance, of an
Event of Default of the type described in Section 9.1(a), the principal of and,
to the extent permitted by law, interest on the Loans and any other amounts
owing hereunder or under the other Credit Documents shall bear interest, payable
on demand, at the Default Rate.

(b) Non-Payment Defaults. Except as provided in Section 4.1(a), during the
continuance of any Event of Default for a period of more than 30 days from the
date Airgas receives notice thereof from the Agent, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall, at the discretion of the
Required Lenders, bear interest, payable on demand, at the Default Rate.

 

36



--------------------------------------------------------------------------------

4.2 Extension and Conversion.

(a) U.S. Revolving Loans. Airgas shall have the option, on any Business Day, to
extend existing U.S. Revolving Loans into a subsequent permissible Interest
Period or to convert any such U.S. Revolving Loans into U.S. Revolving Loans of
another interest rate type; provided, however, that (i) except as provided in
Section 4.8, Eurocurrency Loans may be converted into U.S. Base Rate Loans only
on the last day of the Interest Period applicable thereto, (ii) Loans extended
as, or converted into, Eurocurrency Loans shall be subject to the terms of the
definition of “Interest Period” set forth in Section 1.1 and shall be in such
minimum amounts as provided in Section 2.1(b)(ii), (iii) no more than eleven
(11) Eurocurrency Loans which are U.S. Revolving Loans shall be outstanding
hereunder at any time (it being understood that, for purposes hereof,
Eurocurrency Loans with different Interest Periods shall be considered as
separate Eurocurrency Loans, even if they begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
Eurocurrency Loan with a single Interest Period), (iv) any request for extension
or conversion of a Eurocurrency Loan which shall fail to specify an Interest
Period shall be deemed to be a request for an Interest Period of one month and
(v) U.S. Swingline Loans may not be extended or converted pursuant to this
Section 4.2. Each such extension or conversion shall be effected by Airgas by
giving a Notice of Extension/Conversion (or telephone notice promptly confirmed
in writing) to the Agent prior to 11:00 A.M. on the Business Day of, in the case
of the conversion of a Eurocurrency Loan into a U.S. Base Rate Loan, and on the
third Business Day prior to, in the case of the extension of a Eurocurrency Loan
as, or conversion of a U.S. Base Rate Loan into, a Eurocurrency Loan, the date
of the proposed extension or conversion, specifying the date of the proposed
extension or conversion, the Loans to be so extended or converted, the types of
Loans into which such Loans are to be converted and, if appropriate, the
applicable Interest Periods with respect thereto. In the event Airgas fails to
request extension or conversion of any Eurocurrency Loan in accordance with this
Section, or any such conversion or extension is not permitted or required by
this Section, then such Eurocurrency Loan shall be automatically converted into
a U.S. Base Rate Loan at the end of the Interest Period applicable thereto. The
Agent shall give each affected Lender notice as promptly as practicable of any
such proposed extension or conversion affecting any U.S. Revolving Loan.

(b) Foreign Currency Loans. Airgas or the applicable Foreign Borrower shall have
the option, on any Business Day, to extend existing Foreign Currency Loans into
a subsequent permissible Interest Period or to convert any such Loans into
Foreign Currency Loans of another interest rate type (subject to the limitations
set forth in Section 3.1(a)); provided, however, that (i) except as provided in
Section 4.8, Eurocurrency Loans may be converted into U.S. Base Rate Loans only
on the last day of the Interest Period applicable thereto, (ii) Loans extended
as, or converted into, Eurocurrency Loans shall be subject to the terms of the
definition of “Interest Period” set forth in Section 1.1 and shall be in such
minimum amounts as provided in Section 3.1(b)(ii), (iii) no more than eleven
(11) Eurocurrency Loans which are Foreign Currency Loans (combined) shall be
outstanding hereunder at any time (it being understood that, for purposes
hereof, Loans with different Interest Periods shall be considered as separate
Loans, even if they begin on the same date, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new Eurocurrency Loan with a
single Interest Period) and (iv) Foreign Swingline Loans may not be extended or
converted pursuant to this Section 4.2. Each such extension or conversion shall
be effected by Airgas or the applicable Foreign Borrower by giving a Notice of
Extension/Conversion (or, in the case of Loans of Airgas that are denominated in
U.S. Dollars, telephone notice promptly confirmed in writing) to the Agent prior
to 11:00 A.M. (i) on the Business Day of, in the case of the conversion of a
Eurocurrency Loan denominated in U.S. Dollars into a U.S. Base Rate Loan,
(ii) three Business Days prior to the requested date of any extension or
conversion of, Eurocurrency Loans denominated in U.S. Dollars or of any
conversion of Eurocurrency Loans denominated in U.S. Dollars to U.S. Base Rate
Loans and (iii) three Business Days (or four Business Days in the case of a
Special Notice Currency) prior to the requested date of any extension or
conversion of Eurocurrency Loans denominated in Foreign Currencies. Each such
request for extension or conversion shall specify (1) the date of the proposed
extension or conversion, (2) the Loans to be so extended or converted, (3) the
types of Loans into which such Loans are to be converted and, (4) if
appropriate, the applicable Interest Periods and

 

37



--------------------------------------------------------------------------------

currency with respect thereto. If Airgas or the applicable Foreign Borrower
fails to specify an Interest Period or the type of a Foreign Currency Loan in a
request for extension or conversion or if Airgas or the applicable Foreign
Borrower fails to give a timely notice requesting an extension or conversion,
then the applicable Foreign Currency Loans shall be extended as, or converted
to, a Eurocurrency Loan denominated in the same currency an Interest Period of
one month. The Agent shall give each affected Lender notice as promptly as
practicable of any such proposed extension or conversion affecting any Foreign
Currency Loan. No Foreign Currency Loan may be converted into or continued as a
Foreign Currency Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

4.3 Prepayments.

(a) Voluntary Prepayments. U.S. Revolving Loans, U.S. Swingline Loans and
Foreign Currency Loans may be prepaid in whole or in part from time to time,
subject to Section 4.11, but otherwise without premium or penalty; provided,
however, that (i) Eurocurrency Loans may only be prepaid on three Business Days’
prior written notice to the Agent, and specifying the applicable Loans to be
prepaid; (ii) any prepayment of Eurocurrency Loans or Quoted Rate U.S. Swingline
Loans will be subject to Section 4.11; and (iii) each such partial prepayment of
Loans shall be (A) in the case of U.S. Revolving Loans, in a minimum principal
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof,
(B) in the case of U.S. Swingline Loans, in a minimum principal amount of
$100,000 and integral multiples thereof, and (C) in the case of Foreign Currency
Loans, in a minimum principal amount not less than the Borrowing Minimum and
integral multiples of the Borrowing Multiple in excess thereof. The applicable
Foreign Swingline Borrower may prepay Foreign Swingline Loans in accordance with
terms agreed to by such Foreign Swingline Borrower and the applicable Foreign
Swingline Lender, and any prepayment of a Foreign Swingline Loan shall be
subject to Section 4.11. Subject to the foregoing terms, amounts prepaid under
this Section 4.3(a) shall be applied as the applicable Borrower may elect.
Subject to Section 4.16, each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages.

(b) Mandatory Prepayments.

(i) U.S. Revolving Committed Amount. If at any time the sum of the aggregate
principal amount of outstanding U.S. Revolving Loans plus the aggregate
principal amount of outstanding U.S. Swingline Loans plus U.S. LOC Obligations
outstanding shall exceed the U.S. Revolving Committed Amount, Airgas shall
prepay immediately the outstanding principal balance on the U.S. Revolving Loans
and/or U.S. Swingline Loans (and after all U.S. Revolving Loans and U.S.
Swingline Loans have been repaid, pay to the Agent additional cash in respect of
U.S. LOC Obligations, to be held by the Agent, for the benefit of the U.S.
Issuing Lenders and the U.S. Revolving Lenders, in a cash collateral account) in
an amount sufficient to eliminate such excess.

(ii) Foreign Currency Committed Amount. If at any time the Agent notifies Airgas
that the U.S. Dollar Equivalent of the sum of (A) the aggregate principal amount
of outstanding Foreign Currency Loans plus (B) the Foreign Swingline Facility
Reserve shall exceed (x) 105% of the Foreign Currency Committed Amount (solely
as a result of currency fluctuations) or (y) the Foreign Currency Committed
Amount (other than as a result of currency fluctuations), Airgas and the
applicable Borrowers shall prepay immediately (or, in the case of any such
excess resulting solely from currency fluctuations, not later than five
(5) Business Days after receipt by Airgas of such notice) the outstanding
principal balance on the Foreign Currency Loans and/or permanently reduce
Foreign Swingline Facilities (together with any accompanying prepayments) in an
amount sufficient to eliminate such excess.

 

38



--------------------------------------------------------------------------------

Within the parameters of the applications set forth above, prepayments of U.S.
Revolving Loans shall be applied first to U.S. Base Rate Loans and then to
Eurocurrency Loans in direct order of Interest Period maturities. All
prepayments under this Section 4.3(b) shall be subject to Section 4.11 and be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

4.4 Termination and Reduction of Commitments; Increase of Commitments.

(a) Voluntary Reductions; Terminations.

(A) Airgas may from time to time permanently reduce or terminate the U.S.
Revolving Committed Amount in whole or in part (in minimum aggregate amounts of
$5,000,000 or in integral multiples of $1,000,000 in excess thereof (or, if
less, the full remaining amount of the U.S. Revolving Committed Amount)) upon
five Business Days’ prior written notice to the Agent; provided, however, no
such termination or reduction shall be made which would cause the aggregate
principal amount of outstanding U.S. Revolving Loans plus the aggregate
principal amount of outstanding U.S. Swingline Loans plus U.S. LOC Obligations
outstanding to exceed the U.S. Revolving Committed Amount unless, concurrently
with such termination or reduction, the respective Obligations are repaid to the
extent necessary to eliminate such excess. The U.S. Revolving Commitments shall
automatically terminate on the Maturity Date;

(B) Airgas may from time to time permanently reduce or terminate the Foreign
Currency Committed Amount in whole or in part (in minimum aggregate amounts of
$5,000,000 or in integral multiples of $1,000,000 in excess thereof (or, if
less, the full remaining amount of the Foreign Currency Committed Amount)) upon
five Business Days’ prior written notice to the Agent; provided, however, no
such termination or reduction shall be made which would cause the U.S. Dollar
Equivalent of the aggregate principal amount of outstanding Foreign Currency
Loans plus the Foreign Swingline Facility Reserve to exceed the Foreign Currency
Committed Amount unless, concurrently with such termination or reduction, the
respective Obligations are repaid (and/or the Foreign Swingline Facilities are
reduced) to the extent necessary to eliminate such excess. The Foreign Currency
Commitments shall automatically terminate on the Maturity Date.

(C) Airgas may, at its option, elect to increase or decrease any Foreign
Swingline Sublimit; provided that (i) Airgas shall give three (3) Business Days
prior written notice to the Agent and the applicable Foreign Swingline Lender of
such election; and (ii) after giving effect thereto, the U.S. Dollar Equivalent
of the aggregate amount of all Foreign Swingline Sublimits shall not exceed the
difference between the Foreign Currency Committed Amount minus the U.S. Dollar
Equivalent of the aggregate principal amount of all outstanding Foreign Currency
Loans.

The Agent shall promptly notify each affected Lender of receipt by the Agent of
any notice pursuant to this Section 4.4(a).

The applicable Borrowers shall pay to the Agent for the account of the
applicable Lenders in accordance with the terms of Section 4.5(a), on the date
of each termination or reduction of the U.S. Revolving Committed Amount or the
Foreign Currency Committed Amount, the U.S. Revolving Commitment Unused Fee or
the Foreign Currency Commitment Unused Fee, as applicable, accrued through the
date of such termination or reduction on the amount of the U.S. Revolving
Committed Amount or the Foreign Currency Committed Amount so terminated or
reduced.

 

39



--------------------------------------------------------------------------------

(b) Increase in Commitments. Following the Closing Date, Airgas shall have the
right, upon at least fifteen (15) Business Days’ prior written notice to the
Agent, to increase the U.S. Revolving Committed Amount and/or the Foreign
Currency Committed Amount by an aggregate amount for all such increases not to
exceed $325,000,000, in one or more increases, at any time and from time to
time; subject, however, in any such case, to satisfaction of the following
conditions precedent:

(i) no Default or Event of Default has occurred and is continuing on the date on
which such increase is to become effective;

(ii) the representations and warranties set forth in Article VI of this Credit
Agreement shall be true and correct in all material respects on and as of the
date on which such increase is to become effective;

(iii) no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the best knowledge of Airgas,
threatened by or against the Consolidated Parties or against any of their
respective properties or revenues which (A) relates to any of the Credit
Documents or any of the transactions contemplated hereby or thereby or (B) would
be reasonably expected to have a Material Adverse Effect;

(iv) since March 31, 2010, there has been no development or event relating to or
affecting the Consolidated Parties which has had or would be reasonably expected
to have a Material Adverse Effect;

(v) such increase shall be an integral multiple of $1,000,000 and shall in no
event be less than $5,000,000;

(vi) such requested increase shall be effective on such date only to the extent
that, on or before such date, (A) the Agent shall have received and accepted a
corresponding amount of Additional Commitment(s) pursuant to a commitment
letter(s) acceptable to the Agent from one or more lenders that would qualify as
an Eligible Assignee (assuming such transaction were treated as an assignment
pursuant to Section 11.3(b)) (it being understood that no Lender shall be
obligated to increase any of its Commitments pursuant to this Section without
its consent) and (B) each such lender shall have executed an agreement in the
form of Exhibit 4.4 hereto (each such agreement a “New Commitment Agreement”),
accepted in writing therein by the Agent and, with respect to any lender that is
not at such time a Lender hereunder, Airgas, with respect to the Additional
Commitment of such lender;

(vii) the Agent shall have received all documents (including board of directors’
resolutions and opinions of counsel) it may reasonably request relating to the
corporate or other necessary authority for and the validity of such increase in
the U.S. Revolving Committed Amount and/or the Foreign Currency Committed
Amount, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Agent;

(viii) if the reallocation, if any, of outstanding Loans among the Lenders in
connection with such increase results in the prepayment of Eurocurrency Loans on
a day which is not the last day of an Interest Period with respect thereto,
Airgas shall have paid to each affected Lender such amounts, if any, as may be
required pursuant to Section 4.11; and

(ix) the aggregate amount of all increases to the Foreign Currency Committed
Amount effected by this Section 4.4(b) shall not exceed $50,000,000.

 

40



--------------------------------------------------------------------------------

(c) Upon the effectiveness of the increase in the U.S. Revolving Committed
Amount and/or the Foreign Currency Committed Amount, as applicable, pursuant to
subsection (b), (A) the Applicable Percentage of each Lender shall be
automatically adjusted to give effect to such increase, provided that the amount
of each Lender’s U.S. Revolving Commitment and/or Foreign Currency Commitment,
as applicable, (other than a Lender whose U.S. Revolving Commitment and/or
Foreign Currency Commitment, as applicable, shall have been increased in
connection with such increase) shall remain unchanged and (B) Airgas, the Agent
and the Lenders will use all commercially reasonable efforts to assign and
assume outstanding Loans of the affected category to conform the respective
amounts thereof held by each Lender to the Applicable Percentage as so adjusted,
it being understood that the parties hereto shall use commercially reasonable
efforts to avoid prepayment or assignment of any affected Loan that is a
Eurocurrency Loan on a day other than the last day of the Interest Period
applicable thereto.

4.5 Fees.

(a) Unused Fees.

(i) U.S. Revolving Commitment Unused Fee. In consideration of the U.S. Revolving
Commitments of the U.S. Revolving Lenders hereunder, Airgas agrees to pay to the
Agent for the account of the U.S. Revolving Lenders a fee (the “U.S. Revolving
Commitment Unused Fee”) on the actual daily amount by which (a) the U.S.
Revolving Committed Amount exceeds (b) the sum of (i) the outstanding aggregate
principal amount of all U.S. Revolving Loans plus (ii) the outstanding aggregate
principal amount of all U.S. LOC Obligations, computed at a per annum rate for
each day during the applicable period at a rate equal to the Applicable Rate in
effect from time to time. The U.S. Revolving Commitment Unused Fee shall
commence to accrue on the Closing Date and shall be due and payable in arrears
on the last Business Day of each March, June, September and December (and any
date that the U.S. Revolving Committed Amount is reduced as provided in
Section 4.4 and the Maturity Date) for the immediately preceding quarter (or
portion thereof), beginning with the first of such dates to occur after the
Closing Date. The U.S. Revolving Commitment Unused Fee shall be subject to
adjustment as provided in Section 4.16.

(ii) Foreign Currency Commitment Unused Fee. In consideration of the Foreign
Currency Commitments of the Foreign Currency Lenders hereunder, Airgas and the
Foreign Borrowers agree to pay to the Agent for the account of the Foreign
Currency Lenders a fee (the “Foreign Currency Commitment Unused Fee”) on the
actual daily amount by which (a) the Foreign Currency Committed Amount exceeds
(b) the U.S. Dollar Equivalent of the outstanding aggregate principal amount of
all Foreign Currency Loans, computed at a per annum rate for each day during the
applicable period at a rate equal to the Applicable Rate in effect from time to
time. The Foreign Currency Commitment Unused Fee shall commence to accrue on the
Closing Date and shall be due and payable in arrears on the last Business Day of
each March, June, September and December (and any date that the Foreign Currency
Committed Amount is reduced as provided in Section 4.4 and the Maturity Date)
for the immediately preceding quarter (or portion thereof), beginning with the
first of such dates to occur after the Closing Date. The Foreign Currency
Commitment Unused Fee shall be subject to adjustment as provided in
Section 4.16. Notwithstanding the forgoing, each Foreign Swingline Lender hereby
agrees that interest payable by the applicable Foreign Swingline Borrower on the
Foreign Swingline Loans owing to such Foreign Swingline Lender as described in
Section 3.3 shall be reduced by the amount of any Foreign Currency Commitment
Unused Fee received by such Foreign Swingline Lender based on its Foreign
Currency Commitment equal to the amount of such Foreign Swingline Loans.

 

41



--------------------------------------------------------------------------------

(b) U.S. Letter of Credit Fees.

(i) Issuance Fee for Standby U.S. Letters of Credit. In consideration of the
issuance of standby U.S. Letters of Credit hereunder, Airgas promises to pay to
the Agent for the account of each U.S. Revolving Lender in accordance with its
Applicable Percentage a fee for each standby U.S. Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such U.S.
Letter of Credit; provided, however, any such fees otherwise payable for the
account of a Defaulting Lender with respect to any U.S. Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the U.S. Issuing Lenders pursuant to this Section 4.5(b)(i) shall be payable, to
the maximum extent permitted by applicable Requirements of Law, to the other
U.S. Revolving Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such U.S. Letter of Credit
pursuant to Section 4.16(a)(iv), with the balance of such fee, if any, payable
to the applicable U.S. Issuing Lender for its own account. For purposes of
computing the daily amount available to be drawn under any U.S. Letter of
Credit, the amount of such U.S. Letter of Credit shall be determined in
accordance with Section 1.4. Such fee will be payable quarterly in arrears on
the last Business Day of each March, June, September and December for the
immediately preceding quarter (or a portion thereof).

(ii) Drawing Fee for Trade U.S. Letters of Credit. In consideration of the
issuance of trade U.S. Letters of Credit hereunder, Airgas promises to pay to
the Agent for the account of each U.S. Revolving Lender in accordance with its
Applicable Percentage a fee for each trade U.S. Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such U.S.
Letter of Credit; provided, however, any such fees otherwise payable for the
account of a Defaulting Lender with respect to any U.S. Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the U.S. Issuing Lenders pursuant to this Section 4.5(b)(ii) shall be payable,
to the maximum extent permitted by applicable Requirements of Law, to the other
U.S. Revolving Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such U.S. Letter of Credit
pursuant to Section 4.16(a)(iv), with the balance of such fee, if any, payable
to the applicable U.S. Issuing Lender for its own account. For purposes of
computing the daily amount available to be drawn under any U.S. Letter of
Credit, the amount of such U.S. Letter of Credit shall be determined in
accordance with Section 1.4. Such fee will be payable on the date of any drawing
thereunder or on the cancellation of expiration of such trade U.S. Letter of
Credit.

(iii) U.S. Issuing Lender Fronting Fees. In addition to the fees payable
pursuant to clauses (i) and (ii) above, Airgas promises to pay to the applicable
U.S. Issuing Lender for its own account without sharing by the other Lenders
(A) an issuance fee in an amount agreed between Airgas and such U.S. Issuing
Lender on the face amount of each trade U.S. Letter of Credit, payable on each
date of issuance or extension of a trade U.S. Letter of Credit, (B) a drawing
fee in an amount agreed between Airgas and such U.S. Issuing Lender on the
amount of each drawing on any trade U.S. Letter of Credit, payable on each date
of drawing under a trade U.S. Letter of Credit, (C) the letter of credit
fronting and negotiation fees agreed to by Airgas and such U.S. Issuing Lender
and (D) the customary charges from time to time of such U.S. Issuing Lender
agreed to by Airgas with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such U.S.
Letters of Credit.

(c) Agent Fees. Airgas agrees to pay to the Agent, for its own account, the fees
referred to in the Agent’s Fee Letter.

4.6 Capital Adequacy.

If any Lender has determined, after the Closing Date, that the adoption of, or
any change in, or any change by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration of, any
applicable law, rule or regulation regarding capital adequacy, or compliance by
such

 

42



--------------------------------------------------------------------------------

Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or assets as a consequence of its commitments or obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy), then, upon notice from
such Lender to the applicable Borrowers, the Borrowers shall be obligated to pay
to such Lender such additional amount or amounts as will compensate such Lender
for such reduction. Upon making a request for such additional amount hereunder,
such Lender will furnish to the Borrowers a statement certifying the amount of
such reduction and describing the event giving rise to such reduction. Each
determination by any such Lender of amounts owing under this Section shall,
absent manifest error, be conclusive and binding on the parties hereto.

4.7 Inability To Determine Interest Rate.

If prior to the first day of any Interest Period, the Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrowers) that, by reason of circumstances affecting the relevant market,
(i) adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for such Interest Period or (ii) deposits (whether in U.S. Dollars or a
Foreign Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Loan, the Agent shall give written notice thereof to Airgas
and the affected Lenders as soon as practicable thereafter. If such notice is
given, the applicable Borrower may revoke any pending request for a borrowing
of, conversion to or extension of Eurocurrency Loans in the affected currency or
currencies or, failing that and until such time as such notice has been
withdrawn by the Agent, (A) in the case of Eurocurrency Loans of Airgas that are
denominated in U.S. Dollars, (x) any such Eurocurrency Loans requested to be
made on the first day of such Interest Period shall be made as U.S. Base Rate
Loans and (y) any Loans that were to have been converted on the first day of
such Interest Period to or extended as Eurocurrency Loans shall be converted to
or extended as U.S. Base Rate Loans and (B) in the case of (1) Eurocurrency
Loans of a Foreign Borrower that are denominated in U.S. Dollars or (2) any
Eurocurrency Loans that are denominated in a Foreign Currency, (x) any such
Eurocurrency Loans requested to be made on the first day of such Interest Period
shall be made (assuming that the circumstances described in clause
(ii) immediately above have not occurred) bearing interest at such rate as the
Agent and the applicable Borrower shall agree adequately reflects the cost to
the Foreign Currency Lenders of making such Loans, (y) any Loans that were to
have been extended as of the first day of such Interest Period shall be extended
(assuming that the circumstances described in clause (ii) immediately above have
not occurred) bearing interest at such rate as the Agent and the applicable
Borrower shall agree adequately reflects the cost to the Foreign Currency
Lenders of maintaining such Loans and (z) if the circumstances described in
clause (ii) immediately above have occurred, then any request for a borrowing in
such currency shall be ineffective and any outstanding Loans denominated in such
currency shall be repaid in full at the end of the current Interest Period (or
such earlier time, if any, as required by law).

4.8 Illegality.

Notwithstanding any other provision herein, if the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof occurring
after the Closing Date shall make it unlawful for any Lender (i) to make or
maintain Loans whose interest is determined by reference to the Eurocurrency
Rate or (ii) to determine or charge interest rates based upon the Eurocurrency
Rate, in either case as contemplated by this Credit Agreement, (a) such Lender
shall promptly give written notice of such circumstances to Airgas and the Agent
(which notice shall be withdrawn whenever such circumstances no longer exist),
(b) the commitment of such Lender hereunder to make Eurocurrency Loans, continue
Eurocurrency Loans as such and convert a U.S. Base Rate Loan to Eurocurrency
Loans shall forthwith be canceled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain Eurocurrency Loans, such Lender
shall have no commitment to make Eurocurrency Loans, (c) if such notice

 

43



--------------------------------------------------------------------------------

asserts the illegality of such Lender making or maintaining U.S. Base Rate Loans
the interest rate on which is determined by reference to the Eurocurrency Rate
component of the U.S. Base Rate, the interest rate on which U.S. Base Rate Loans
of such Lender, shall, if necessary to avoid such illegality, be determined by
the Agent without reference to the Eurocurrency Rate component of the U.S. Base
Rate, and (d) such Lender’s Loans then outstanding as Eurocurrency Loans, if
any, shall (1) in the case of outstanding Eurocurrency Loans of Airgas that are
denominated in U.S. Dollars, be converted automatically to U.S. Base Rate Loans
(the interest rate on which U.S. Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Agent without reference
to the Eurocurrency Rate component of the U.S. Base Rate) on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law and (2) in the case of (x) outstanding
Eurocurrency Loans of a Foreign Borrower that are denominated in U.S. Dollars or
(y) outstanding Eurocurrency Loans that are denominated in a Foreign Currency,
be converted automatically to Loans that bear interest at such rate as the Agent
and the applicable Borrower shall agree adequately reflects the cost to the
Foreign Currency Lenders of maintaining such Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law. If any such conversion of a Eurocurrency Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the applicable Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 4.11.

4.9 Requirements of Law.

If, after the Closing Date, the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof applicable to any Lender, or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority, in each
case made subsequent to the Closing Date (or, if later, the date on which such
Lender becomes a Lender):

(a) shall subject such Lender to any tax of any kind whatsoever with respect to
any U.S. Letter of Credit, any Eurocurrency Loans or its obligation to make
Eurocurrency Loans, or change the basis of taxation of payments to such Lender
in respect thereof (except for (i) Non-Excluded Taxes covered by Section 4.10
(including Non-Excluded Taxes imposed solely by reason of any failure of such
Lender to comply with its obligations under Section 4.10(b)) and (ii) changes in
taxes measured by or imposed upon the overall net income, or franchise tax
(imposed in lieu of such net income tax), of such Lender or its applicable
lending office, branch, or any affiliate thereof));

(b) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate
hereunder;

(c) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Loans; or

(d) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Credit Agreement or Eurocurrency Loans made by
such Lender or any other extensions of credit hereunder or participation
therein;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining any Eurocurrency Loan, or

 

44



--------------------------------------------------------------------------------

issuing or participating in any U.S. Letter of Credit or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, upon notice to
the Borrowers from such Lender, through the Agent, in accordance herewith, the
Borrowers shall be obligated to promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable, provided that, in any such case, each applicable
Borrower may elect to (x) in the case of Eurocurrency Loans of Airgas that are
denominated in U.S. Dollars, convert such Eurocurrency Loans to U.S. Base Rate
Loans and (y) in the case of (1) Eurocurrency Loans of a Foreign Borrower that
are denominated in U.S. Dollars or (2) any Eurocurrency Loans that are
denominated in a Foreign Currency, convert such Eurocurrency Loans to Loans that
bear interest at such rate as the Agent and the applicable Borrower shall agree
adequately reflects the cost to such Lender of maintaining such Loan, in each
case by giving the Agent at least one Business Day’s notice of such election, in
which case such applicable Borrowers shall promptly pay to such Lender, upon
demand, without duplication, such amounts, if any, as may be required pursuant
to Section 4.11; provided further, however, that if the result of any the
foregoing shall be to decrease the cost to any Lender of making or maintaining
any Eurocurrency Loan, or of issuing or participating in any U.S. Letter of
Credit by a material amount, then such Lender will credit to the applicable
Borrowers an amount equal to such decreased costs. If any Lender becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
provide prompt notice thereof to Airgas, through the Agent, certifying (x) that
one of the events described in this Section 4.9 has occurred and describing in
reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by such Lender and a reasonably detailed explanation of the calculation
thereof. Such a certificate as to any additional amounts payable pursuant to
this subsection submitted by such Lender, through the Agent, to the Borrowers
shall be conclusive and binding on the parties hereto in the absence of manifest
error. Each Lender agrees that it will promptly refund any amounts received by
it pursuant to this Section 4.9 that were erroneously billed to the Borrowers,
together with interest thereon at the U.S. Base Rate. This covenant shall
survive the termination of this Credit Agreement and the payment of the Loans
and all other amounts payable hereunder.

4.10 Taxes.

(a) Withholding Taxes.

(i) Payments Free of Withholding Taxes. Except as provided below in this
subsection and subject to subsection (e) below, all payments made by the
Borrowers (including, for purposes of this Section 4.10, Airgas in its capacity
as guarantor pursuant to Article XII) under this Credit Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any court, or governmental body, agency or
other official, excluding:

(A) taxes measured by or imposed upon the overall net income of any Lender or
its applicable lending office, or any branch or affiliate thereof, and all
franchise taxes, branch taxes, taxes on doing business or taxes on the overall
capital or net worth of any Lender or its applicable lending office, or any
branch or affiliate thereof, in each case imposed in lieu of net income taxes,
imposed: (i) by the jurisdiction under the laws of which such Lender, applicable
lending office, branch or affiliate is organized or is located, or in which its
principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof; or (ii) by reason
of any connection between the jurisdiction imposing such tax and such Lender,
applicable lending office, branch or affiliate other than a connection arising
solely from such Lender having executed, delivered or performed its obligations,
or received payment under or enforced, this Credit Agreement;

 

45



--------------------------------------------------------------------------------

(B) any withholding tax imposed under the laws of the United States on amounts
payable by Airgas to any Lender that is not a U.S. Person pursuant to any
Requirement of Law in force at the time such Lender becomes a party hereto (or
designates a new lending office) except, in the case of an assignment (or
designation of a new lending office), to the extent that such Lender’s assignor
(or, in the case of a designation of a new lending office, such Lender) was
entitled at the time of assignment (or designation of a new lending office) to
receive additional amounts with respect to such withholding tax pursuant to this
Section 4.10(a);

(C) any withholding tax that is required to be deducted by applicable law and is
imposed on amounts paid by any Foreign Borrower identified by name in
Section 3.2(a), by the jurisdiction in which such Foreign Borrower was
organized, to any Foreign Currency Lender, pursuant to a Requirement of Law in
force at the time such Lender becomes a party hereto (or designates a new
lending office) except:

(1) to the extent that such withholding tax is attributable solely to a change
after the Closing Date in circumstances relating to the Foreign Borrower as a
result of an action that is within the control of Airgas, the Foreign Borrower
or any of their Affiliates, including, but not limited to, a change in the
jurisdiction in which the relevant Foreign Borrower is resident for tax purposes
or from which payments hereunder are made, or

(2) in the case of an assignment (or designation of a new lending office), to
the extent that such Lender’s assignor (or, in the case of a designation of a
new lending office, such Lender) was entitled at the time of assignment (or
designation of a new lending office) to receive additional amounts with respect
to such withholding tax pursuant to this Section 4.10(a);

(D) any withholding tax that is required to be deducted by applicable law and is
imposed on amounts paid by any new Foreign Borrower designated as such pursuant
to Section 3.2(b) that is organized and resident for tax purposes at the time of
designation solely in The Netherlands, Canada or the United Kingdom, by the
jurisdiction in which such Foreign Borrower was organized, to any Foreign
Currency Lender, pursuant to a Requirement of Law in force at the time such
Lender becomes a party hereto (or designates a new lending office) except:

(1) to the extent that such withholding tax results from a change after the
Closing Date in a Requirement of Law or in the published interpretation or
administration thereof by a Governmental Authority,

(2) to the extent that such withholding tax is attributable solely to a change
after the Closing Date in circumstances relating to the Foreign Borrower as a
result of an action that is within the control of Airgas, the Foreign Borrower
or any of their Affiliates, including, but not limited to, a change in the
jurisdiction in which the relevant Foreign Borrower is resident for tax purposes
or from which payments hereunder are made, or

(3) in the case of an assignment (or designation of a new lending office), to
the extent that such Lender’s assignor (or, in the case of a designation of a
new lending office, such Lender) was entitled at the time of assignment (or
designation of a new lending office) to receive additional amounts with respect
to such withholding tax pursuant to this Section 4.10(a); and

 

46



--------------------------------------------------------------------------------

(E) any taxes imposed under Section 1471-1474 of the Code.

(ii) Gross-up for Withholding Taxes. If any taxes, levies, imposts, duties,
charges, fees, deductions or withholdings other than those excluded pursuant to
clauses (A), (B), (C), (D) and (E) of Section 4.10(a)(i) (“Non-Excluded Taxes”)
are required to be withheld by the Borrowers or the Agent pursuant to a
Requirement of Law or the published interpretation or administration thereof by
a Governmental Authority from any amounts payable to the Agent or any Lender
hereunder,

(A) the amounts so payable to the Agent or such Lender shall be increased to the
extent necessary to yield to the Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Credit Agreement; provided, however,
that the Borrowers shall be entitled to deduct and withhold any Non-Excluded
Taxes and shall not be required to increase any such amounts payable by:

(1) Airgas in its capacity as a Borrower to any Lender that is a U.S. Person, to
the extent such tax is attributable to such Lender’s failure to comply with the
requirements of Section 4.10(b)(i),

(2) Airgas in its capacity as a Borrower to any Lender that is not a U.S.
Person, to the extent such tax is attributable to such Lender’s failure to
comply with the requirements of Section 4.10(b)(ii),

(3) a Foreign Borrower to a Foreign Currency Lender if such Lender fails to
comply with the requirements of Section 4.10(b)(v) or Section 4.10(c) (and, if
the PTR Scheme or HMRC DT Treaty Passport Scheme is used by such Lender, the
requirements of Section 4.10(f) or Section 4.10(g), as applicable), in each case
whenever any Non-Excluded Taxes are payable by the Borrowers, or

(4) Airgas in its capacity as a guarantor (under Article XII) solely to the
extent that the increase would leave the relevant Lender in a better after-tax
position (taking into account the other provisions of this Section 4.10) than if
the payment had been made by the relevant Borrower; and

(B) as promptly as possible thereafter the Borrowers shall send to the Agent for
its own account or for the account of such Lender, as the case may be, a
certified copy of an original official receipt received by the Borrowers showing
payment thereof (or other evidence of such payment reasonably satisfactory to
the Agent). If the Borrowers fail to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Agent the required
receipts or other required documentary evidence, the Borrowers shall indemnify
the Agent and the Lenders for any incremental taxes, interest or penalties that
may become payable by the Agent or any Lender as a result of any such failure.
Each Lender and the Agent agrees that it will promptly refund any amounts
received by it pursuant to this Section 4.10 that were erroneously billed to the
Borrowers, together with interest thereon at the U.S. Base Rate.

(iii) Survival. The agreements in this Section 4.10(a) shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

47



--------------------------------------------------------------------------------

(b) Certifications.

(i) Each Lender that is a U.S. Person shall deliver to Airgas and the Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Credit Agreement duly
completed copies of Internal Revenue Service Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding.

(ii) Each Lender that is not a U.S. Person shall deliver to Airgas and the Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Credit Agreement,
whichever of the following is applicable:

(A) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(B) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (x) a certificate (any such
certificate a “U.S. Tax Compliance Certificate”) to the effect that such Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of Airgas within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code, and that no payments in connection with the
Credit Documents are effectively connected with such Lender’s conduct of a U.S.
trade or business, and (y) duly completed copies of Internal Revenue Service
Form W-8BEN (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by an Internal Revenue Service Form W-8ECI, W-8BEN, Form W-9, Form
W-8IMY (or other successor forms), U.S. Tax Compliance Certificate, or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the U.S. Tax
Compliance Certificate may be provided by such Lender on behalf of such
beneficial owner(s)), or

(E) any other form prescribed by applicable law as a basis for claiming an
exemption from United States Federal withholding tax with respects to payments
under this Credit Agreement duly completed together with such supplementary
documentation as may be prescribed by applicable law (including, in the case of
any Lender claiming exemption from withholding under Sections 1471-1474 of the
Code, any documentation required to comply with such exemption).

(iii) Each Lender shall, from time to time after the initial delivery by such
Lender of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (A) deliver to Airgas and
the Agent (in such number of copies as shall be requested by the recipient)
renewals, amendments or additional or successor forms, properly completed and
duly executed by such Lender, together with any other certificate or statement
of exemption required in order to confirm or establish such Lender’s status or
that such Lender is entitled to an exemption from or reduction in U.S. federal
withholding tax or (B) notify the Agent and Airgas of its inability to deliver
any such forms, certificates or other evidence.

 

48



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing clauses (i), (ii) and (iii) of this
Section 4.10(b), a Lender shall not be required to deliver any form that such
Lender is not legally entitled to deliver.

(v) Without limiting the foregoing, each Foreign Currency Lender shall deliver
to Airgas and to the Agent, at the time or times prescribed by applicable
Requirements of Law or when reasonably requested by Airgas or the Agent, such
properly completed and executed documentation prescribed by applicable
Requirements of Law or by the taxing authorities of any jurisdiction and such
other reasonably requested information as will permit the applicable Foreign
Borrower or the Agent, as the case may be, to determine (A) whether or not
payments made by the respective Foreign Borrowers hereunder or under any other
Credit Document are subject to Non-Excluded Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Foreign Currency
Lender’s entitlement to any available exemption from, or reduction of,
applicable Non-Excluded Taxes in respect of all payments to be made to such
Foreign Currency Lender by the respective Foreign Borrowers pursuant to this
Credit Agreement or otherwise to establish such Foreign Currency Lender’s status
for withholding tax purposes in the applicable jurisdictions. Each such Foreign
Currency Lender shall, whenever a lapse in time or change in circumstances
renders such documentation expired, obsolete or inaccurate in any material
respect, deliver promptly to Airgas and the Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify Airgas or the Agent of its
inability to do so.

(c) Cooperation. Each Foreign Borrower shall cooperate with the Agent and the
applicable Foreign Currency Lenders, and each Foreign Currency Lender shall
cooperate with the relevant Foreign Borrower, in promptly completing any
procedural formalities necessary for such Borrower to obtain authorization to
make payments to such Foreign Currency Lenders without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any court, or
governmental body, agency or other official, including, without limitation, a
provisional authority under the PTR Scheme and/or a direction under the HMRC DT
Treaty Passport Scheme.

(d) Electivity of PTR and Passport Schemes. For the avoidance of doubt, nothing
in this Section 4.10 shall require a Foreign Currency Lender to: (i) choose to
use the PTR Scheme pursuant to Section 4.10(f) below; (ii) register under the
HMRC DT Treaty Passport Scheme; (iii) apply the HMRC DT Treaty Passport Scheme
to any Loan if it has so registered; or (iv) file double taxation agreement
forms if it has indicated that it wishes the HMRC DT Treaty Passport Scheme to
apply to this Credit Agreement in accordance with Section 4.10(g) below and a UK
Borrower making a payment to it has not complied with its obligations under
Section 4.10(g) below.

(e) U.K. Withholding. Notwithstanding any other provision herein, to the extent
that the United Kingdom HM Revenue & Customs has issued a provisional authority
under the PTR Scheme or a direction under the HMRC DT Treaty Passport Scheme
enabling any UK Borrower to make payments to a Lender free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any court, or governmental body, agency or other official in the
United Kingdom (“United Kingdom Tax”), all payments made by such UK Borrower
must be made free and clear of, and without deduction or withholding for or on
account of, any United Kingdom Tax unless, but only to the extent that, such UK
Borrower has reasonable grounds to believe that the provisional authority or
direction will be cancelled or withdrawn or that double taxation relief is not
available to the relevant Foreign Currency Lender.

 

49



--------------------------------------------------------------------------------

(f) PTR Scheme. Without limiting the foregoing, and in relation to the PTR
Scheme:

(i) If at any time a Foreign Currency Lender that is not subject to United
Kingdom corporation tax on payments made to it under this Credit Agreement
wishes to use the PTR Scheme in respect of any Foreign Currency Loan made
available by it under this Credit Agreement, provided that (A) the PTR Scheme is
capable of applying to such Foreign Currency Loan and (B) all Lenders in
relation to that Foreign Currency Loan consent to the use of the PTR Scheme, the
Lenders in relation to that Foreign Currency Loan shall agree between themselves
and irrevocably appoint one such Lender to act as syndicate manager under the
PTR Scheme (the “Syndicate Manager”).

(ii) Each Foreign Currency Lender in relation to a Foreign Currency Loan
referred to in subsection (i) of this Section 4.10(f):

(A) authorises the Syndicate Manager to operate, and take any action necessary
or desirable under, the PTR Scheme in connection with that Foreign Currency
Loan;

(B) shall cooperate with the Syndicate Manager in completing any procedural
formalities necessary under the PTR Scheme and shall promptly supply to the
Syndicate Manager such information as the Syndicate Manager may request in
connection with the operation of the PTR Scheme;

(C) without limiting the liability of any UK Borrower under this Credit
Agreement, shall, within 5 Business Days of demand, indemnify the Syndicate
Manager for any liability or loss incurred by the Syndicate Manager as a result
of the Syndicate Manager acting as syndicate manager under the PTR Scheme in
connection with the Lender’s participation in that Foreign Currency Loan (except
to the extent that the liability or loss arises directly from the Syndicate
Manager’s gross negligence or wilful misconduct); and

(D) shall, within ten (10) Business Days of demand, indemnify each UK Borrower
and the Syndicate Manager for any United Kingdom Tax which such UK Borrower or
the Syndicate Manager becomes liable to pay in respect of any payments made to
such Lender arising as a result of the withdrawal of a provisional authority
issued by the United Kingdom HM Revenue & Customs under the PTR Scheme, except
to the extent that (1) such UK Borrower would be obliged to increase the amount
payable (after payment of such United Kingdom Tax) to such Lender pursuant to
Section 4.10(a) above or (2) such UK Borrower has not relied on such provisional
authority and has withheld amounts in respect of United Kingdom Tax from
payments to such Lender.

(iii) Each UK Borrower acknowledges that it is fully aware of its contingent
obligations under the PTR Scheme and shall promptly supply to the Syndicate
Manager such information as the Syndicate Manager may request in connection with
the operation of the PTR Scheme.

(iv) The Syndicate Manager shall act as syndicate manager under, and operate,
and take any action necessary or desirable under, the PTR Scheme in connection
with the relevant Foreign Currency Loan (including, where necessary, notifying
the United Kingdom HM Revenue & Customs of new Foreign Currency Lenders under
this Credit Agreement) and shall provide, as soon as reasonably practicable, a
copy of any provisional authority issued to it under the PTR Scheme in
connection with any Foreign Currency Loan to those UK Borrowers specified in
such provisional authority.

 

50



--------------------------------------------------------------------------------

(v) All Parties acknowledge that the Syndicate Manager:

(A) is entitled to rely completely upon information provided to it in connection
with subsections (ii) or (iii) of this Section 4.10(f);

(B) is not obliged to undertake any enquiry into the accuracy of such
information, nor into the status of the Lender or, as the case may be, UK
Borrower providing such information; and

(C) shall have no liability to any person for the accuracy of any information it
submits in connection with subsection (ii)(A) of this Section 4.10(f).

(g) Passport Scheme. Without limiting the foregoing, and in relation to the HMRC
DT Treaty Passport Scheme:

(i) A Foreign Currency Lender which becomes a party on the Closing Date that
holds a passport under the HMRC DT Treaty Passport Scheme, and which wishes that
scheme to apply to this Credit Agreement, shall include an indication to that
effect (for the benefit of the Agent and without liability to any Borrower) by
including its scheme reference number opposite its name in Schedule 2.1(a)
(Lenders and Commitments).

(ii) Where a Lender includes the indication described in subsection (A) above in
Schedule 2.1(a) (Lenders and Commitments):

(A) each UK Borrower shall, if the Closing Date is on or after 1 September 2010
and to the extent that that Foreign Currency Lender is a Lender under a Loan
made available to that UK Borrower pursuant to Article III (Foreign Currency
Loans), file a duly completed form DTTP-2 (or such alternative form as may be
specified by the United Kingdom HM Revenue & Customs from time to time) in
respect of such Lender with the United Kingdom HM Revenue & Customs within 30
days of the Closing Date and shall promptly provide the Lender with a copy of
that filing; and

(B) each new Foreign Borrower designated as such pursuant to Section 3.2(b)
which is a UK Borrower shall, if it becomes a Borrower on or after 1 September
2010 and to the extent that that Foreign Currency Lender is a Lender under a
Loan made available to that new UK Borrower pursuant to Article III (Foreign
Currency Loans), file a duly completed form DTTP-2 (or such alternative form as
may be specified by the United Kingdom HM Revenue & Customs from time to time)
in respect of such Lender with the United Kingdom HM Revenue & Customs within 30
days of becoming a Borrower and shall promptly provide the Lender with a copy of
that filing.

(iii) A new Foreign Currency Lender that holds a passport under the HMRC DT
Treaty Passport Scheme, and which wishes that scheme to apply to this Credit
Agreement, shall include an indication to that effect (for the benefit of the
Agent and without liability to any Borrower) in the Assignment and Assumption or
other documentation which it executes to become a Lender by including its scheme
reference number in such documentation.

 

51



--------------------------------------------------------------------------------

(iv) Where a new Foreign Currency Lender includes the indication described in
subsection (iii) of this Section 4.10(g) in the relevant Assignment and
Assumption or other documentation which it executes to become a Lender:

(A) each UK Borrower which is a party as a Borrower as at the date on which the
new Foreign Currency Lender becomes a party shall, if that date is on or after
1 September 2010 and to the extent that that Foreign Currency Lender becomes a
Lender under a Loan which is made available to that UK Borrower pursuant to
Article III (Foreign Currency Loans), file a duly completed form DTTP-2 (or such
alternative form as may be specified by the United Kingdom HM Revenue & Customs
from time to time) in respect of such Lender with the United Kingdom HM
Revenue & Customs within 30 days of the date on which the new Foreign Currency
Lender becomes a party and shall promptly provide the Lender with a copy of that
filing; and

(B) each new Foreign Borrower designated as such pursuant to Section 3.2(b)
which is a UK Borrower and which becomes a Borrower after the date on which the
new Foreign Currency Lender becomes a party shall, if it becomes a Borrower on
or after 1 September 2010 and to the extent that that Foreign Currency Lender
becomes a Lender under a Loan which is made available to that new UK Borrower
pursuant to Article III (Foreign Currency Loans), file a duly completed form
DTTP-2 (or such alternative form as may be specified by the United Kingdom HM
Revenue & Customs from time to time) in respect of such Lender with the United
Kingdom HM Revenue & Customs within 30 days of becoming a Borrower and shall
promptly provide the Lender with a copy of that filing.

(h) VAT.

(i) All amounts set out or expressed in a Credit Document to be payable by any
party to a Lender or the Agent (for the purposes of this Section 4.10(h), each a
“Finance Party”) which (in whole or in part) constitute the consideration for a
supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
subsection (ii) below, if VAT is or becomes chargeable on any supply made by any
Finance Party to any party under a Credit Document and the Finance Party is
accountable for such VAT, that party shall pay to the Finance Party (in addition
to and at the same time as paying any other consideration for such supply) an
amount equal to the amount of such VAT (and such Finance Party shall promptly
provide an appropriate VAT invoice to such party).

(ii) If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under a Credit
Document, and any party other than the Recipient (the “Subject Party”) is
required by the terms of any Credit Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such party shall
instead pay to the Supplier if that Supplier is accountable for such VAT (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The Recipient will promptly pay to the Subject Party an
amount equal to any credit or repayment obtained by the Recipient from the
relevant tax authority which the Recipient reasonably determines is in respect
of such VAT.

(iii) Where a Credit Document requires any party to reimburse or indemnify a
Finance Party for any cost or expense, that party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

52



--------------------------------------------------------------------------------

(iv) Any reference in this Section 4.10(h) to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated as making or receiving the supply (as the case may be) for the
purposes of any relevant VAT grouping rules.

4.11 Indemnity.

Airgas promises to indemnify (or cause the applicable Borrower to indemnify)
each Lender and to hold each Lender harmless from any loss or expense (including
foreign exchange losses) which such Lender may sustain or incur (other than
through such Lender’s breach of its obligations hereunder, gross negligence or
willful misconduct) as a consequence of (a) default by a Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans, Quoted Rate
U.S. Swingline Loans or Foreign Swingline Loans after such Borrower has given a
notice requesting the same in accordance with the provisions of this Credit
Agreement (or, the applicable documentation for the applicable Foreign Swingline
Facility), (b) default by a Borrower in making any prepayment of a Eurocurrency
Loan, a Quoted Rate U.S. Swingline Loan or a Foreign Swingline Loan after such
Borrower has given a notice thereof in accordance with the provisions of this
Credit Agreement (or, the applicable documentation for the applicable Foreign
Swingline Facility), (c) the making of a prepayment of Eurocurrency Loans or
Quoted Rate U.S. Swingline Loans on a day which is not the last day of an
Interest Period with respect thereto or (d) any failure by any Borrower to make
payment of any extension of credit denominated in a Foreign Currency in a
different currency. With respect to Eurocurrency Loans, such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Loans provided for herein (excluding,
however, the Applicable Rate included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) which would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the applicable interbank market. The covenants of
Airgas set forth in this Section 4.11 shall survive the termination of this
Credit Agreement and the payment of the Loans and all other amounts payable
hereunder.

4.12 Payments Generally; Agent’s Clawback.

(a) General. All payments to be made by a Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, (i) all payments by the Borrowers
hereunder with respect to principal and interest on Foreign Currency Loans
denominated in a Foreign Currency shall be made to the Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable Agent’s
office in such Foreign Currency and in Same Day Funds not later than the
Applicable Time specified by the Agent on the date specified herein, and
(ii) all other payments hereunder shall be made to the Agent, for the account of
the respective Lenders to which such payment is owed, at the Agent’s office
specified in Schedule 11.1 in U.S. Dollars and in immediately available funds
not later than 2:00 P.M. on the date specified herein. Without limiting the
generality of the foregoing, the Agent may require that any payments due under
this Credit Agreement be made in the United States. If, for any reason, any
Borrower is prohibited by any Requirement of Law from making any required
payment hereunder in a Foreign Currency, such Borrower shall make such payment
in U.S. Dollars in the U.S. Dollar Equivalent (using the applicable Spot Rate
determined as of the date of the applicable payment) of the Foreign Currency
payment amount. All payments received by the Agent after such times shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. The Agent may (but shall not be obligated to)
debit the amount of any such payment which is not made by such time to any
ordinary deposit account of the applicable Borrower maintained with the Agent
(with notice to such Borrower). The Agent

 

53



--------------------------------------------------------------------------------

will promptly distribute to each Lender its pro rata share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender. Subject to the definition of “Interest Period”, if any
payment to be made by a Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be. All payments of principal and interest in respect of Foreign Swingline
Loans shall be in accordance with Section 3.3.

(b) (i) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any extension of
credit that such Lender will not make available to the Agent such Lender’s share
of such extension of credit, the Agent may assume that such Lender has made such
share available on such date in accordance with the terms of this Credit
Agreement and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable extension of credit available to the
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Agent forthwith on demand such corresponding amount in Same Day Funds
with interest thereon, for each day from and including the date such amount is
made available to such Borrower to but excluding the date of payment to the
Agent, at (A) in the case of a payment to be made by such Lender in connection
with any extension of credit, the applicable Overnight Rate, and (B) in the case
of a payment to be made by a Borrower in connection with any extension of credit
in U.S. Dollars or a Foreign Currency, the interest rate otherwise applicable to
such credit extension. If such Borrower and such Lender shall pay such interest
to the Agent for the same or an overlapping period, the Agent shall promptly
remit to such Borrower the amount of such interest paid by such Borrower for
such period. If such Lender pays its share of the applicable extension of credit
to the Agent, then the amount so paid shall constitute such Lender’s Loan
included in such extension of credit. Any payment by a Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Agent.

(ii) Payments by Borrowers; Presumptions by Agent. Unless the Agent shall have
received notice from the applicable Borrower prior to the date on which any
payment is due to the Agent for the account of the Lenders hereunder that such
Borrower will not make such payment, the Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the appropriate Lenders the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
applicable Lenders severally agrees to repay to the Agent forthwith on demand
the amount so distributed to such Lender, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the Overnight Rate.

A notice of the Agent to any Lender or a Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any extension of credit to be made by such Lender as
provided in this Credit Agreement, and such funds are not made available to the
applicable Borrower by the Agent because the conditions to the applicable
extension of credit set forth in Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in other extensions of credit and to make
payments pursuant to Section 11.5(b) are several and not joint. The failure of
any Lender to make any Loan, to fund any such

 

54



--------------------------------------------------------------------------------

participation or to make any payment under Section 11.5(b) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.5(b).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any extension of credit hereunder in any particular place
or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any such extension of credit in any particular
place or manner.

4.13 Sharing of Payments.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in U.S. LOC Obligations, in U.S.
Swingline Loans or in Foreign Swingline Loans held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in U.S. LOC
Obligations, U.S. Swingline Loans or Foreign Swingline Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 4.13 shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Credit Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 4.15, or (z) any payment obtained by a Lender
as consideration for any assignment of or sale of any of its interests hereunder
in accordance with Section 11.3, other than to a Borrower or any Subsidiary
thereof (as to which the provisions of this Section 4.13 shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

4.14 Computations of Interest and Fees.

All computations of interest for U.S. Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.
Except as expressly provided otherwise herein, all other computations of fees
and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Foreign Currency Loans denominated in Foreign Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 4.12(a), bear
interest for one day. Each determination by the Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

55



--------------------------------------------------------------------------------

For the purposes of the Interest Act (Canada), (i) whenever a rate of interest
or fee rate hereunder is calculated on the basis of a year (the “deemed year”)
that contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or fee rate shall be expressed as a yearly
rate by multiplying such rate of interest or fee rate by the actual number of
days in the calendar year of calculation and dividing it by the number of days
in the deemed year, (ii) the principle of deemed reinvestment of interest shall
not apply to any interest calculation hereunder and (iii) the rates of interest
stipulated herein are intended to be nominal rates and not effective rates or
yields.

4.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Agent or the U.S.
Issuing Lender if, as of the date that is seven (7) Business Days prior to the
Maturity Date, any U.S. LOC Obligation for any reason remains outstanding,
Airgas shall immediately Cash Collateralize the then outstanding amount of all
U.S. LOC Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Agent, the U.S. Issuing Lenders, the U.S.
Swingline Lender or the Foreign Swingline Lenders, Airgas or the applicable
Borrowers shall deliver to the Agent Cash Collateral in an amount sufficient to
cover all applicable Fronting Exposure (after giving effect to
Section 4.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America (provided that Cash
Collateral pledged by Airgas to reduce Fronting Exposure shall be maintained in
interest bearing accounts, with interest earned for the account of Airgas). The
Borrowers, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Agent, for the benefit of the Agent, the
U.S. Issuing Lenders and the Lenders (including the U.S. Swingline Lender and
the Foreign Swingline Lenders), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 4.15(c). If at any time the
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, Airgas, the applicable Borrowers or the relevant
Defaulting Lender will, promptly upon demand by the Agent, pay or provide to the
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 4.15 or
Sections 2.2, 2.3, 3.3, 4.3, 4.16 or 9.2 in respect of U.S. Letters of Credit,
U.S. Swingline Loans or Foreign Swingline Loans shall be held and applied to the
satisfaction of the specific U.S. LOC Obligations, U.S. Swingline Loans, Foreign
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.3(i)) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Borrower shall not be
released during the

 

56



--------------------------------------------------------------------------------

continuance of a Default or Event of Default (and following application as
provided in this Section 4.15 may be otherwise applied in accordance with
Section 9.3), and (y) the Person providing Cash Collateral and the U.S. Issuing
Lenders, U.S. Swingline Lender or Foreign Swingline Lenders, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

4.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirement of Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 11.6.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9.3 or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 11.2), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to the U.S.
Issuing Lenders, U.S. Swingline Lender or Foreign Swingline Lenders hereunder
(as applicable); third, if so determined by the Agent or requested by the U.S.
Issuing Lenders, U.S. Swingline Lender or Foreign Swingline Lenders (as
applicable), to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any U.S. Swingline Loan, Foreign
Swingline Loan or U.S. Letter of Credit (as applicable); fourth, as Airgas may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Credit Agreement, as determined by the
Agent; fifth, if so determined by the Agent and Airgas, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the Lenders, the U.S. Issuing
Lenders, U.S. Swingline Lender or Foreign Swingline Lenders (as applicable) as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the U.S. Issuing Lenders, U.S. Swingline Lender or Foreign Swingline
Lenders against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Credit Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or participation in any U.S. Letter of Credit in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or participations in U.S. Letters of Credit were made
at a time when the conditions set forth in Section 5.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and funded
participations in any U.S. Letters of Credit owed to, all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
funded participations in any U.S. Letters of Credit owed to, that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 4.16(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

57



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any U.S. Revolving Commitment Unused Fee for any period during which that Lender
is a Defaulting Lender (and Airgas shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender), (y) shall not be entitled to receive any Foreign Currency Commitment
Unused Fee for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (z) shall be
limited in its right to receive letter of credit fees as provided in Sections
4.5(b)(i) and 4.5(b)(ii)).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in U.S. Letters of Credit, U.S. Swingline Loans or Foreign
Swingline Loans pursuant to Sections 2.2, 2.3 and 3.3, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the U.S. Revolving Commitment or Foreign Currency Commitment (as
applicable) of that Defaulting Lender; provided, that (A) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in U.S. Letters of Credit and U.S. Swingline Loans shall not
exceed the positive difference, if any, of (1) the U.S. Revolving Commitment of
that non-Defaulting Lender minus (2) the aggregate outstanding principal amount
of the U.S. Revolving Loans of that U.S. Revolving Lender and (B) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Foreign Swingline Loans shall not exceed the positive
difference, if any, of (1) the Foreign Currency Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding principal amount of
the Foreign Currency Loans of that Foreign Currency Lender.

(b) Defaulting Lender Cure. If Airgas, the Agent, the U.S. Swingline Lender, the
Foreign Swingline Lenders and the U.S. Issuing Lenders (as applicable) agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in U.S. Letters of Credit, U.S. Swingline Loans and
Foreign Swingline Loans (as applicable) to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 4.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

4.17 Mitigation Obligations.

If any Lender requests compensation under Section 4.9, or any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.10, or if any
Lender gives a notice pursuant to Section 4.8, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable

 

58



--------------------------------------------------------------------------------

pursuant to Section 4.9 or 4.10, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 4.8, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender. Airgas hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. If any Lender requests
compensation under Section 4.9, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.10, Airgas may replace such Lender in
accordance with Section 11.17.

ARTICLE V

CONDITIONS

5.1 Closing Conditions.

The obligation of the Lenders to enter into this Credit Agreement and to make
the initial extensions of credit hereunder shall be subject to satisfaction of
the following conditions (in form and substance acceptable to the Lenders):

(a) The Agent shall have received original counterparts of the Credit Agreement
executed by each of the parties thereto;

(b) The Agent shall have received all documents it may reasonably request
relating to the existence and (to the extent applicable) good standing of each
Borrower, the corporate or other necessary authority for and the validity of the
Credit Documents (which includes, but is not limited to, for (i) any Dutch
Borrower, an up to date extract from the Chamber of Commerce (Kamer van
Koophandel), the deed of incorporation, the latest articles of association, all
corporate resolutions and, if applicable, any unconditional, positive works
council advice, (ii) any English Borrower, a certified copy of the
constitutional documents and all corporate resolutions as necessary), and any
other matters relevant thereto, all in form and substance reasonably
satisfactory to the Agent;

(c) The Agent shall have received a legal opinion of Cahill Gordon & Reindel
LLP, U.S. counsel for the Borrowers, dated as of the Closing Date in form and
substance reasonably satisfactory to the Agent.

(d) (i) The Agent shall have received a legal opinion of each of Gowling Lafleur
Henderson LLP and McHugh Mowat Whitmore Ionico MacPherson LLP, Canadian counsel
for the Borrowers, dated as of the Closing Date in form and substance reasonably
satisfactory to the Agent.

(ii) The Agent shall have received a legal opinion of Morgan, Lewis & Bockius,
UK counsel for the Borrowers in form and substance reasonably satisfactory to
the Agent.

(iii) The Agent shall have received a legal opinion of Stek, Dutch counsel for
the Borrowers in form and substance reasonably satisfactory to the Agent.

(e) Since March 31, 2010, there has been no development or event relating to or
affecting the Consolidated Parties which has had or would be reasonably expected
to have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

(f) The Agent shall have received, for its own account and for the accounts of
the relevant Lenders, all fees and expenses required by this Credit Agreement or
any other Credit Document to be paid to the Agent on or before the Closing Date;

(g) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the best knowledge of Airgas,
threatened by or against the Consolidated Parties or against any of their
respective properties or revenues which (i) relates to any of the Credit
Documents or any of the transactions contemplated hereby or thereby or
(ii) would be reasonably expected to have a Material Adverse Effect.

(h) The Agent shall have received a certificate or certificates executed by an
Executive Officer of Airgas, in form and substance satisfactory to the Agent,
stating that (A) each Borrower is in compliance with all existing material
financial obligations, (B) all governmental, shareholder and third party
consents and approvals, if any, with respect to the Credit Documents and the
transactions contemplated thereby have been obtained, (C) no action, suit,
investigation or proceeding is pending or, to the best of his knowledge,
threatened in any court or before any arbitrator or governmental instrumentality
that purports to affect any Borrower or any transaction contemplated by the
Credit Documents that could have a Material Adverse Effect and (D) immediately
after giving effect to the initial extensions of credit under this Credit
Agreement, (1) no Default or Event of Default exists, (2) all representations
and warranties contained herein (including Sections 5.1(e) and 5.1(g)) are,
subject to the limitations set forth herein, true and correct in all material
respects unless the failure to be so true and correct would not reasonably be
expected to have a Material Adverse Effect, and (3) Airgas is in compliance with
each of the financial covenants set forth in Section 7.10 as of the first date
provided for the measurement of each of such financial covenants in accordance
with the terms thereof; and

5.2 Conditions to all Extensions of Credit.

The obligations of each Lender to make any Loan and of any U.S. Issuing Lender
to issue or extend U.S. Letters of Credit are subject to satisfaction of the
following conditions in addition to satisfaction on the Closing Date of the
conditions set forth in Section 5.1:

(i) The relevant Borrower shall have properly delivered (A) in the case of any
Loan, an appropriate Notice of Borrowing or Notice of Extension/Conversion,
(B) in the case of any U.S. Letter of Credit, an appropriate request for
issuance or extension in accordance with the provisions of Section 2.2(b) or
(C) in the case of Foreign Swingline Loans, a borrowing request in accordance
with the borrowing procedures agreed to by the applicable Borrower and the
applicable Foreign Swingline Lender;

(ii) The representations and warranties set forth in Article VI shall be,
subject to the limitations set forth therein, true and correct in all material
respects on and as of the date of such extension of credit, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, unless the failure to be so true and correct would not reasonably
be expected to have a Material Adverse Effect;

(iii) No Default or Event of Default shall exist and be continuing either prior
to or after giving effect thereto; and

(iv) Immediately after giving effect to the making of such Loan (and the
application of the proceeds thereof) or the issuance or extension of such U.S.
Letter of Credit as the case may be, (A) in the case of U.S. Revolving Loans,
U.S. Swingline Loans and U.S. Letters of Credit, the sum

 

60



--------------------------------------------------------------------------------

of the aggregate principal amount of outstanding U.S. Revolving Loans plus the
aggregate principal amount of outstanding U.S. Swingline Loans plus the
aggregate U.S. LOC Obligations outstanding shall not exceed the U.S. Revolving
Committed Amount, (B) in the case of U.S. Letters of Credit, the U.S. LOC
Obligations outstanding shall not exceed the U.S. LOC Sublimit, (C) in the case
of U.S. Swingline Loans, the aggregate principal amount of outstanding U.S.
Swingline Loans shall not exceed the U.S. Swingline Sublimit, and (D) in the
case of Foreign Currency Loans, the sum of the aggregate principal amount of
outstanding Foreign Currency Loans plus the Foreign Swingline Facility Reserve
shall not exceed the Foreign Currency Committed Amount.

The delivery of each Notice of Borrowing, each request for a U.S. Swingline
Loan, each request for the issuance or extension of a U.S. Letter of Credit
pursuant to Section 2.2(b) and each request for a Foreign Swingline Loan, shall
constitute a representation and warranty by the Borrowers of the correctness of
the matters specified in subsections (ii), (iii) and, to the best of the
applicable Borrower’s knowledge based on then available exchange rate
information in the case of any representation in subsection (iv) above involving
Foreign Currencies, (iv) above.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Airgas hereby represents to the Agent and each Lender that:

6.1 Financial Condition.

(a) The audited consolidated balance sheet of the Consolidated Parties, and the
related consolidated statements of earnings and statements of cash flows, as of
March 31, 2010 have heretofore been furnished to each Lender. Such financial
statements (including the notes thereto) (i) have been audited by KPMG LLP,
(ii) have been prepared in accordance with GAAP consistently applied throughout
the periods covered thereby and (iii) present fairly (on the basis disclosed in
the footnotes to such financial statements) the consolidated financial
condition, results of operations and cash flows of the Consolidated Parties as
of such date and for such periods. The unaudited interim balance sheets of the
Consolidated Parties as at the end of, and the related unaudited interim
statements of earnings and of cash flows for, each quarterly period ended after
March 31, 2010 and prior to the Closing Date have heretofore been furnished to
each Lender. Such interim financial statements for each such quarterly period,
(i) have been prepared in accordance with GAAP consistently applied throughout
the periods covered thereby and (ii) present fairly (on the basis disclosed in
the footnotes to such financial statements) the consolidated financial
condition, results of operations and cash flows of the Consolidated Parties as
of such date and for such periods. During the period from March 31, 2010 to and
including the Closing Date, there has been no sale, transfer or other
disposition by the Consolidated Parties of any material part of the business or
property of the Consolidated Parties, taken as a whole, and there has been no
Acquisition, in each case, which, is not reflected in the foregoing financial
statements or in the notes thereto or has not otherwise been disclosed in
writing to the Agent on or prior to the Closing Date.

(b) The projections of profit and loss statements, balance sheets and cash flow
reports for the Consolidated Parties on a consolidated basis for fiscal year
2011, copies of which have heretofore been furnished to each Lender, are based
upon reasonable assumptions made known to the Lenders and upon information not
known to be incorrect or misleading in any material respect.

6.2 Organization; Existence; Compliance with Law.

Each Consolidated Party (a) is duly organized, validly existing and, to the
extent applicable, is in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or other necessary

 

61



--------------------------------------------------------------------------------

power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign entity and in good
standing, to the extent applicable, under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing, to the extent applicable, would not be
reasonably expected to have a Material Adverse Effect, and (d) is in compliance
with all material Requirements of Law.

6.3 Power; Authorization; Enforceable Obligations.

Each Borrower has the corporate or other necessary power and authority, and the
legal right, to make, deliver and perform the Credit Documents and to borrow
hereunder, and has taken all necessary corporate action to authorize the
borrowings on the terms and conditions of this Credit Agreement and to authorize
the execution, delivery and performance of the Credit Documents to which it is a
party. No consent or authorization of, filing with, notice to or other similar
act by or in respect of, any Governmental Authority or any other Person is
required to be obtained or made by or on behalf of any Borrower in connection
with the borrowings hereunder or with the execution, delivery, performance,
validity or enforceability of the Credit Documents to which such Borrower is a
party. This Credit Agreement has been, and each other Credit Document to which
any Borrower is a party will be, duly executed and delivered on behalf of each
such Borrower. This Credit Agreement constitutes, and each other Credit Document
when executed and delivered will constitute, a legal, valid and binding
obligation of each Borrower (with regard to each Credit Document to which it is
a party) enforceable against such Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

6.4 No Legal Bar.

The execution, delivery and performance of the Credit Documents by any Borrower,
the borrowings hereunder and the use of the proceeds thereof (a) will not
violate any Requirement of Law or contractual obligation of such Borrower or any
of its Subsidiaries in any respect that would reasonably be expected to have a
Material Adverse Effect, (b) will not result in, or require, the creation or
imposition of any Lien on any of the Properties or revenues of such Borrower or
any of its Subsidiaries pursuant to any such Requirement of Law or contractual
obligation, and (c) will not violate or conflict with any provision of such
Borrower’s articles of incorporation, articles of organization, bylaws,
operating agreement or other applicable organizational documents.

6.5 No Default.

No Default or Event of Default has occurred and is continuing.

6.6 Ownership of Property; Liens.

Each Consolidated Party has good record and marketable title in fee simple to,
or a valid leasehold interest in, all its material real property, and good title
to, or a valid leasehold interest in, all its other material property, and none
of such property is subject to any Lien, except for Permitted Liens.

6.7 Intellectual Property.

Each Consolidated Party owns, or has the legal right to use, all trademarks,
tradenames, copyrights, technology, know-how and processes, if any, necessary
for each of them to conduct its business as currently conducted (the
“Intellectual Property”) except for those the failure to own or have such legal
right to use would not be reasonably expected to have a Material Adverse Effect.
No claim has been asserted and is

 

62



--------------------------------------------------------------------------------

pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does Airgas know of any such claim, and the use of such
Intellectual Property by any Consolidated Party does not infringe on the rights
of any Person, except for such claims and infringements that in the aggregate,
would not be reasonably expected to have a Material Adverse Effect.

6.8 No Burdensome Restrictions.

Except as previously disclosed in writing to the Lenders on or prior to the
Closing Date, no Requirement of Law or contractual obligation of any
Consolidated Party would be reasonably expected to have a Material Adverse
Effect.

6.9 Taxes.

Each Consolidated Party has filed or caused to be filed all income tax returns
and all other material tax returns which, to the best knowledge of Airgas, are
required to be filed and has paid (a) all taxes shown to be due and payable on
said returns or (b) all taxes shown to be due and payable on any assessments of
which it has received notice made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any (i) taxes, fees or other charges with
respect to which the failure to pay, in the aggregate, would not have a Material
Adverse Effect or (ii) taxes, fees or other charges the amount or validity of
which are currently being contested and with respect to which reserves in
conformity with GAAP have been provided on the books of such Person), and no tax
Lien has been filed, and, to the best knowledge of Airgas, no claim is being
asserted, with respect to any such tax, fee or other charge.

6.10 ERISA.

Except as would not result in a Material Adverse Effect:

(a) During the five-year period prior to the date on which this representation
is made or deemed made: (i) no Termination Event (other than with respect to
clause (vi) of the definition thereof) has occurred, and, to the best knowledge
of Airgas, no event or condition has occurred or exists as a result of which any
Termination Event could reasonably be expected to occur, with respect to any
Plan; (ii) no Single Employer Plan has failed to satisfy the “minimum required
contribution” as such term is defined in Section 430 of the Code; (iii) each
Single Employer Plan and, to the best knowledge of Airgas, each Multiemployer
Plan has been maintained, operated, and funded in compliance with its own terms
and in material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no lien in favor of the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.

(b) No Single Employer Plan is in “at risk status” as defined in Section 430 of
the Code.

(c) No Consolidated Party or any ERISA Affiliate would become subject to any
withdrawal liability in excess of $20,000,000 under ERISA if any Consolidated
Party or any ERISA Affiliate were to withdraw completely from all Multiemployer
Plans and Multiple Employer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made. No
Consolidated Party or any ERISA Affiliate has received any notification that any
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has been
terminated (within the meaning of Title IV of ERISA), and no Multiemployer Plan
is, to the best knowledge of Airgas, reasonably expected to be in
reorganization, insolvent, or terminated.

(d) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or

 

63



--------------------------------------------------------------------------------

may subject any Consolidated Party or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which any Consolidated Party
or any ERISA Affiliate has agreed or is required to indemnify any person against
any such liability.

6.11 Governmental Regulations, Etc.

(a) No part of the proceeds of the Loans will be used, directly or indirectly,
for the purpose of purchasing or carrying any “margin stock” within the meaning
of Regulation U, or for the purpose of purchasing or carrying or trading in any
securities other than securities issued by Airgas. If requested by any Lender or
the Agent, the Borrowers will furnish to the Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form U-1
referred to in said Regulation U. No indebtedness being reduced or retired out
of the proceeds of the Loans was or will be incurred for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U or
any “margin security” within the meaning of Regulation T other than securities
issued by Airgas. “Margin stock” within the meanings of Regulation U does not
constitute more than 25% of the value of the consolidated assets of the
Consolidated Parties. None of the transactions contemplated by this Credit
Agreement (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or
regulations issued pursuant thereto, or Regulation T, U or X.

(b) No Consolidated Party is subject to regulation under the Investment Company
Act of 1940, as amended. In addition, no Consolidated Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, and is not controlled by such a company.

(c) No director, executive officer or principal shareholder of any Consolidated
Party is a director, executive officer or principal shareholder of any Lender.
For the purposes hereof the terms “director”, “executive officer” and “principal
shareholder” (when used with reference to any Lender) have the respective
meanings assigned thereto in Regulation O issued by the Board of Governors of
the Federal Reserve System.

(d) Each Consolidated Party has obtained all material licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its respective Property and to the conduct of its business.

(e) No Consolidated Party is in violation of any applicable statute, regulation
or ordinance of the United States or any other applicable jurisdiction, or of
any state, province, city, town, municipality, county or of any agency thereof
(including without limitation, environmental laws and regulations), which
violation could reasonably be expected to have a Material Adverse Effect.

(f) Each Consolidated Party is current with all material reports and documents,
if any, required to be filed with any state or federal securities commission or
similar agency and is in full compliance in all material respects with all
applicable rules and regulations of such commissions.

6.12 Subsidiaries.

Schedule 6.12 sets forth all the Subsidiaries of Airgas at the Closing Date, the
jurisdiction of their organization and the direct or indirect ownership interest
of Airgas therein.

 

64



--------------------------------------------------------------------------------

6.13 Purpose of Loans and U.S. Letters of Credit.

The proceeds of the Loans hereunder shall be used solely by the Borrowers (i) to
refinance existing Indebtedness under the Existing Credit Agreement, (ii) for
the working capital, capital expenditures, acquisitions and other general
corporate purposes of the Consolidated Parties and (iii) for support of
commercial paper issued by Airgas. The U.S. Letters of Credit shall be used only
for or in connection with appeal bonds, reimbursement obligations arising in
connection with surety and reclamation bonds, insurance, reinsurance, domestic
or international trade transactions and obligations not otherwise aforementioned
relating to acquisitions by the Consolidated Parties and other general corporate
purposes.

6.14 Environmental Matters.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the facilities and properties owned, leased or operated by any
Consolidated Party (the “Properties”) and all operations at the Properties are
in compliance with all applicable Environmental Laws, and there is no violation
of any Environmental Law with respect to the Properties or the businesses
operated by any Consolidated Party (the “Businesses”), and there are no
conditions relating to the Businesses or Properties that could give rise to
liability under any applicable Environmental Laws.

(b) None of the Properties contains, or has previously contained, any Materials
of Environmental Concern at, on or under the Properties in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.

(c) No Consolidated Party has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Businesses, nor does any Consolidated Party have
knowledge or reason to believe that any such notice will be received or is being
threatened.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties, or generated, treated, stored or disposed of at, on or
under any of the Properties or any other location, in each case by or on behalf
of any Consolidated Party in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of Airgas, threatened, under any Environmental Law to
which any Consolidated Party is or will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Consolidated Party, the Properties or the
Businesses.

(f) There has been no release or, threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations (including, without limitation, disposal) of any Consolidated
Party in connection with the Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.

6.15 Solvency.

Airgas and its Subsidiaries, on a consolidated basis, (a) are able to pay their
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (ii) do not intend to, and do not
believe that they will, incur debts or liabilities beyond their ability to pay
as such debts and liabilities mature in their ordinary course, (iii) are not
engaged in a business or a transaction, and are not about to engage in a
business or a transaction, for which their Property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which

 

65



--------------------------------------------------------------------------------

they are engaged or are to engage, (iv) own Property, the fair value of which is
greater than the total amount of their liabilities, including, without
limitation, contingent liabilities, and (v) own assets, the present fair salable
value of which is not less than the amount that will be required to pay the
probable liability on their debts as they become absolute and matured. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

6.16 Foreign Borrowers.

(a) Each Foreign Borrower is subject to civil and commercial laws with respect
to its obligations under this Credit Agreement and the other Credit Documents to
which it is a party (collectively as to such Foreign Borrower, the “Applicable
Foreign Borrower Documents”), and the execution, delivery and performance by
such Foreign Borrower of the Applicable Foreign Borrower Documents constitute
and will constitute private and commercial acts and not public or governmental
acts. To the fullest extent permitted under applicable law, no Foreign Borrower
nor any of its property has any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of the jurisdiction in which such Foreign Borrower is organized and existing in
respect of its obligations under the Applicable Foreign Borrower Documents.

(b) The Applicable Foreign Borrower Documents are in proper legal form under the
laws of the jurisdiction in which each Foreign Borrower is organized and
existing for the enforcement thereof against such Foreign Borrower under the
laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents that the Applicable Foreign Borrower Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which the applicable Foreign Borrower is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Borrower Documents or the transactions
contemplated by the Applicable Foreign Borrower Documents, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Borrower Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.

(c) Each Foreign Borrower that is organized or incorporated under incorporated
under the laws of The Netherlands complies with the Dutch Financial Supervision
Act.

(d) No Foreign Borrower that is organized or incorporated under incorporated
under the laws of The Netherlands has established a works council
(ondernemingsraad) under or pursuant to the Act on the Works Councils (Wet op de
ondernemingsraden), and no works council is authorized to render advice or is
required to be consulted with respect to any transactions contemplated by the
Credit Documents.

 

66



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

Airgas hereby covenants and agrees that so long as this Credit Agreement is in
effect or any amounts payable hereunder or under any other Credit Document shall
remain outstanding, and until all of the Commitments hereunder shall have
terminated:

7.1 Information Covenants.

Airgas will furnish, or cause to be furnished, to the Agent (for delivery to
each Lender):

(a) Annual Financial Statements. As soon as available, and in any event within
105 days after the close of each fiscal year of the Consolidated Parties, a
consolidated balance sheet and income statement of the Consolidated Parties, as
of the end of such fiscal year, together with related consolidated statements of
operations and retained earnings and of cash flows for such fiscal year, setting
forth in comparative form consolidated figures for the preceding fiscal year,
all such financial information described above to be in reasonable form and
detail and audited by independent certified public accountants of recognized
national standing reasonably acceptable to the Agent and whose opinion shall be
to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified as to the status of the
Consolidated Parties as a going concern.

(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of
each fiscal year of the Consolidated Parties a consolidated balance sheet and
income statement of the Consolidated Parties, as of the end of such fiscal
quarter, together with related consolidated statements of operations and
retained earnings and of cash flows for such fiscal quarter in each case setting
forth in comparative form consolidated figures for the corresponding period of
the preceding fiscal year, all such financial information described above to be
in reasonable form and detail and reasonably acceptable to the Agent, and
accompanied by a certificate of the chief financial officer or other Executive
Officer of Airgas to the effect that, to the best of such Person’s knowledge and
belief, such quarterly financial statements fairly present in all material
respects the financial condition of the Consolidated Parties and have been
prepared in accordance with GAAP, subject to changes resulting from audit and
normal year-end audit adjustments.

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b), a certificate of an Executive
Officer of Airgas substantially in the form of Exhibit 7.1(c), (i) demonstrating
compliance with Section 7.10 by calculation thereof as of the end of each such
fiscal period and (ii) stating that no Default or Event of Default exists, or if
any Default or Event of Default does exist, specifying the nature and extent
thereof and what action the Borrowers propose to take with respect thereto
(which delivery may, unless the Agent, or a Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes).

(d) Reports. Promptly upon transmission or receipt thereof, (i) copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as the Consolidated Parties
shall send to their shareholders or to a holder of any Indebtedness owed by the
Consolidated Parties in its capacity as such a holder and (ii) upon the request
of the Agent, all reports and written information to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters.

(e) Notices. Within five (5) Business Days after any Executive Officer of Airgas
obtains knowledge thereof, Airgas will give written notice to the Agent of
(a) the occurrence of an event or condition consisting of a Default or Event of
Default, specifying the nature and existence thereof and what action the
Borrowers propose to take with respect thereto, and (b) the occurrence of any of
the following with respect to the Consolidated Parties (i) the pendency or
commencement of any litigation, arbitral or governmental proceeding against such
Person which if adversely determined is likely to have a Material Adverse Effect
or

 

67



--------------------------------------------------------------------------------

(ii) the institution of any proceedings against such Person with respect to, or
the receipt of notice by such Person of potential liability or responsibility
for violation, or alleged violation of any federal, state or local law, rule or
regulation, including but not limited to, Environmental Laws, the violation of
which would likely have a Material Adverse Effect.

(f) ERISA. Within five (5) Business Days after any Executive Officer of Airgas
obtains knowledge thereof, Airgas will give written notice to the Agent of the
occurrence of any of the following events if such event has had or reasonably
could be expected to have a Material Adverse Effect: (i) of any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, a Termination Event; (ii) with respect
to any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against Airgas or any of its
ERISA Affiliates, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA); or
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which any Consolidated Party or any ERISA
Affiliate is required to contribute to each Plan pursuant to its terms and as
required to meet the minimum funding standard set forth in ERISA and the Code
with respect thereto, together with a description of any such event or condition
or a copy of any such notice and a statement by the chief financial officer or
other Executive Officer of Airgas briefly setting forth the details regarding
such event, condition, or notice, and the action, if any, which has been or is
being taken or is proposed to be taken by Airgas or any ERISA Affiliate with
respect thereto.

(g) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Consolidated Parties as the Agent or the Required Lenders may reasonably
request.

Documents required to be delivered pursuant to Section 7.1(a), 7.1(b) or 7.1(d)
may be delivered electronically and shall be deemed to have been delivered on
the date (i) on which Airgas posts such documents on the Securities and Exchange
Commission website or Airgas’ website at the website address listed on Schedule
11.1; or (ii) on which such documents are posted on Airgas’ behalf on an
Internet or intranet website, if any, to which each Lender and the Agent have
access (whether a commercial, third-party website or whether sponsored by the
Agent); provided that: (i) if such Person does not have access to such websites,
Airgas shall deliver paper copies of such documents to the Agent or any Lender
that requests Airgas to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or such Lender and
(ii) Airgas shall notify the Agent (by telecopier or electronic mail) of the
posting of any such documents and, if requested by the Agent, provide to the
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance Airgas
shall be required to provide paper copies of the compliance certificates
required by Section 7.1(c) to the Agent. Except for such compliance
certificates, the Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Airgas with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrowers hereby acknowledges that (a) the Agent and/or BAS will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Airgas or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Agent, BAS, the Issuing Lenders and the Lenders to treat
such Borrower Materials

 

68



--------------------------------------------------------------------------------

as not containing any material non-public information with respect to any
Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.14);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Agent and BAS shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not marked as “Public Side Information.” Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

7.2 Preservation of Existence and Franchises.

Except as a result of or in connection with a dissolution, merger or disposition
of a Subsidiary permitted by Section 8.4(a), Airgas will, and will cause each
Consolidated Party to, do all things necessary to preserve and keep in full
force and effect its existence, rights, franchises and authority.

7.3 Books and Records.

Airgas will, and will cause each of its Subsidiaries domiciled in the United
States to, keep complete and accurate books and records of its transactions in
accordance with good accounting practices on the basis of GAAP (including the
establishment and maintenance of appropriate reserves). Airgas will, and cause
each Consolidated Party domiciled in any other applicable jurisdiction to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of generally accepted accounting
principles applicable in such other applicable jurisdiction.

7.4 Compliance with Law.

Airgas will, and will cause each Consolidated Party to, comply with all laws,
rules, regulations and orders, and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and its property if noncompliance
with any such law, rule, regulation, order or restriction would have a Material
Adverse Effect.

7.5 Payment of Taxes.

Except as otherwise provided pursuant to the terms of the Section 8.2, Airgas
will, and will cause each Consolidated Party to, pay and discharge (i) all
taxes, assessments and governmental charges or levies imposed upon it, or upon
its income or profits, or upon any of its properties, before they shall become
delinquent, and (ii) all lawful claims (including claims for labor, materials
and supplies) which, if unpaid, might give rise to a Lien upon any of its
properties.

7.6 Insurance.

Airgas will, and will cause each Consolidated Party to, at all times maintain in
full force and effect insurance (including worker’s compensation insurance,
liability insurance, casualty insurance and business interruption insurance) in
such amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are in accordance with normal industry practices.

7.7 Maintenance of Property.

Airgas will, and will cause each Consolidated Party to, maintain and preserve
its properties and equipment material to the conduct of its business in good
repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses.

 

69



--------------------------------------------------------------------------------

7.8 Use of Proceeds.

The Borrowers will use the proceeds of the Loans and will use the U.S. Letters
of Credit solely for the purposes set forth in Section 6.13.

7.9 Audits/Inspections.

Upon reasonable notice and during normal business hours, Airgas will, and will
cause each Consolidated Party to, permit representatives appointed by the Agent,
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect its property, including its books and records,
its accounts receivable and inventory, its facilities and its other business
assets, and to make photocopies or photographs thereof and to write down and
record any information such representative obtains. The Agent shall make
available to the Lenders upon request any information it obtains from any such
visitations or inspections.

7.10 Consolidated Leverage Ratio.

Airgas shall cause the Consolidated Leverage Ratio as of the last day of each
fiscal quarter of Airgas to be no greater than 3.5 to 1.0.

7.11 Compliance with Dutch Financial Supervision Act.

Each Foreign Borrower that is organized or incorporated under the laws of The
Netherlands shall ensure that it complies with the Dutch Financial Supervision
Act and, to the extent applicable, any regulations promulgated thereunder.

ARTICLE VIII

NEGATIVE COVENANTS

Airgas hereby covenants and agrees that, so long as this Credit Agreement is in
effect or any amounts payable hereunder or under any other Credit Document shall
remain outstanding, and until all of the Commitments hereunder shall have
terminated:

8.1 Subsidiary Indebtedness.

Airgas will not permit the aggregate principal amount of all Indebtedness (other
than (a) the Obligations and (b) intercompany Indebtedness among Consolidated
Parties) of all Subsidiaries of Airgas to exceed an amount equal to (i) ten
percent (10%) of the consolidated total assets of the Consolidated Parties, as
determined in accordance with GAAP less (ii) the aggregate principal amount of
Indebtedness of Airgas (but not any of its Subsidiaries) secured by Liens
incurred pursuant to Section 8.2(m).

8.2 Liens.

Airgas will not permit any Consolidated Party to contract, create, incur, assume
or permit to exist any Lien with respect to any of its Property, whether now
owned or after acquired, except for:

(a) Liens arising under the Credit Documents;

 

70



--------------------------------------------------------------------------------

(b) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established (and as to which the Property subject to any such Lien is not yet
subject to foreclosure, sale or loss on account thereof);

(d) Liens (other than Liens created or imposed under ERISA) incurred or deposits
made by the Consolidated Parties in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money);

(e) Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;

(f) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;

(g) Liens existing as of the Closing Date and set forth on Schedule 8.2;

(h) Liens on Property of any Person securing purchase money Indebtedness,
Capital Leases and Synthetic Leases of such Person, provided that (a) any such
Lien attaches to such Property (and only such Property) concurrently with or
within 90 days after the incurrence of the Indebtedness secured thereby; (b) the
Indebtedness secured thereby shall not exceed the purchase price of the asset(s)
financed and (c) the aggregate principal amount of all Indebtedness secured
thereby does not exceed $25,000,000;

(i) Liens on Property of any Person securing Indebtedness (other than purchase
money Indebtedness and obligations under Capital Leases or Synthetic Leases)
assumed or acquired by the Consolidated Parties in connection with an
Acquisition, provided that (i) no such Lien shall at any time be extended to or
cover any Property other than the Property subject thereto on the date the
related Acquisition is consummated, (ii) the Indebtedness secured by such Lien
was not created in anticipation of the related Acquisition and (iii) the
aggregate principal amount of all Indebtedness secured thereby does not exceed
$50,000,000;

(j) leases or subleases granted to others not interfering in any material
respect with the business of any Consolidated Party;

(k) any interest of title of a lessor under, and Liens arising from Uniform
Commercial Code financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, operating leases permitted by
this Credit Agreement;

 

71



--------------------------------------------------------------------------------

(l) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(m) Liens securing Indebtedness of any Consolidated Party; provided that the
aggregate principal amount of all Indebtedness secured thereby does not exceed
an amount equal to ten percent (10%) of the consolidated total assets of the
Consolidated Parties, as determined in accordance with GAAP;

(n) Liens in favor of the U.S. Issuing Lenders, the U.S. Swingline Lender or the
Foreign Swingline Lenders (as applicable) on cash collateral securing the
obligations of a Defaulting Lender to fund risk participations hereunder; and

(o) other Liens not described above, provided that such Liens do not secure
obligations in excess of $25,000,000 at any one time outstanding.

8.3 Nature of Business.

Airgas will not permit any Consolidated Party to substantively alter the
character or conduct of the business conducted by any such Person as of the
Closing Date, except for reasonable extensions thereof and businesses ancillary
thereto.

8.4 Consolidation, Merger, or Sales of Assets.

Airgas will not permit any Consolidated Party to merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Consolidated Parties on a consolidated basis
or any Capital Stock of any Subsidiary, except that:

(a) If at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing, any
Subsidiary or any other Person may merge into, consolidate with or liquidate or
dissolve into Airgas or any of its Subsidiaries and any Subsidiary may merge
into, consolidate with or liquidate or dissolve into any other Person provided
that, (i) if Airgas is a party to such transaction, Airgas is the surviving
corporation and (ii) if a Foreign Borrower is a party to such transaction, a
Foreign Borrower shall be the surviving entity;

(b) Airgas may sell all or any portion of the Capital Stock of any Subsidiary
for fair market value, as determined in good faith by Airgas’ board of
directors, provided (i) such sale does not constitute a sale of all or
substantially all of the Consolidated Parties’ assets on a consolidated basis,
and (ii) if such sale involves the Capital Stock of a Foreign Borrower, Airgas
or another Foreign Borrower shall agree in writing to assume the obligations of
such Foreign Borrower under this Credit Agreement and the other Credit
Documents; and

(c) Airgas may transfer, or cause to be transferred, all or any portion of the
Capital Stock of any wholly-owned Subsidiary to another wholly-owned Subsidiary,
provided, if such transfer involves the Capital Stock of a Foreign Borrower,
Airgas or another Foreign Borrower shall agree in writing to assume the
obligations of such Foreign Borrower under this Credit Agreement and the other
Credit Documents.

 

72



--------------------------------------------------------------------------------

8.5 Use of Proceeds.

Airgas will not permit any Consolidated Party to use the proceeds of any Loan or
use any U.S. Letter of Credit, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

8.6 Transactions with Affiliates.

Airgas will not permit any Consolidated Party to enter into or permit to exist
any transaction or series of transactions with any officer, director,
shareholder, Subsidiary or Affiliate of such Person other than (a) intercompany
transactions not prohibited by this Credit Agreement, (b) normal compensation
and reimbursement of expenses of officers and directors and (c) except as
otherwise specifically limited in this Credit Agreement, other transactions on
terms and conditions substantially as favorable to such Consolidated Party as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director, shareholder, Subsidiary or Affiliate.

ARTICLE IX

EVENTS OF DEFAULT

9.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment. Any Borrower shall

(i) default in the payment when due of any principal of any of the Loans or of
any reimbursement obligations arising from drawings under U.S. Letters of
Credit, or

(ii) default, and such defaults shall continue for five (5) or more days, in the
payment when due of any interest on the Loans or on any reimbursement
obligations arising from drawings under U.S. Letters of Credit, or of any fees
or other amounts owing hereunder, under any of the other Credit Documents or in
connection herewith or therewith; or

(b) Representations. Any representation, warranty or statement made or deemed to
be made by any Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made; or

(c) Covenants.

(i) default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 7.2, 7.8 or 7.10 or Article VIII of this Credit
Agreement (other than those referred to in subsections (a) or (b) of this
Section 9.1) contained in this Credit Agreement; or

(ii) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Credit Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least 30
days after the earlier of a Executive Officer of Airgas becoming aware of such
default or notice thereof by the Agent; or

 

73



--------------------------------------------------------------------------------

(d) Other Credit Documents. Except as a result of or in connection with a
dissolution, merger or disposition of a Subsidiary not prohibited by Section 8.4
or as otherwise permitted by any Credit Document, any Credit Document shall fail
to be in full force and effect or to give the Agent and/or the Lenders the
Liens, rights, powers and privileges purported to be created thereby, or any
Borrower shall so state in writing; or

(e) Bankruptcy, etc. Any Bankruptcy Event shall occur with respect to any
Borrower or any Material Subsidiary; or

(f) Defaults under Other Indebtedness. With respect to any Indebtedness (other
than Indebtedness outstanding under this Credit Agreement) in excess of
$50,000,000 in the aggregate for the Consolidated Parties taken as a whole any
of the following shall occur (unless, with respect to any Indebtedness in favor
of the seller of a company acquired by any Consolidated Party, such occurrence
is in connection with a bona fide dispute as to the right of the applicable
Person to offset such Indebtedness against indemnification obligations of the
holder of such Indebtedness to such Person and such Person shall have made
adequate provision (as determined by the Required Lenders in their reasonable
discretion) for such Indebtedness on its books of account): (A) (1) any
Consolidated Party shall default in any payment (beyond the applicable grace
period with respect thereto, if any) with respect to any such Indebtedness or
(2) the occurrence and continuance of a default in the observance or performance
relating to such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event or condition shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or permit, the holder or holders of such Indebtedness (or
trustee or agent on behalf of such holders) to cause (determined without regard
to whether any notice or lapse of time is required), any such Indebtedness to
become due prior to its stated maturity; or (B) any such Indebtedness shall be
declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof; or

(g) Judgments. One or more judgments or decrees shall be entered against any
Consolidated Party involving a liability of $50,000,000 or more in the aggregate
(to the extent not paid or fully covered by insurance provided by a carrier who
has acknowledged coverage) and any such judgments or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or

(h) ERISA. Any of the following events or conditions, if such event or condition
reasonably could be expected to involve possible taxes, penalties, and other
liabilities in an aggregate amount in excess of $50,000,000: (1) a Single
Employer Plan failing to satisfy the “minimum required contribution”, as such
term is defined in Section 302 of ERISA and Section 430 of the Code, shall exist
with respect to any Single Employer Plan, or any lien shall arise on the assets
of any Consolidated Party or any ERISA Affiliate in favor of the PBGC or a Plan;
(2) a Termination Event shall occur with respect to a Single Employer Plan,
which is, in the reasonable opinion of the Agent, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (3) a Termination
Event shall occur with respect to a Multiemployer Plan or Multiple Employer
Plan, which is, in the reasonable opinion of the Agent, likely to result in
(i) the termination of such Plan for purposes of Title IV of ERISA, or (ii) any
Consolidated Party or any ERISA Affiliate incurring any liability in connection
with a withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency or (within the meaning of Section 4245 of ERISA) such
Plan; or (4) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which may subject any Consolidated Party or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which any
Consolidated Party or any ERISA Affiliate has agreed or is required to indemnify
any person against any such liability; or

 

74



--------------------------------------------------------------------------------

(i) Ownership.

(i) Any Person or two or more Persons (in each case, other than Airgas or a
wholly-owned Subsidiary) acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of, control over, Voting
Stock of Airgas (or other securities convertible into such Voting Stock)
representing 50% or more of the combined voting power of all Voting Stock of
Airgas; provided, however, such occurrence shall not constitute an Event of
Default hereunder until a period of 30 days has elapsed from the date of the
acquisition by such Person and/or its Affiliates of Voting Stock of Airgas which
gives such Person and/or its Affiliates an aggregate ownership of more than 50%
of the Voting Stock of Airgas; provided further, if such Person and/or its
Affiliates have filed a tender offer statement with the Securities and Exchange
Commission in connection with such acquisition, the 30 day period referenced
above in the foregoing proviso shall commence on the date of the filing with the
Securities and Exchange Commission of such tender offer statement.

(ii) Airgas shall fail to own, directly or indirectly, all of the Voting Stock
of each of the Foreign Borrowers or the Foreign Swingline Borrowers, other than
with respect to any Foreign Borrower which ceases to be a Foreign Borrower
pursuant to Section 3.2 or any Foreign Swingline Borrower upon cancellation of
the applicable Foreign Swingline Facility.

9.2 Acceleration; Remedies.

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by, or cured to the satisfaction
of, the requisite Lenders (pursuant to the voting procedures in Section 11.6),
the Agent shall, upon the request and direction of the Required Lenders, by
written notice to Airgas take any of the following actions:

(i) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(ii) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans, any reimbursement obligations arising from drawings under
U.S. Letters of Credit and any and all other indebtedness or obligations of any
and every kind owing by any Borrower to the Agent and/or any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.

(iii) Cash Collateral. Direct the Borrowers to Cash Collateralize the U.S. LOC
Obligations in an amount equal to the maximum aggregate amount which may be
drawn under all U.S. Letters of Credits then outstanding.

(iv) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents and all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(e) with respect to a Borrower (or in which a Borrower is named as a
debtor) shall occur, then the Commitments shall automatically terminate and all
Loans, all reimbursement obligations arising from drawings under U.S. Letters of
Credit, all accrued interest in respect thereof, all accrued and unpaid fees and
other indebtedness or obligations owing to the Agent and/or any of the Lenders
hereunder automatically shall immediately become due and payable without the
giving of any notice or other action by the Agent or the Lenders.

 

75



--------------------------------------------------------------------------------

9.3 Allocation of Payments After Acceleration.

After acceleration of the Obligations pursuant to Section 9.2, all amounts
collected or received by the Agent or any Lender from the Borrowers in
connection with or on account of the Obligations or any other amounts
outstanding under any of the Credit Documents, whether received from a Borrower
or otherwise shall be immediately forwarded to the Agent and shall be thereafter
be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent in
connection with enforcing the rights of the Lenders under the Credit Documents;

SECOND, to the payment of any fees owed to the Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Obligations owing to such Lender ratably among
them in proportion to the amounts described in this clause THIRD payable to
them;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest ratably among the Lenders in proportion to the respective amounts
described in this clause FOURTH held by them;

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or Cash Collateralization of the outstanding U.S. LOC
Obligations) ratably among the Lenders in proportion to the respective amounts
described in this clause FIFTH held by them;

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Credit Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above ratably among the Lenders in proportion
to the respective amounts described in this clause SIXTH held by them; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing:

(i) to the extent that any amounts available for distribution pursuant to clause
“FIFTH” above are attributable to the issued but undrawn amount of outstanding
U.S. Letters of Credit, such amounts shall be held by the Agent in a cash
collateral account and applied (A) first, to reimburse the applicable U.S.
Issuing Lender from time to time for any drawings under such U.S. Letters of
Credit and (B) then, following the expiration or cancellation of all U.S.
Letters of Credit, to all other obligations of the types described in clauses
“FIFTH”, “SIXTH” and “SEVENTH” above in the manner provided in this Section 9.3;

(ii) all amounts collected or received by the Agent or any Lender from the
Foreign Borrowers and the Foreign Swingline Borrowers shall be applied
exclusively to the applicable Foreign Obligations until the payment in full
thereof; and

 

76



--------------------------------------------------------------------------------

(iii) with respect to any amounts collected or received by the Agent or any
Lender from Airgas, clauses “THIRD”, “FOURTH” and “FIFTH” above shall include
only that portion, if any, of the Foreign Obligations that is outstanding after
taking into account any amounts collected or received by the Agent or any Lender
from the Foreign Borrowers and the Foreign Swingline Borrowers.

9.4 CAM Exchange.

(a) On the CAM Exchange Date, the Lenders shall automatically and without
further action be deemed to have exchanged interests in the Specified
Obligations under the Tranches (and participation interests in U.S. Letters of
Credit, U.S. Swingline Loans and Foreign Swingline Loans) such that, in lieu of
the interest of each Lender in the Specified Obligations under each Tranche in
which it shall participate as of such date (including the principal,
reimbursement, interest and fee obligations of each Borrower in respect of each
such Tranche) and such Lender’s participation interests in U.S. Letters of
Credit, U.S. Swingline Loans and Foreign Swingline Loans, such Lender shall own
an interest equal to such Lender’s CAM Exchange Percentage in the Specified
Obligations under each of the Tranches (including the principal, reimbursement,
interest and fee obligations of each Borrower in respect of each such Tranche)
and hold a participation interest in each U.S. Letter of Credit, U.S. Swingline
Loan and Foreign Swingline Loan equal to its CAM Exchange Percentage thereof.
Each Lender, each Participant, each Borrower and the Agent hereby consents and
agrees to the CAM Exchange. Each Lender and each Borrower hereby agrees from
time to time to execute and deliver to the Agent all such instruments and
documents as the Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange; provided, however, that the failure of any Borrower to execute and
deliver or of any Lender to accept any such instrument or document shall not
affect the validity or effectiveness of the CAM Exchange. On the CAM Exchange
Date, each Lender whose funded Exposures after giving effect to the CAM Exchange
shall exceed its funded Exposures before giving effect thereto shall pay to the
Agent the amount of such excess in the applicable currency or currencies (or, if
requested by the Agent, in U.S. Dollars), and the Agent shall pay to each of the
Lenders, out of the amount so received by it, the amount by which such Lender’s
funded Exposures before giving effect to the CAM Exchange exceeds such funded
Exposures after giving effect to the CAM Exchange.

(b) Each Lender’s obligation to exchange its interests pursuant to the CAM
Exchange shall be absolute and unconditional and shall not be affected by any
circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default, (iii) any adverse
change in the condition (financial or otherwise) of Airgas or any Subsidiary or
any other Person, (iv) any breach of this Credit Agreement by any Borrower, any
Lender or any other Person, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(c) For purposes of this Section 9.4, the following terms shall be defined as
follows:

(i) “CAM Exchange” means the exchange of the Lenders’ interests provided in this
Section 9.4.

(ii) “CAM Exchange Date” means the date on which an Event of Default with
respect to a Borrower under Section 9.1(e) shall occur.

(iii) “CAM Exchange Percentage” means, as to each Lender, a fraction, expressed
as a decimal (carried out to the ninth decimal place), of which (a) the
numerator shall be the aggregate U.S. Dollar Equivalent of the sum of (i) the
Specified Obligations owed to such Lender and (ii) such Lender’s participations
in undrawn amounts of U.S. Letters of Credit, in each case immediately prior to
the CAM Exchange Date and (b) the denominator shall be the aggregate

 

77



--------------------------------------------------------------------------------

U.S. Dollar Equivalent of the sum of (i) the Specified Obligations owed to all
the Lenders and (ii) the aggregate undrawn amount of all outstanding U.S.
Letters of Credit, in each case immediately prior to the CAM Exchange Date.

(iv) “Exposure” means, with respect to any Lender, the sum at such time, without
duplication, of such Lender’s (i) Applicable Percentage of the outstanding
amount of the Loans and U.S. LOC Obligations (including any participation
interests in U.S. Letters of Credit, U.S. Swingline Loans and Foreign Swingline
Loans). For purposes hereof, Exposure shall be expressed in U.S. Dollars.

(v) “Specified Obligations” means Obligations consisting of principal of and
interest on the Loans, reimbursement obligations in respect of U.S. Letters of
Credit and fees payable to the Lenders or the Agent pursuant to the Credit
Documents.

(vi) “Tranche” means a category of Commitments and extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) the U.S. Revolving Commitments and the U.S. Revolving Loans and
(b) the Foreign Currency Commitments and the Foreign Currency Loans.

ARTICLE X

AGENCY PROVISIONS

10.1 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Agent hereunder and under the other Credit Documents and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article X are solely for the benefit of the Agent and the
Lenders, and neither Airgas nor any other Borrower shall have rights as a third
party beneficiary of any of such provisions.

10.2 Rights as a Lender.

Any Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
any Person serving as the Agent hereunder in its individual capacity. Any such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Airgas or any Subsidiary or other Affiliate thereof as
if such Person were not the Agent hereunder and without any duty to account
therefor to the Lenders.

10.3 Exculpatory Provisions.

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Credit Documents. Without limiting the generality
of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

78



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents), provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Credit Document or applicable law;
and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to Airgas or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.6 and 9.2) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Agent by Airgas or a Lender.

The Agent shall not be responsible for nor have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Credit Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

10.4 Reliance by the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, the issuance of a U.S. Letter of Credit or
the making of any other extension of credit hereunder, that by its terms must be
fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan, the
issuance of such U.S. Letter of Credit or the making of such other extension of
credit. The Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.5 Delegation of Duties.

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by

 

79



--------------------------------------------------------------------------------

or through their respective Related Parties. The exculpatory provisions of this
Article X shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Agent.

10.6 Resignation of Agent.

The Agent may at any time give notice of its resignation to the Lenders and
Airgas. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with Airgas, to appoint a successor,
which, in the case of a successor Agent, shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that if the Agent shall notify Airgas and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as the Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Airgas to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Airgas and such
successor. After a retiring Agent’s resignation hereunder and under the other
Credit Documents, the provisions of this Article X and Section 11.5 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as the Agent.

Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as U.S. Swingline Lender (and, if applicable, as a
U.S. Issuing Lender and, if Bank of America (or an Affiliate) is a Foreign
Swingline Lender, such Foreign Swingline Lender). Upon the acceptance of a
successor’s appointment as Agent hereunder, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of such
retiring U.S. Swingline Lender (and, if applicable, retiring U.S. Issuing Lender
or retiring Foreign Swingline Lender), (b) such retiring U.S. Swingline Lender
(and, if applicable, retiring U.S. Issuing Lender or retiring Foreign Swingline
Lender) shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) if Bank of America is
also a retiring U.S. Issuing Lender, the successor U.S. Issuing Lender shall
issue letters of credit in substitution for the U.S. Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring U.S. Issuing Lender to effectively assume the
obligations of the retiring U.S. Issuing Lender with respect to such U.S.
Letters of Credit.

10.7 Non-Reliance on Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 

80



--------------------------------------------------------------------------------

10.8 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the Agent or a
Lender hereunder.

10.9 Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower, the Agent (irrespective of whether
the principal of any Loan, U.S. LOC Obligation or other extension of credit
hereunder shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, U.S. LOC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agent and their respective agents and
counsel and all other amounts due the Lenders and the Agent under Sections 4.5
and 11.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 4.5 and 11.5.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

ARTICLE XI

MISCELLANEOUS.

11.1 Notices and Other Communications; Facsimile Copies.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Airgas or any other Borrower, the Agent, a U.S. Issuing Lender or the
U.S. Swingline Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.1;

 

81



--------------------------------------------------------------------------------

(ii) if to any Foreign Swingline Lender, to the address, telecopier number,
electronic mail address or telephone number specified in the applicable Foreign
Swingline Facility Notice); and

(iii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II, Article III or Article IV if such Lender has notified
the Agent that it is incapable of receiving notices under such Article by
electronic communication. The Agent or Airgas may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of Airgas, the Agent, a U.S. Issuing Lender,
the U.S. Swingline Lender and a Foreign Swingline Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to Airgas and the Agent and, in the case of any U.S. Revolving Lender,
the U.S. Issuing Lenders and the U.S. Swingline Lender. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent have on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(d) Reliance. The Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Notices of Borrowing) purportedly given by or
on behalf of any Borrower even if (i)

 

82



--------------------------------------------------------------------------------

such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify the Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Borrower. All telephonic notices to and
other telephonic communications with the Agent may be recorded by the Agent, and
each of the parties hereto hereby consents to such recording.

(e) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender, the U.S. Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrowers, any Lender, the Issuing Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

11.2 Right of Set-Off.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of Airgas or any other Borrower against any and all of the
obligations of Airgas or such Borrower now or hereafter existing under this
Credit Agreement or any other Credit Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Credit
Agreement or any other Credit Document and although such obligations of Airgas
or such Borrower may be contingent or unmatured or are owed to a branch or
office of such Lender different from the branch or office holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 4.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify Airgas and the Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

83



--------------------------------------------------------------------------------

11.3 Benefit of Agreement.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder or thereunder without the prior written
consent of the Agent and each affected Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement and the other Credit Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in U.S. LOC Obligations, in U.S. Swingline Loans and in Foreign
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned;

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes outstanding
Loans thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 in the case of an assignment of U.S. Revolving Loans or Foreign
Currency Loans unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, Airgas otherwise consents (each such consent not to
be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations hereunder, assigned, except that this subsection (b)(ii) shall not
apply to rights in respect of U.S. Swingline Loans or Foreign Swingline Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Airgas (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender with a Commitment in respect of the Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

 

84



--------------------------------------------------------------------------------

(C) the consent of each U.S. Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more U.S.
Letters of Credit (whether or not then outstanding); and

(D) the consent of the U.S. Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of U.S. Revolving Loans and U.S. Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with (in cases other
than an assignment to an Affiliate of the assigning Lender) a processing and
recordation fee of $3,500 (payable by the assignor or assignee), and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) Airgas or any of Airgas’ Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) a natural person.

(vi) Additional Limitation with respect to Foreign Currency Commitments. In the
case of any assignment of any Foreign Currency Commitment (and the related
Foreign Currency Loans), no such assignment shall be made to (A) any Person
that, through its applicable lending offices, is not capable (subject to the
completion of any necessary procedural formalities) of lending U.S. Dollars or
the Foreign Currencies as of the effective date of such assignment to Airgas or
the Foreign Borrowers, as the case may be, without the imposition of additional
withholding taxes (unless Airgas otherwise agrees in writing) and (B) at such
times as there is a Dutch Borrower, any Person that does not qualify as a PMP.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Airgas and the Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Agent or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in U.S. Letters of Credit, U.S. Swingline Loans and Foreign
Swingline Loans (as applicable) in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Requirements of Law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Credit Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning

 

85



--------------------------------------------------------------------------------

Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Credit
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Credit Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.6, 4.9, 4.10, 4.11 and 11.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
applicable Borrowers, shall maintain at its office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and U.S. LOC Obligations owing to, each applicable Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Credit
Agreement, notwithstanding notice to the contrary. In addition, the Agent shall
maintain on the Register information regarding the designation, and revocation
of designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrowers, the U.S. Issuing Lenders and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Agent, sell participations to any Person (other
than a natural person or a Borrower or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in U.S. LOC Obligations, U.S. Swingline Loans and/or Foreign
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Credit Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Credit Agreement
and to approve any amendment, modification or waiver of any provision of this
Credit Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (i) through
(viii) of Section 11.6(a) that affects such Participant. Subject to subsection
(e) of this Section, Airgas agrees that each Participant shall be entitled to
the benefits of Sections 4.6, 4.9, 4.10, 4.11 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.2 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.13 as though it were a
Lender.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.6, 4.9, 4.10 or 4.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Airgas’ prior written consent. A Participant that
is not a U.S. Person shall not be entitled to the benefits of Section 4.10
unless Airgas is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 4.10(b) as though it were a Lender.

 

86



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as by Bank of America from Other Capacities after Assignment.
Notwithstanding anything to the contrary contained herein, (i) if at any time
Bank of America assigns all of its U.S. Revolving Commitment pursuant to
subsection (b) above, Bank of America may (A) if Bank of America is a U.S.
Issuing Lender, upon thirty days’ notice to Airgas and the Lenders, resign as a
U.S. Issuing Lender and/or (B) upon thirty days’ notice to Airgas, resign as
U.S. Swingline Lender and (ii) if at any time Bank of America assigns all of its
Foreign Currency Commitment pursuant to subsection (b) above, if Bank of America
is a Foreign Swingline Lender, upon thirty days’ notice to Airgas and the
Lenders, resign as a Foreign Swingline Lender. In the event of any such
resignation, Airgas shall be entitled to appoint from among the Lenders a
successor hereunder; provided, however, that no failure by Airgas to appoint any
such successor shall affect any such resignation of Bank of America. If Bank of
America resigns as a U.S. Issuing Lender, it shall retain all the rights and
obligations of a U.S. Issuing Lender hereunder with respect to all U.S. Letters
of Credit outstanding as of the effective date of its resignation as a U.S.
Issuing Lender and all U.S. LOC Obligations with respect thereto (including the
right to require the U.S. Revolving Lenders to make U.S. Base Rate Loans or fund
risk participations in unreimbursed drawings under U.S. Letters of Credit
pursuant to Section 2.2(c)). If Bank of America resigns as U.S. Swingline
Lender, it shall retain all the rights of the U.S. Swingline Lender provided for
hereunder with respect to U.S. Swingline Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the U.S.
Revolving Lenders to make U.S. Base Rate Loans or fund risk participations in
outstanding U.S. Swingline Loans pursuant to Section 2.3(b). If Bank of America
resigns as a Foreign Swingline Lender, it shall retain all the rights of a
Foreign Swingline Lender provided for hereunder with respect to Foreign
Swingline Loans made by it (or its Affiliates) and outstanding as of the
effective date of such resignation, including the right to require the Foreign
Currency Lenders to make U.S. Base Rate Loans or fund risk participations in
outstanding Foreign Swingline Loans pursuant to Section 3.3(d).

11.4 No Waiver; Remedies Cumulative.

No failure or delay on the part of the Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Agent or any Lender and the Borrowers shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights and remedies provided herein
are cumulative and not exclusive of any rights or remedies which the Agent or
any Lender would otherwise have. No notice to or demand on the Borrowers in any
case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the Agent
or the Lenders to any other or further action in any circumstances without
notice or demand.

 

87



--------------------------------------------------------------------------------

11.5 Payment of Expenses, Etc.

(a) The Borrowers agree to: (i) pay all reasonable out-of-pocket costs and
expenses (A) of the Agent in connection with the negotiation, preparation,
execution and delivery and administration of this Credit Agreement and the other
Credit Documents and the documents and instruments referred to therein
(including, without limitation, the reasonable fees and expenses of counsel to
the Agent (other than fees and expenses of counsel identified in writing by
Airgas to the Agent on the Closing Date (hereinafter, “Disqualified Counsel”)))
and any amendment, waiver or consent relating hereto and thereto including, but
not limited to, any such amendments, waivers or consents resulting from or
related to any work-out, renegotiation or restructure relating to the
performance by the Borrowers under this Credit Agreement and (B) of the Agent
and the Lenders in connection with enforcement of the Credit Documents and the
documents and instruments referred to therein (including, without limitation, in
connection with any such enforcement, the reasonable fees and disbursements of
counsel for the Agent and each of the Lenders (other than fees and expenses of
Disqualified Counsel)); (ii) pay and hold the Agent and each of the Lenders
harmless from and against any and all present and future stamp and other similar
taxes with respect to the foregoing matters and save each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to such
Lender) to pay such taxes; and (iii) indemnify the Agent, each Lender, its
officers, directors, employees, representatives and agents from and hold each of
them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of (A) any investigation, litigation or other
proceeding (whether or not the Agent or any Lender is a party thereto) occurring
subsequent to and as the result of the occurrence of a Default or Event of
Default and related to the entering into and/or performance of any Credit
Document or the use of proceeds of any Loans (including other extensions of
credit) hereunder or the consummation of any other transactions contemplated in
any Credit Document, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding or (B) the presence or Release of any Materials
of Environmental Concern at, under or from any Property owned, operated or
leased by any Consolidated Party, or the failure by any Consolidated Party to
comply with any Environmental Law (but excluding, in the case of either of
clause (A) or (B) above, any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of gross negligence or willful
misconduct on the part of the Person to be indemnified).

(b) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under Section 11.5(a) to be paid by
them to the Agent (or any sub-agent thereof) or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this Section 11.5(b) are
subject to the provisions of Section 4.12(d).

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto or any other Person to be
indemnified under Section 11.5(a), on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Credit
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, U.S. Letter
of Credit or other extension of credit hereunder or the use of the proceeds
thereof. No Person to be indemnified under Section 11.5(a) shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Credit Agreement
or the other Credit Documents or the transactions contemplated hereby or
thereby.

 

88



--------------------------------------------------------------------------------

(d) Payments. All amounts due under this Section shall be payable not later than
thirty Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the resignation of
the Agent, the replacement of any Lender, the termination of the Commitments of
all the Lenders and the repayment, satisfaction or discharge of all the other
Obligations.

11.6 Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Lenders and the
Borrowers, provided further that:

(a) no such amendment, change, waiver, discharge or termination shall:

(i) extend the final maturity of any Loan or of any reimbursement obligations
arising from drawings under U.S. Letters of Credit, or any portion thereof
without the written consent of each Lender whose Loans, reimbursement
obligations or portions thereof that are being so extended;

(ii) postpone any date fixed by this Credit Agreement for the payment of
principal of any Loan (excluding mandatory prepayments) or reduce the rate or
extend the time of payment of interest (other than as a result of waiving the
applicability of any post-default increase in interest rates) on any Loan or of
any reimbursement obligations arising from drawings under U.S. Letters of Credit
or fees hereunder without the written consent of each Lender entitled to receive
such payment;

(iii) reduce the principal amount on any Loan or of any reimbursement
obligations arising from drawings under U.S. Letters of Credit or the amount of
any accrued interest or fees, or increase the Commitment of any Lender over the
amount thereof in effect without the written consent of each Lender entitled to
receive such payment or each Lender whose Commitment is being increased (it
being understood and agreed that a waiver of any Default or Event of Default or
of a mandatory reduction in the total commitments shall not constitute a change
in the terms of any Commitment of any Lender);

(iv) amend, modify or waive any provision of this Section 11.6(a) or Section 9.3
without the written consent of each Lender directly affected thereby;

(v) reduce any percentage specified in, or otherwise modify, the definition of
“Required Lenders”, “Required U.S. Lenders” and “Required Foreign Currency
Lenders”, without the written consent of each Lender directly affected thereby;

(vi) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under (or in respect of) the Credit Documents to which it is a
party without the written consent of each Lender; and

(vii) except as the result of or in connection with a dissolution, merger,
amalgamation or disposition of a Subsidiary (other than a Borrower whose
Obligations have

 

89



--------------------------------------------------------------------------------

not been assumed by another Borrower) not prohibited by Section 8.4 or as
otherwise permitted by any Credit Document, release the Borrowers from its or
their obligations under the Credit Documents without the written consent of each
Lender that has Obligations owing by the Person to be released;

(b) no provision of Article II may be amended without the consent of the
Required U.S. Lenders;

(c) no provision of Article III may be amended without the consent of the
Required Foreign Currency Lenders, and no amendment, change, waiver, discharge
or termination shall (i) modify clause (a) of the definition of “Foreign
Currency” without the written consent of each Foreign Currency Lender,
(ii) modify Section 1.5 without the written consent of each Foreign Currency
Lender directly affected thereby or (iii) modify the unanimous consent
requirements set forth in Section 3.2(b) without the written consent of each
Foreign Currency Lender;

(d) no provision of Article X may be amended without the consent of the Agent;

(e) unless also signed by the U.S Issuing Lender, no amendment, waiver or
consent shall affect the rights or duties of the U.S Issuing Lender under this
Credit Agreement or any U.S. LOC Document relating to any U.S. Letter of Credit
issued or to be issued by it;

(f) unless also signed by the U.S. Swingline Lender, no amendment, waiver or
consent shall affect the rights or duties of the U.S. Swingline Lender under
this Credit Agreement; and

(g) unless also signed by the applicable Foreign Swingline Lender(s), no such
amendment, change, waiver, discharge or termination shall affect the rights or
duties of such Foreign Swingline Lender (in its capacity as such) under this
Credit Agreement.

Notwithstanding anything to the contrary herein, (i) if any amendment to this
Credit Agreement is required solely to give effect to permit the designation of
a Foreign Subsidiary as a Foreign Borrower in accordance with Section 3.2, then
such amendment shall be effective to the extent contained in the related Foreign
Borrower Joinder Agreement that is executed by Airgas, the applicable Applicant
Foreign Borrower, the Agent and each Foreign Currency Lender, and (ii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

11.7 Counterparts.

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart.

 

90



--------------------------------------------------------------------------------

11.8 Headings.

The headings of the articles, sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Credit Agreement.

11.9 Survival.

All indemnities set forth herein, including, without limitation, in
Section 2.2(j), 4.9, 4.11 or 11.5 shall survive the execution and delivery of
this Credit Agreement, the making of the Loans, the issuance of the U.S. Letters
of Credit, the repayment of the Loans, U.S. LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
hereunder, and all representations and warranties made by the Borrowers herein
shall survive the making of the Loans hereunder.

11.10 Governing Law; Submission to Jurisdiction; Venue.

(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York in
New York County, or of the United States for the Southern District of New York,
and, by execution and delivery of this Credit Agreement, each Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the nonexclusive jurisdiction of such courts. Each Borrower
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
set out for notices pursuant to Section 11.1, such service to become effective
three (3) days after such mailing. Nothing herein shall affect the right of the
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or to otherwise proceed against a Borrower in any other
jurisdiction.

(b) Each Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

(c) With respect to the obligations of the Foreign Borrowers under the Credit
Documents:

(i) Without limiting the generality of subsections (a) and (b) of this
Section 11.10, each such Borrower agrees that any controversy or claim with
respect to it arising out of or relating to this Credit Agreement or the other
Credit Documents may, at the option of the Agent and the Foreign Currency
Lenders, in the case of claims or controversies with respect to Foreign
Borrowers, be settled immediately by submitting the same to binding arbitration
in the City of New York, New York (or such other place as the parties may agree)
in accordance with the Commercial Arbitration Rules then obtaining of the
American Arbitration Association. Upon the request and submission of any
controversy or claim for arbitration hereunder, the Agent shall give the
applicable Borrowers not less than 45 days written notice of the request for
arbitration, the nature of the controversy or claim, and the time and place set
for arbitration. Each Foreign Borrower agrees that such notice is reasonable to
enable it sufficient time to prepare and

 

91



--------------------------------------------------------------------------------

present its case before the arbitration panel. Judgment on the award rendered by
the arbitration panel may be entered in any court in which any action could have
been brought or maintained pursuant to subparagraph (iii) below, including
without limitation any court of the State of New York or any Federal court
sitting in the State of New York. The expenses of arbitration shall be paid by
the Foreign Borrowers.

(ii) The provisions of subparagraph (i) above are intended to comply with the
requirements of the Convention on the Recognition and Enforcement of Foreign
Arbitral Awards (the “Convention”). To the extent that any provisions of such
subparagraph (i) are not consistent with or fail to conform to the requirements
set out in the Convention, such subparagraph (i) shall be deemed amended to
conform to the requirements of the Convention.

(iii) Each Foreign Borrower hereby specifically consents and submits to the
jurisdiction of the courts of the State of New York and courts of the United
States located in the State of New York for purposes of entry of a judgment or
arbitration award entered by the arbitration panel.

(d) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.11 Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions. Without limiting the foregoing provisions of this Section 11.11, if
and to the extent that the enforceability of any provisions in this Credit
Agreement relating to Defaulting Lenders shall be limited by any Bankruptcy
Code, as determined in good faith by the Agent, the U.S. Issuing Lenders, the
U.S. Swingline Lender or the Foreign Swingline Lenders, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

11.12 Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

92



--------------------------------------------------------------------------------

11.13 Binding Effect; Termination.

(a) This Credit Agreement shall become effective at such time on or after the
Closing Date and satisfaction of the conditions precedent set forth in
Section 5.1 when it shall have been executed by the Borrowers and the Agent, and
the Agent shall have received copies hereof (telefaxed or otherwise) which, when
taken together, bear the signatures of each Lender, and thereafter this Credit
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Agent and each Lender and their respective successors and assigns. Airgas and
the Lenders party to the Existing Credit Agreement each hereby agrees that, at
such time as this Credit Agreement shall have become effective pursuant to the
terms of the immediately preceding sentence, (i) the Existing Credit Agreement
and the Commitments thereunder and as defined therein automatically shall be
terminated and (ii) all of the promissory notes, if any, executed by Airgas in
connection with the Existing Credit Agreement automatically shall be canceled.

(b) The term of this Credit Agreement shall be until no Loans, U.S. LOC
Obligations or any other amounts payable hereunder or under any of the other
Credit Documents shall remain outstanding and until all of the Commitments
hereunder shall have expired or been terminated.

11.14 Confidentiality.

Each of the Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives and to any direct or
indirect contractual counterparty (or such contractual counterparty’s
professional advisor) under any Hedging Agreement relating to Loans outstanding
under this Credit Agreement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it and including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
written consent of Airgas or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
a Borrower or any Subsidiary relating to the Borrowers or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by such Borrower or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

11.15 Conflict.

To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.

 

93



--------------------------------------------------------------------------------

11.16 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the Agent
that is subject to the Act (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrowers in accordance with the Act.

11.17 Replacement of Lenders.

If (i) any Lender requests compensation under Sections 4.6 or 4.9, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.10,
(iii) any Lender is a Defaulting Lender or (iv) if any Lender refuses to consent
to an amendment, modification and/or waiver of this Credit Agreement, then
Airgas may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.3), all of its interests, rights and obligations under
this Credit Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) Airgas shall have paid to the Agent the assignment fee specified in
Section 11.3(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Sections 4.6, 4.9, 4.10 and 4.11) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the applicable Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 4.6 or 4.9 or payments required to be made pursuant to
Section 4.10, such assignment will result in a reduction in such compensation or
payments thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any replacement of Lenders under the circumstances described
in clause (iv) above, the applicable amendment, modification and/or waiver of
this Credit Agreement that Airgas has requested shall become effective upon
giving effect to such assignment (and any related assignments required to be
effected in connection therewith in accordance with this Section 11.17).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Airgas to require such assignment and delegation cease
to apply.

11.18 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the
Borrowers each acknowledge and agree that: (i) the credit facilities provided
for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Credit Document) are an arm’s-length
commercial transaction between the Borrowers and their respective Affiliates, on
the one hand, and the Agent, BAS and Wells

 

94



--------------------------------------------------------------------------------

Fargo Securities, LLC (“WFS”, together with BAS, the “Arrangers”), on the other
hand, and each of the Borrowers is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Agent and the Arrangers each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrowers or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Agent nor the Arrangers have assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Credit Document (irrespective of whether the Agent or the Arrangers have advised
or is currently advising any of the Borrowers or any of their respective
Affiliates on other matters) and neither the Agent nor the Arrangers have any
obligation to any of the Borrowers or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Agent nor the Arrangers have any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Agent and the Arrangers have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Credit Document) and each
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each Borrower hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against the
Agent and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty.

11.19 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Agent or the Lenders hereunder or under the other Credit
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Credit Agreement (the “Agreement Currency”),
be discharged only to the extent that on the Business Day following receipt by
the Agent of any sum adjudged to be so due in the Judgment Currency, the Agent
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Agent from any Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Agent or the Person to whom
such obligation was owing against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the Agent in
such currency, the Agent agrees to return the amount of any excess to such
Borrower (or to any other Person who may be entitled thereto under applicable
law).

11.20 Payments Set Aside.

To the extent that any payment by or on behalf of any Borrower is made to the
Agent, the U.S. Issuing Lender or any Lender, or the Agent, the U.S. Issuing
Lender or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent, the U.S. Issuing Lender or
such Lender in its discretion) to be repaid to a

 

95



--------------------------------------------------------------------------------

trustee, receiver or any other party, in connection with any Bankruptcy Event or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the U.S. Issuing Lender severally agrees
to pay to the Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the U.S. Issuing Lender under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.

11.21 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable law or result
in receipt by a Lender of interest at a criminal rate (as construed under the
Criminal Code (Canada) (such maximum rate or such criminal rate, as applicable,
the “Maximum Rate”). If the Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower. In determining whether the interest contracted for,
charged, or received by the Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

ARTICLE XII

GUARANTY

12.1 The Guaranty.

Airgas hereby guarantees to each holder of Foreign Obligations as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Foreign Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. Airgas hereby further agrees that
if any of the Foreign Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), Airgas will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Foreign Obligations, the same will be promptly
paid in full when due (whether at extended maturity, as a mandatory prepayment,
by acceleration, as a mandatory Cash Collateralization or otherwise) in
accordance with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, the obligations of Airgas under this Article XII shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under Section 548 of the Bankruptcy
Code of the United States, if applicable, or any comparable provisions of any
other applicable Bankruptcy Code.

12.2 Obligations Unconditional.

The obligations of Airgas under Section 12.1 with respect to the Foreign
Obligations are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the

 

96



--------------------------------------------------------------------------------

Credit Documents or any other agreement or instrument referred to therein, or
any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Foreign Obligations and, to the fullest extent permitted
by applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 12.2 that the respective
obligations of Airgas hereunder shall be absolute and unconditional under any
and all circumstances. Airgas agrees that it shall have no right of subrogation,
indemnity, reimbursement or contribution against the applicable Borrower or any
other Borrower for amounts paid under this Article XII until such time as the
Lenders have been paid in full in respect of all Obligations, all Commitments
under this Credit Agreement have been terminated and no Person or Governmental
Authority shall have any right to request any return or reimbursement of funds
from the Lenders in connection with monies received under the Credit Documents.
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of Airgas hereunder which
shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to Airgas, the time for any
performance of or compliance with any of the Obligations shall be extended, or
such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents or any other agreement or instrument referred to in the Credit
Documents shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, or any other agreement or instrument
referred to in the Credit Documents shall be waived or any other guarantee of
any of the Obligations or any applicable security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Agent or any Lender or Lenders as
security for any of the Obligations shall fail to attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of Airgas) or
shall be subordinated to the claims of any Person (including, without
limitation, any creditor of Airgas).

With respect to its obligations hereunder, Airgas hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Agent or any Lender exhaust any right, power or
remedy or proceed against any Person under any of the Credit Documents or any
other agreement or instrument referred to in the Credit Documents, or against
any other Person under any other guarantee of, or security for, any of the
Foreign Obligations. The rights of the Agent and the Lenders and the Affiliates
of any of the Lenders contained herein shall be in addition to and independent
of all other rights which they may at any time have or hold in respect of any of
the Foreign Obligations.

12.3 Reinstatement.

The obligations of Airgas under this Article XII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Foreign Obligations is rescinded or must be
otherwise restored by any holder of any of the Foreign Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and
Airgas agrees that it will indemnify the Agent and each Lender on demand for all
reasonable costs and expenses (including, without limitation, fees and expenses
of counsel) incurred by the Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

 

97



--------------------------------------------------------------------------------

12.4 Certain Additional Waivers.

Airgas agrees that it shall have no right of recourse to security for the
Foreign Obligations except through the exercise of the rights of subrogation
pursuant to Section 12.2.

12.5 Remedies.

Airgas agrees that, to the fullest extent permitted by law, as between Airgas,
on the one hand, and the Agent and the Lenders, on the other hand, the Foreign
Obligations may be declared to be forthwith due and payable as provided in
Section 9.2 (and shall be deemed to have become automatically due and payable in
the circumstances provided in said Section 9.2) for purposes of Section 12.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Foreign Obligations being deemed to have become automatically due and
payable), the Foreign Obligations (whether or not due and payable by any other
Person) shall forthwith become due and payable by Airgas for purposes of
Section 12.1.

12.6 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article XII is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Foreign
Obligations whenever arising.

[The remainder of this page has been left blank intentionally.]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.

 

BORROWERS:   AIRGAS, INC.   By:  

/s/ Joseph C. Sullivan

  Name:   Joseph C. Sullivan   Title:   Vice President and Treasurer   RED-D-ARC
LIMITED   By:  

/s/ Thomas M. Smyth

  Name:   Thomas M. Smyth   Title:   Vice President   AIRGAS CANADA, INC.   By:
 

/s/ Thomas M. Smyth

  Name:   Thomas M. Smyth   Title:   Vice President   RED-D-ARC (UK) LIMITED  
By:  

/s/ Thomas M. Smyth

  Name:   Thomas M. Smyth   Title:   Director   RED-D-ARC (NETHERLANDS) B.V.  
By:  

/s/ Joseph C. Sullivan

  Name:   Joseph C. Sullivan   Title:   Attorney-In-Fact



--------------------------------------------------------------------------------

AGENT:   BANK OF AMERICA, N.A.   By:  

/s/ Bridgett J. Manduk

  Name:   Bridgett J. Manduk   Title:   Assistant Vice President



--------------------------------------------------------------------------------

LENDERS:   BANK OF AMERICA, N.A.   By:  

/s/ Edwin B. Cox, Jr.

  Name:   Edwin B. Cox, Jr.   Title:   Senior Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (CANADA BRANCH) By:  

/s/ Clara McGibbon

Name:   Clara McGibbon Title:   Assistant Vice President



--------------------------------------------------------------------------------

BANK LEUMI USA By:  

/s/ Joung Hee Hong

Name:   Joung Hee Hong Title:   First Vice President



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH By:  

/s/ Richard Bradspies

Name:   Richard Bradspies Title:   Deputy General Manager



--------------------------------------------------------------------------------

BANK OF HAWAII By:  

/s/ Mae Ramel

Name:   Mae Ramel Title:   Vice President



--------------------------------------------------------------------------------

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY By:  

/s/ Maria Ferradas

Name:   Maria Ferradas Title:   Vice President



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY By:  

/s/ Roberts A. Bass

Name:   Roberts A. Bass Title:   Senior Vice President



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH By:  

/s/ Eric Y.S. Tsai

Name:   Eric Y.S. Tsai Title:   Vice President & General Manager



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ Liesl Eckhardt

Name:   Liesl Eckhardt Title:   Vice President



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:  

/s/ Michael Madnick

Name:   Michael Madnick Title:   Managing Director By:  

/s/ Rod Hurst

Name:   Rod Hurst Title:   Managing Director



--------------------------------------------------------------------------------

E. SUN COMMERCIAL BANK., LTD.

LOS ANGELES BRANCH

By:  

/s/ Edward Chen

Name:   Edward Chen Title:   Vice President & General Manager



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ Susan A. Waters

Name:   Susan A. Waters Title:   Vice President



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY By:  

/s/ Henry Hsieh

Name:   Henry Hsieh Title:   Assistant Vice President



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD NEW YORK BRANCH By:  

/s/ Priscilla Hsing

Name:   Priscilla Hsing Title:   VP & DMG



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD. By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK By:  

/s/ Frances J. McGinn

Name:   Frances J. McGinn Title:   Senior Commercial Loan Officer, SVP



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Denise D. Killen

Name:   Denise D. Killen Title:   Senior Vice President



--------------------------------------------------------------------------------

RBS CITIZENS BANK, NA By:  

/s/ Donald A. Wright

Name:   Donald A. Wright Title:   Senior Vice President



--------------------------------------------------------------------------------

SOVEREIGN BANK By:  

/s/ Carlos A. Calixto

Name:   Carlos A. Calixto Title:   Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ William M. Ginn

Name:   William M. Ginn Title:   General Manager



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Robert W. Maddox

Name:   Robert W. Maddox Title:   Managing Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Michael P. Dickman

Name:   Michael P. Dickman Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Robert Bauer

Name:   Robert Bauer Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule 1.1B

MANDATORY COST FORMULAE

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (“FSA”) (or, in either case, any other authority which replaces all or
any of its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as practicable
thereafter) the Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Agent will, at the request of
Airgas or any Lender, deliver to Airgas or such Lender, as the case may be, a
statement setting forth the calculation of any Mandatory Cost.

 

3. The Additional Cost Rate for any Lender lending from a lending office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by such Lender in its notice to the
Agent as the cost (expressed as a percentage of such Lender’s participation in
all Loans made from such lending office) of complying with the minimum reserve
requirements of the European Central Bank in respect of Loans made from that
lending office.

 

4. The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

  AB+C(B-D)+E × 0.01   per cent per annum      100 - (A+C)     

 

  (b) in relation to any Loan in any currency other than Sterling:

 

  E × 0.01    per cent per annum   300   

Where:

 

“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

“B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to
Section 4.1 and, in the case of interest (other than on overdue amounts) charged
at the default rate of interest specified in the Credit Agreement, without
counting any increase in interest rate effected by the charging of such default
interest rate) payable for the relevant Interest Period of such Loan.



--------------------------------------------------------------------------------

“C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

“D” is the percentage rate per annum payable by the Bank of England to the Agent
on interest bearing Special Deposits.

 

“E” is designed to compensate Lenders for amounts payable under the Fees
Regulations and is calculated by the Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Regulations
under the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Regulations but taking into account any
applicable discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Agent or Airgas, each Lender with a lending office in the
United Kingdom or a Participating Member State shall, as soon as practicable
after publication by the FSA, supply to the Agent and Airgas, the rate of charge
payable by such Lender to the FSA pursuant to the Fees Regulations in respect of
the relevant financial year of the FSA (calculated for this purpose by such
Lender as being the average of the Fee Tariffs applicable to such Lender for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of such Lender.

 

8. Each Lender shall supply any information required by the Agent or Airgas for
the purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:

 

  (a) its jurisdiction of incorporation and the jurisdiction of the lending
office out of which it is making available its participation in the relevant
Loan; and

 

  (b) any other information that the Agent or Airgas may reasonably require for
such purpose.

Each Lender shall promptly notify the Agent and Airgas in writing of any change
to the information provided by it pursuant to this paragraph.



--------------------------------------------------------------------------------

9. The percentages or rates of charge of each Lender for the purpose of A, C and
E above shall be determined by the Agent based upon the information supplied to
it pursuant to paragraphs 7 and 8 above and on the assumption that, unless a
Lender notifies the Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits, Special Deposits and the Fees Regulations are the same
as those of a typical bank from its jurisdiction of incorporation with a lending
office in the same jurisdiction as such Lender’s lending office.

 

10. The Agent shall have no liability to any Person if such determination
results in an Additional Cost Rate which over- or under-compensates any Lender
and shall be entitled to assume that the information provided by any Lender
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.

 

11. The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender pursuant to
paragraphs 3, 7 and 8 above.

 

12. Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

13. The Agent may from time to time, after consultation with Airgas and the
Lenders, determine and notify to all parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the FSA or the European Central Bank (or, in any case, any other authority which
replaces all or any of its functions) and any such determination shall, in the
absence of manifest error, be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

Exhibit 2.1(b)(i)

FORM OF NOTICE OF U.S. BORROWING

 

TO:    Bank of America, N.A., as Agent RE:    Credit Agreement dated as of
September 13, 2010 among Airgas, Inc. (“Airgas”), the other Borrowers party
thereto, Bank of America, N.A., as Agent and the Lenders party thereto (as
amended or modified from time to time, the “Credit Agreement”).

DATE:             , 20    

 

 

 

1. This Notice of Borrowing is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Credit Agreement.

 

2. Please be advised that Airgas is requesting a U.S. Revolving Loan in the
amount of $         be funded on             , 20     to accrue interest at the
interest rate set forth in paragraph 3 below. Subsequent to the funding of the
requested Loan, the aggregate amount of outstanding U.S. Revolving Loan will be
$        .

 

3. The interest rate option applicable to the requested Loan set forth in
paragraph 2 above shall be:

 

  a.              the U.S. Base Rate plus the Applicable Rate for U.S. Base Rate
Loans; or

 

  b.              the Eurocurrency Rate plus the Applicable Rate for
Eurocurrency Loans for an Interest Period of:

             one month

             two months

             three months

             six months

             twelve months

 

4. The representations and warranties made in Article VI of the Credit Agreement
are, subject to the limitations set forth therein, true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
unless the failure to be so true and correct would not reasonably be expected to
have a Material Adverse Effect.

 

5. As of the date hereof, no Default or Event of Default has occurred and is
continuing or would be caused by the requested Loan.

 

6. Immediately after giving effect to the making of the requested U.S. Revolving
Loan, the sum of the aggregate principal amount of outstanding U.S. Revolving
Loans plus the aggregate principal amount of outstanding U.S. Swingline Loans
plus the aggregate U.S. LOC Obligations outstanding does not exceed the U.S.
Revolving Committed Amount.

 

AIRGAS, INC. By:  

 

Title:  



--------------------------------------------------------------------------------

Exhibit 3.1(b)(i)

FORM OF NOTICE OF FOREIGN CURRENCY BORROWING

 

TO:      Bank of America, N.A., as Agent RE:      Credit Agreement dated as of
September 13, 2010 among Airgas, Inc. (“Airgas”), the other Borrowers party
thereto, Bank of America, N.A., as Agent and the Lenders party thereto (as
amended or modified from time to time, the “Credit Agreement”).

DATE:             , 20    

 

 

 

1. This Notice of Borrowing is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Credit Agreement.

 

2.

Please be advised that the undersigned Borrower is requesting a Foreign Currency
Loan in the principal amount of             to be denominated in              1
be funded on             , 20     to accrue interest at the interest rate set
forth in paragraph 3 below.

 

3. The interest rate option applicable to the requested Foreign Currency Loan
set forth in paragraph 2 above shall be:

a.             the U.S. Base Rate plus the Applicable Rate for U.S. Base Rate
Loans.2

b.             the Eurocurrency Rate plus the Applicable Rate for Eurocurrency
Loans for an Interest Period of3:

            one month

            two months

            three months

            six months

            twelve months

 

4. The representations and warranties made in Article VI of the Credit Agreement
are, subject to the limitations set forth therein, true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
unless the failure to be so true and correct would not reasonably be expected to
have a Material Adverse Effect.

 

5. As of the date hereof, no Default or Event of Default has occurred and is
continuing or would be caused by the requested Foreign Currency Loan.

 

 

1

Identify either U.S. Dollars or a Foreign Currency.

2

U.S. Base Rate Loans must be denominated in U.S. Dollars and may only be
requested by Airgas.

3

Eurocurrency Loans may be denominated in U.S. Dollars or Foreign Currencies.



--------------------------------------------------------------------------------

6. To the best of the undersigned Borrower’s knowledge based on exchange rate
information available as of the date hereof, immediately after giving effect to
the making of the requested Foreign Currency Loan, the sum of the U.S. Dollar
Equivalent of the aggregate principal amount of outstanding Foreign Currency
Loans plus the Foreign Swingline Facility Reserve does not exceed the Foreign
Currency Committed Amount.

 

 

By:  

 

Title:  



--------------------------------------------------------------------------------

Exhibit 3.2(a)

FORM OF FOREIGN BORROWER REQUEST

Date:             ,         

 

To:    Bank of America, N.A., as Agent

Ladies and Gentlemen:

This Foreign Borrower Request is made and delivered pursuant to Section 3.2(a)
of that certain Credit Agreement dated as of September 13, 2010 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Airgas, Inc. (“Airgas”), the other Borrowers party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Agent. All capitalized
terms used in this Foreign Borrower Request and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

Each of                                          (the “Applicant Foreign
Borrower”) and Airgas hereby confirms, represents and warrants to the Agent and
the Lenders that the Applicant Foreign Borrower is a wholly-owned Foreign
Subsidiary of Airgas.

The parties hereto hereby request that the Applicant Foreign Borrower be
entitled to receive Foreign Currency Loans under the Credit Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Foreign Borrower Request
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

 

[APPLICANT FOREIGN BORROWER] By:  

 

Name:  

 

Title:  

 

AIRGAS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit 3.2(b)

FORM OF FOREIGN BORROWER JOINDER AGREEMENT

Date:             ,         

 

To:    Airgas, Inc., a Delaware corporation

Ladies and Gentlemen:

This Foreign Borrower Joinder Agreement is made and delivered pursuant to
Section 3.2(b) of that certain Credit Agreement dated as of September 13, 2010
(as amended, modified, extended or restated from time to time, the “Credit
Agreement”), among Airgas, Inc. (“Airgas”), the other Borrowers party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as Agent.
All capitalized terms used in this Foreign Borrower Joinder Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

The Agent hereby notifies Airgas and the Lenders that effective as of the date
hereof [                                        ] shall be a Foreign Borrower
and may receive Foreign Currency Loans for its account on the terms and
conditions set forth in the Credit Agreement.

The parties hereto hereby confirm that with effect from the date hereof, the
Foreign Borrower shall have obligations, duties and liabilities toward each of
the other parties to the Credit Agreement identical to those which the Foreign
Borrower would have had if the Foreign Borrower had been an original party to
the Credit Agreement as a Foreign Borrower. The Foreign Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement, including, without
limitation, Section 11.5.

This Foreign Borrower Joinder Agreement shall constitute a Credit Document under
the Credit Agreement.

THIS FOREIGN BORROWER JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER U.S. FEDERAL LAW.

 

BANK OF AMERICA, N.A.,

as Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[INSERT FOREIGN CURRENCY LENDERS]4 By:  

 

Name:  

 

Title:  

 

AIRGAS, INC. By:  

 

Name:  

 

Title:  

 

[NEW FOREIGN BORROWER] By:  

 

Name:  

 

Title:  

 

 

4

Foreign Currency Lender consent not required for Foreign Borrowers in The
Netherlands, Canada or the United Kingdom



--------------------------------------------------------------------------------

Exhibit 3.3

FORM OF FOREIGN SWINGLINE FACILITY NOTICE

 

TO:    Bank of America, N.A., as Agent RE:    Credit Agreement dated as of
September 13, 2010 among Airgas, Inc. (“Airgas”), the other Borrowers party
thereto, Bank of America, N.A., as Agent and the Lenders party thereto (as
amended or modified from time to time, the “Credit Agreement”). All capitalized
terms used herein unless otherwise defined shall have the meanings set forth in
the Credit Agreement.

DATE:             , 20    

 

 

Pursuant to Section 3.3 of the Credit Agreement, Airgas has agreed to establish
a Foreign Swingline Facility (the “Applicable Foreign Swingline Facility”) with
[            ] (the “Applicable Foreign Swingline Lender”). The terms of the
Applicable Foreign Swingline Facility shall be as follows:

 

1. Borrowers permitted to borrow thereunder (the “Applicable Borrowers”):

[            ]

 

2. currencies available for borrowing thereunder:

[            ]

 

3. maximum principal amount (expressed in US Dollars) of advances that may at
any time be outstanding thereunder (the “Applicable Foreign Swingline
Sublimit”):

US$[    ] million

The notice information of the Applicable Foreign Swingline Lender for purposes
of Section 11.1 of the Credit Agreement is as set forth below its signature to
this Foreign Swingline Facility Notice or such other address as the Applicable
Foreign Swingline Lender may from time to time notify the Administrative Agent
and Airgas.

The Applicable Foreign Swingline Lender, Airgas and the Applicable Borrowers
acknowledge and agree that (a) on the date five (5) Business Days (or such
shorter period as may be agreed to by the Agent) after receipt by the Agent of
this Foreign Swingline Facility Notice, the Applicable Foreign Swingline
Facility shall become effective for purposes of the Credit Agreement and the
other Credit Documents and all borrowings thereunder on and after such date
shall be deemed Foreign Swingline Loans for all purposes of the Credit Agreement
and the other Credit Documents and (b) to the extent the outstanding principal
amount of advances under the Applicable Foreign Swingline Facility exceeds the
Applicable Foreign Swingline Facility Sublimit (other than a result solely of
foreign currency fluctuations), such excess (and any accrued interest or fees on
such excess) shall not constitute “Obligations” for purposes of the Loan
Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Foreign Swingline
Facility Notice to be duly executed by its duly authorized officer as of the day
and year first above written.

 

[APPLICABLE BORROWER(S)] By:  

 

Name:   Title:    

 

AIRGAS, INC. By:  

 

Name:   Title:  

 

[APPLICABLE FOREIGN SWINGLINE LENDER] By:  

 

Name:   Title:  

Notice Address:

[To be completed by the Applicable Foreign Swingline Lender - to include
address, telecopier number, email address and telephone number]

 

Received and Accepted: Bank of America, N.A., as Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 4.2

FORM OF NOTICE OF EXTENSION/CONVERSION

Bank of America, N.A.,

as Agent for the Lenders

Ladies and Gentlemen:

The undersigned (the “Borrower”) refers to the Credit Agreement dated as of
September 13, 2010 (as amended, modified, extended or restated from time to
time, the “Credit Agreement”), among Airgas, Inc., the other Borrowers party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Agent. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
hereby gives notice pursuant to Section 4.2 of the Credit Agreement that it
requests an extension or conversion of a [             ]5 Loan outstanding under
the Credit Agreement, and in connection therewith sets forth below the terms on
which such extension or conversion is requested to be made:

 

(A)    Date of Extension or Conversion (which is the last day of the the
applicable Interest Period)         (B)    Principal Amount of Extension or
Conversion         (C)    Interest rate basis         (D)    Interest Period and
the last day thereof         (E)    Applicable currency6        

 

Very truly yours, [BORROWER] By:  

 

Title:  

 

 

 

5

Identify if the applicable Loan is a U.S. Revolving Loan or Foreign Currency
Loan

6

Applies only to Foreign Currency Loans. Foreign Currency Loans may only be
extended in the same currency.



--------------------------------------------------------------------------------

Exhibit 4.4

FORM OF

NEW COMMITMENT AGREEMENT

Reference is made to the Credit Agreement dated as of September 13, 2010 (as
amended, modified, extended or restated from time to time, the “Credit
Agreement”) by and among Airgas, Inc., a Delaware corporation (“Airgas”), the
other Borrowers party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Agent. All of the defined terms in the Credit
Agreement are incorporated herein by reference.

1. Effective as of the Effective Date set forth below, the undersigned Lender
hereby confirms its Additional Commitment, in an aggregate principal amount of
up to the amount specified below. If the undersigned Lender is already a Lender
under the Credit Agreement, such Lender acknowledges and agrees that such
Additional Commitment is in addition to any existing Commitment of such Lender
under the Credit Agreement. If the undersigned Lender is not already a Lender
under the Credit Agreement, such Lender hereby acknowledges, agrees and confirms
that, by its execution of this New Commitment Agreement, such Lender will, as of
the Effective Date, be a party to the Credit Agreement and be bound by the
provisions of the Credit Agreement and, to the extent of its Commitment, have
the rights and obligations of a Lender thereunder.

2. This New Commitment Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

Type of Additional Commitment

                        7

Amount of Additional Commitment

                       

Effective Date of Additional Commitment

               , 20    

 

The terms set forth above are hereby agreed to: [Lender] By:  

 

Title:  

CONSENTED TO (as required by the Credit Agreement):

 

BANK OF AMERICA, N.A.,     AIRGAS, INC as Agent       By:  

 

    By:  

 

Title:       Title:  

 

 

7

Select U.S. Revolving Commitment or Foreign Currency Commitment.



--------------------------------------------------------------------------------

Exhibit 7.1(c)

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

For the fiscal quarter ended             , 20    .

I,             , [Title] of Airgas, Inc. (“Airgas”) hereby certify that, to the
best of my knowledge and belief, with respect to that certain Credit Agreement
dated as of September 13, 2010 (as amended, modified, extended or restated from
time to time, the “Credit Agreement”; all of the defined terms in the Credit
Agreement are incorporated herein by reference) among Airgas, Inc., the other
Borrowers party thereto, the Lenders party thereto and Bank of America, N.A., as
Agent:

 

  a. The company-prepared financial statements which accompany this certificate
(or which were posted to the Securities Exchange Commission website in
satisfaction of the delivery requirements of Section 7.1 of the Credit
Agreement) are true and correct in all material respects and have been prepared
in accordance with GAAP (subject to Section 1.3 of the Credit Agreement) applied
on a consistent basis, subject to changes resulting from normal year-end audit
adjustments.

 

  b. Since          (the date of the last similar certification, or, if none,
the Closing Date) no Default or Event of Default has occurred and is continuing
under the Credit Agreement; and

Delivered herewith are detailed calculations demonstrating compliance by the
Consolidated Parties with the financial covenant contained in Section 7.10 of
the Credit Agreement as of the end of the fiscal period referred to above.

This      day of         , 20    .

 

AIRGAS, INC. Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Attachment to Officer’s Certificate

Computation of Financial Covenant



--------------------------------------------------------------------------------

Exhibit 11.3

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the effective date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the effective date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, U.S. LOC Obligations, U.S. Swingline Loans and Foreign
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.   Assignor:                                   
                                             2.   Assignee:     
                                                                            
     [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   Borrower(s):
     Airgas, Inc., Airgas Canada, Inc., Red-D-Arc Limited, Red-D-Arc (UK)
Limited, Red-D-Arc (Netherlands) B.V. [insert applicable Foreign Borrower(s)] 4.
  Agent:      Bank of America, N.A. 5.   Credit Agreement:      Credit Agreement
dated as of September 13, 2010, among the Borrowers, the Lenders party thereto
and Bank of America, N.A., as Agent

 

1

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned1

   Aggregate Amount of
Commitment/Loans
for all Lenders*    Amount of
Commitment/Loans
Assigned*    Percentage Assigned  of
Commitment/Loans2      $                 $                          %     $     
$               % 

 

[7.

Trade Date:                                  ]3

effective date:             , 20             [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and]4 Accepted:

 

BANK OF AMERICA, N.A. as Agent By  

 

  Title:

[Consented to:]5

 

[BANK OF AMERICA, N.A., as [U.S. Issuing Lender] [U.S. Swingline Lender]] By  

 

  Title: AIRGAS, INC. By:  

 

  Title:

 

 

1

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “U.S. Revolving
Commitment,” etc.)

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the effective date.

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

4

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

5

To be added only if the consent of the Company and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of Airgas,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Credit Document or (iv) the performance or observance by any Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the effective date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the effective date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the effective date and to the Assignee for amounts which have
accrued from and after the effective date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 